[exhibit101creditagreemen001.jpg]
EXHIBIT 10.1 CREDIT AGREEMENT Dated as of November 10, 2020 among CASPER SLEEP
INC., as the Lead Borrower For The Borrowers Named Herein The Guarantors Named
Herein WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, L/C Issuer and Swing
Line Lender, and The Other Lenders Party Hereto WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen002.jpg]
TABLE OF CONTENTS Section
..................................................................................................................................
Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
.............................................................. 1 1.01 Defined
Terms
................................................................................................................
1 1.02 Other Interpretive Provisions
......................................................................................
53 1.03 Accounting Terms
........................................................................................................
54 1.04 Rounding
......................................................................................................................
54 1.05 Times of Day
.................................................................................................................
54 1.06 Letter of Credit Amounts
.............................................................................................
54 1.07 Currency Equivalents Generally
.................................................................................
55 1.08 Divisions
.......................................................................................................................
55 1.09 LIBOR Replacement
....................................................................................................
55 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
............................................. 58 2.01 Committed Loans; Reserves
........................................................................................
58 2.02 Borrowings, Conversions and Continuations of Committed Loans
........................... 59 2.03 Letters of Credit
...........................................................................................................
61 2.04 Swing Line Loans
.........................................................................................................
69 2.05 Prepayments
.................................................................................................................
72 2.06 Termination or Reduction of Commitments
............................................................... 72 2.07
Repayment of
Loans.....................................................................................................
73 2.08
Interest..........................................................................................................................
73 2.09 Fees
...............................................................................................................................
74 2.10 Computation of Interest and
Fees................................................................................
74 2.11 Evidence of
Debt...........................................................................................................
75 2.12 Payments Generally; Agent’s Clawback
..................................................................... 75 2.13
Sharing of Payments by Lenders
.................................................................................
76 2.14 Settlement Amongst Lenders
.......................................................................................
77 2.15 Uncommitted Increase in Commitments
..................................................................... 78 ARTICLE
III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
..................................................................................................
79 3.01 Taxes
.............................................................................................................................
79 3.02 Illegality
........................................................................................................................
82 3.03 Inability to Determine Rates
........................................................................................
82 3.04 Increased Costs; Reserves on LIBOR Rate Loans
...................................................... 83 3.05 Compensation for
Losses
.............................................................................................
84 3.06 Mitigation Obligations; Replacement of Lenders
....................................................... 85 3.07 Survival
........................................................................................................................
85 3.08 Designation of Lead Borrower as Borrowers’ Agent
.................................................. 85 ARTICLE IV CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS ..................................... 86 4.01
Conditions of Initial Credit Extension
......................................................................... 86
4.02 Conditions to all Credit Extensions
............................................................................. 89
ARTICLE V REPRESENTATIONS AND WARRANTIES
.............................................................. 90 5.01
Existence, Qualification and Power
............................................................................. 90
(i)



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen003.jpg]
5.02 Authorization; No Contravention
................................................................................
90 5.03 Governmental Authorization; Other Consents
........................................................... 91 5.04 Binding
Effect
...............................................................................................................
91 5.05 Financial Statements; No Material Adverse Effect
..................................................... 91 5.06 Litigation
......................................................................................................................
92 5.07 No
Default.....................................................................................................................
92 5.08 Ownership of Property; Liens
.....................................................................................
92 5.09 Environmental Compliance
.........................................................................................
93 5.10 Insurance
......................................................................................................................
93 5.11 Taxes
.............................................................................................................................
93 5.12 ERISA Compliance
......................................................................................................
94 5.13 Subsidiaries; Equity Interests
......................................................................................
94 5.14 Margin Regulations; Investment Company Act;
........................................................ 95 5.15 Disclosure
.....................................................................................................................
95 5.16 Compliance with Laws
.................................................................................................
95 5.17 Intellectual Property; Licenses, Etc
............................................................................. 95
5.18 Labor Matters
..............................................................................................................
96 5.19 Security
Documents......................................................................................................
96 5.20 Solvency
........................................................................................................................
97 5.21 Deposit Accounts; Credit Card Arrangements
........................................................... 97 5.22 Brokers
.........................................................................................................................
97 5.23 Customer and Trade Relations
....................................................................................
97 5.24 Material Contracts
.......................................................................................................
97 5.25 Casualty
........................................................................................................................
98 5.26 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
............... 98 5.27 Patriot Act
....................................................................................................................
98 ARTICLE VI AFFIRMATIVE COVENANTS
..................................................................................
98 6.01 Financial Statements
....................................................................................................
98 6.02 Certificates; Other
Information...................................................................................
99 6.03 Notices
........................................................................................................................
101 6.04 Payment of Obligations
..............................................................................................
102 6.05 Preservation of Existence,
Etc....................................................................................
103 6.06 Maintenance of Properties
.........................................................................................
103 6.07 Maintenance of Insurance
..........................................................................................
103 6.08 Compliance with Laws
...............................................................................................
104 6.09 Books and Records; Accountants
..............................................................................
104 6.10 Inspection Rights
........................................................................................................
105 6.11 Use of Proceeds
...........................................................................................................
105 6.12 Additional Loan Parties
.............................................................................................
105 6.13 Cash Management
......................................................................................................
106 6.14 Information Regarding the Collateral
....................................................................... 107 6.15
Physical Inventories.
..................................................................................................
108 6.16 Environmental Laws
..................................................................................................
108 6.17 Further Assurances
....................................................................................................
108 6.18 Compliance with Terms of Leaseholds
...................................................................... 109 6.19
Material Contracts
.....................................................................................................
109 6.20 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
............. 109 ARTICLE VII NEGATIVE COVENANTS
.....................................................................................
109 7.01 Liens
...........................................................................................................................
109 (ii)



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen004.jpg]
7.02
Investments.................................................................................................................
109 7.03 Indebtedness; Disqualified Stock
...............................................................................
109 7.04 Fundamental Changes
...............................................................................................
109 7.05
Dispositions.................................................................................................................
110 7.06 Restricted Payments
...................................................................................................
110 7.07 Prepayments of Indebtedness
....................................................................................
111 7.08 Change in Nature of Business
....................................................................................
113 7.09 Transactions with Affiliates
.......................................................................................
113 7.10 Burdensome Agreements
...........................................................................................
113 7.11 Use of Proceeds
...........................................................................................................
114 7.12 Amendment of Material Documents
.......................................................................... 114
7.13 Fiscal Year
..................................................................................................................
114 7.14 Deposit Accounts; Credit Card Processors
............................................................... 114 7.15
Financial Covenants
...................................................................................................
114 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
.......................................................... 114 8.01 Events of
Default
........................................................................................................
114 8.02 Remedies Upon Event of Default
...............................................................................
117 8.03 Application of Funds
..................................................................................................
118 ARTICLE IX THE AGENT
..............................................................................................................
120 9.01 Appointment and Authority
......................................................................................
120 9.02 Rights as a Lender
......................................................................................................
120 9.03 Exculpatory Provisions
..............................................................................................
120 9.04 Reliance by Agent
.......................................................................................................
121 9.05 Delegation of Duties
...................................................................................................
121 9.06 Resignation of Agent
..................................................................................................
122 9.07 Non-Reliance on Agent and Other Lenders
.............................................................. 122 9.08 No Other
Duties, Etc
..................................................................................................
123 9.09 Agent May File Proofs of Claim
................................................................................
123 9.10 Collateral and Guaranty Matters
..............................................................................
123 9.11 Notice of Transfer
......................................................................................................
124 9.12 Reports and Financial Statements
.............................................................................
124 9.13 Agency for Perfection
.................................................................................................
125 9.14 Indemnification of Agent
...........................................................................................
125 9.15 Relation among Lenders
............................................................................................
125 9.16 Defaulting Lenders
.....................................................................................................
125 9.17 Lender Press Releases
................................................................................................
128 9.18 Providers
....................................................................................................................
128 ARTICLE X MISCELLANEOUS
....................................................................................................
128 10.01 Amendments, Etc
.......................................................................................................
128 10.02 Notices; Effectiveness; Electronic Communications
................................................. 130 10.03 No Waiver;
Cumulative Remedies
.............................................................................
132 10.04 Expenses; Indemnity; Damage Waiver
..................................................................... 132 10.05
Payments Set Aside
....................................................................................................
134 10.06 Successors and
Assigns...............................................................................................
134 10.07 Treatment of Certain Information;
Confidentiality.................................................. 137 10.08
Right of
Setoff.............................................................................................................
138 10.09 Interest Rate Limitation
.............................................................................................
139 10.10 Counterparts; Integration; Effectiveness
.................................................................. 139 (iii)



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen005.jpg]
10.11 Survival
......................................................................................................................
139 10.12 Severability
.................................................................................................................
140 10.13 Replacement of Lenders
.............................................................................................
140 10.14 Governing Law; Jurisdiction; Etc
.............................................................................
140 10.15 Waiver of Jury Trial
..................................................................................................
141 10.16 No Advisory or Fiduciary Responsibility
.................................................................. 142 10.17
Patriot Act Notice
.......................................................................................................
142 10.18 Foreign Asset Control Regulations
............................................................................ 143
10.19 Time of the Essence
....................................................................................................
143 10.20 Reserved.
....................................................................................................................
143 10.21 Tombstone; Press Releases.
.......................................................................................
143 10.22 Additional Waivers
....................................................................................................
143 10.23 No Strict Construction
...............................................................................................
145 10.24
Attachments................................................................................................................
145 10.25 Keepwell
.....................................................................................................................
145 10.26 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions ........... 145 10.27 Acknowledgement Regarding Any Supported QFCs
................................................ 146
SIGNATURES………………………………………………………………………………S-1 (iv)



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen006.jpg]
SCHEDULES 1.01 Borrowers 1.02 Guarantors 1.03 PacWest Cash Collateralized
Letters of Credit 2.01 Commitments and Applicable Percentages 5.01 Loan Parties
Organizational Information 5.06 Litigation 5.08(b)(1) Owned Real Estate
5.08(b)(2) Leased Real Estate 5.09 Environmental Matters 5.10 Insurance 5.13
Subsidiaries; Other Equity Investments 5.17 Intellectual Property Matters 5.18
Collective Bargaining Agreements 5.21(a) DDAs 5.21(b) Credit Card Arrangements
5.24 Material Contracts 6.02 Financial and Collateral Reporting 7.01 Existing
Liens 7.02 Existing Investments 7.03 Existing Indebtedness 7.09 Affiliate
Transactions 10.02 Agent’s Office; Certain Addresses for Notices EXHIBITS Form
of A LIBOR Rate Loan Notice B Swing Line Loan Notice C-1 Note C-2 Swing Line
Note D Compliance Certificate E Assignment and Assumption F Borrowing Base
Certificate G Credit Card Notification H Facility Guaranty I-1 U.S. Tax
Compliance Certificate (For Foreign Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) I-2 U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes) I-3
U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes) I-4 U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) (v)



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen007.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of
November 10, 2020, among CASPER SLEEP INC., a Delaware corporation (the “Lead
Borrower”), the Persons named on Schedule 1.01 hereto (collectively, the
“Borrowers”), the Persons named on Schedule 1.02 hereto (collectively, the
“Guarantors”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent, L/C Issuer and Swing Line Lender. The Borrowers have
requested that the Lenders provide a revolving credit facility, and the Lenders
have indicated their willingness to lend and the L/C Issuer has indicated its
willingness to issue Letters of Credit, in each case on the terms and conditions
set forth herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows: ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms . As used in this Agreement,
the following terms shall have the meanings set forth below: “A/R Automation
Event” means the establishment of an automated system for processing payments
from Accounts of the Loan Parties owed by wholesalers or distributors, which
automated system (including any testing results thereof conducted by a third
party engaged by the Agent) shall be in form and substance satisfactory to the
Agent in its Permitted Discretion. “Accelerated Borrowing Base Delivery Event”
means any of the following (i) the occurrence and continuance of any Event of
Default, or (ii) (x) at any time on or before the Flip Date, (1) the failure of
the Borrowers to maintain Availability of at least 17.5% of the Loan Cap or (2)
the failure of the Borrowers to maintain Deposited Cash at least equal to
$32,000,000 (or such lesser amount as may be agreed to by the Agent in writing
in its sole discretion) in the aggregate at any time and (y) at any time after
the Flip Date, the failure of the Borrowers to maintain Availability of at least
20% of the Loan Cap.. For purposes of this Agreement, the occurrence of an
Accelerated Borrowing Base Delivery Event shall be deemed continuing at the
Agent’s option (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Availability or Deposited Cash as required
hereunder, until Availability has exceeded 17.5% or 20%, as applicable, of the
Loan Cap or Deposited Cash has exceeded $32,000,000 (or such lesser amount as
may be agreed to by the Agent in writing in its sole discretion), as applicable,
for thirty (30) consecutive calendar days, in which case an Accelerated
Borrowing Base Delivery Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of an Accelerated



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen008.jpg]
Borrowing Base Delivery Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Accelerated Borrowing Base Delivery Event
in the event that the conditions set forth in this definition again arise.
“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC or a
“document of title” as defined in the PPSA, as applicable) that (a) is issued by
a common carrier which is not an Affiliate of the Approved Foreign Vendor or any
Loan Party which is in actual possession of such Inventory, (b) is issued to the
order of a Loan Party or, if so requested by the Agent, to the order of the
Agent, (c) names the Agent as a notify party or bears a conspicuous notation on
its face of the Agent’s security interest therein, (d) is not subject to any
Lien (other than Liens in favor of the Agent or Liens permitted under clauses
(a), (b), (e) and (o) of the definition of Permitted Encumbrance), and (e) is on
terms otherwise reasonably acceptable to the Agent. “Accommodation Payment”
shall have the meaning provided in Section 10.22(d). “Account” means “accounts”
as defined in the UCC and in the PPSA, as applicable, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.
“Account Party” shall have the meaning provided in Section 2.03(h). “ACH” means
automated clearing house transfers. “Acquisition” means, with respect to any
Person (a) an investment in, or a purchase of, a Controlling interest in the
Equity Interests of any other Person, (b) a purchase or other acquisition of all
or substantially all of the assets or properties of, another Person or of any
business unit, division or line of business of another Person, or (c) any merger
or consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or of any business unit, division or line of business of another
Person, or a Controlling interest in the Equity Interests, of any Person, in
each case in any transaction or group of transactions which are part of a common
plan. “Additional Commitment Lender” shall have the meaning provided in Section
2.15(b). “Adjustment Date” means the first day of each Fiscal Quarter,
commencing on January 1, 2021. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Agent. “Affected
Financial Institution” means (a) any EEA Financial Institution, or (b) any UK
Financial Institution. “Affiliate” means, with respect to any Person, (i)
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the 2



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen009.jpg]
Person specified, (ii) any director, officer, managing member, partner, trustee,
or beneficiary of that Person, (iii) any other Person directly or indirectly
holding 10% or more of any class of the Equity Interests of that Person, and
(iv) any other Person 10% or more of any class of whose Equity Interests is held
directly or indirectly by that Person. “Agent” means Wells Fargo in its capacity
as administrative agent and collateral agent under any of the Loan Documents, or
any successor thereto. “Agent Parties” shall have the meaning specified in
Section 10.02(c). “Agent’s Office” means the Agent’s address and account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Lead Borrower and the Lenders. “Aggregate Commitments”
means the Commitments of all the Lenders. As of the Closing Date, the Aggregate
Commitments are $30,000,000. “Agreement” means this Credit Agreement. “Allocable
Amount” has the meaning specified in Section 10.22(d). “Anti-Corruption Laws”
means the FCPA, the U.K. Bribery Act of 2010, as amended, and all other
applicable laws and regulations or ordinances concerning or relating to bribery,
money laundering or corruption in any jurisdiction in which any Loan Party or
any of its Subsidiaries or Affiliates is located or is doing business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto. “Applicable Lenders” means the Required Lenders,
all affected Lenders, or all Lenders, as the context may require. “Applicable
Margin” means: (a) From and after the Closing Date until the first Adjustment
Date, the Applicable Margin set forth in the following pricing grid based upon
the Average Daily Availability as of the Closing Date (after giving effect to
any Borrowings hereunder on the Closing Date and deeming the Availability as of
the Closing Date as the Average Daily Availability); and (b) From and after the
first Adjustment Date and on each Adjustment Date thereafter, the Applicable
Margin shall be determined from the following pricing grid based upon the
Average Daily Availability as of the Fiscal Quarter ended immediately preceding
such Adjustment Date; provided however that notwithstanding anything to the
contrary set forth herein, upon the occurrence of an Event of Default, the Agent
may, and at the direction of the Required Lenders shall, immediately increase
the Applicable Margin to that set forth in Level II (even if the Average Daily
Availability requirements for a different Level have been met) and interest
shall accrue at the Default Rate; provided further if any Borrowing Base
Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in such Borrowing Base
Certificates otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period, 3



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen010.jpg]
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand. LIBOR Base Rate Letter of Level Average Daily Availability
Margin Margin Credit Fee 2.50% 1.50% 2.50% I Greater than or equal to 50% of the
Loan Cap 2.75% 1.75% 2.75% II Less than 50% of the Loan Cap “Applicable
Percentage” means with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. “Appraisal Percentage” means (a) with
respect to Eligible Inventory (other than Eligible In- Transit Inventory),
eighty-five percent (85%) and (b) with respect to Eligible In-Transit Inventory,
eighty percent (80%). “Appraised Value” means the appraised orderly liquidation
values, net of costs and expenses to be incurred in connection with any such
liquidation, which values are expressed as one or more percentages of Cost of
Eligible Inventory as set forth in the inventory stock ledger of the Lead
Borrower, which value shall be determined from time to time by the most recent
appraisal for such Inventory undertaken by an independent appraiser engaged by
the Agent. “Approved Fund” means any Person (other than a natural person) that
is (or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender, (c) an entity or an Affiliate of an entity that administers or
manages a Lender or (d) the same investment advisor or an advisor under common
control with such Lender, Affiliate or advisor, as applicable. “Approved Foreign
Vendor” means a Foreign Vendor which (a) is located in any country acceptable to
the Agent in its Permitted Discretion (it being understood that, as of the
Closing Date, Canada, the United Kingdom and Germany shall be deemed acceptable
to the Agent), (b) has received timely payment or performance of all obligations
owed to it by the Loan Parties, (c) has not asserted and has no right to assert
any reclamation, repossession, diversion, stoppage in transit, Lien or title
retention rights in respect of such Inventory, and (d), if so requested by the
Agent, has entered into and is in full compliance with the terms of a Foreign
Vendor Agreement. “Arranger” means Wells Fargo, in its capacity as sole lead
arranger and sole book manager. 4



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen011.jpg]
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent. “Audited Financial
Statements” means the audited consolidated balance sheet of the Lead Borrower
and its Subsidiaries for the Fiscal Year ended December 31, 2019, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Year of the Lead Borrower and its Subsidiaries,
including the notes thereto. “Availability” means, as of any date of
determination thereof by the Agent, the result, if a positive number, of: (a)
The Loan Cap Minus (b) The Total Outstandings. “Availability Period” means the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02. “Availability Reserves” means, without
duplication of any other Reserves or items to the extent such items are
otherwise addressed or excluded through eligibility criteria, such reserves as
the Agent from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Agent’s ability to realize
upon the Collateral, (b) to reflect claims and liabilities that the Agent
determines will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party, or (d)
to reflect that a Default or an Event of Default then exists. Without limiting
the generality of the foregoing, Availability Reserves may include, in the
Agent’s Permitted Discretion, (but are not limited to) reserves based on: (i)
rent; (ii) customs duties, and other costs to release Inventory which is being
imported into the United States; (iii) outstanding Taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other Taxes which may have priority over
the interests of the Agent in the Collateral; (iv) salaries, wages and benefits
due to employees of any Loan Party, (v) customer credit liabilities consisting
of the aggregate remaining value at such time of (a) outstanding gift
certificates and gift cards of the Loan Parties entitling the holder thereof to
use all or a portion of the certificate or gift card to pay all or a portion of
the purchase price for any Inventory, (b) outstanding merchandise credits of the
Loan Parties, and (c) liabilities in connection with frequent shopping programs
of the Loan Parties, (vi) deposits made by customers with respect to the
purchase of goods or the performance of services and layaway obligations of the
Loan Parties, (vii) reserves for reasonably anticipated changes in the Appraised
Value of Eligible Inventory between appraisals, (viii) warehousemen’s or
bailee’s charges and other Liens which may have priority over the interests of
the Agent in the Collateral, (ix) amounts due to vendors on account of consigned
goods, (x) Cash Management Reserves, (xi) Bank Products Reserves, and (xii)
royalties payable in respect of licensed merchandise. 5



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen012.jpg]
“Average Daily Availability” means, for any Fiscal Quarter, an amount equal to
the sum of Availability for each day of such Fiscal Quarter divided by the
actual number of days in such Fiscal Quarter, as determined by the Agent, which
determination shall be conclusive absent manifest error. “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable
Resolution Authority in respect of any liability of an Affected Financial
Institution. “Bail-In Legislation” means, (a) with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law, rule,
regulation or requirement for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from
time to time) and any other law, regulation or rule applicable in the United
Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings). “Bank Products”
means any services or facilities provided to any Loan Party by the Agent,
Lenders or any of their Affiliates (but excluding Cash Management Services) on
account of: (a) Swap Contracts, (b) credit or debit cards, (c) purchase cards,
and (d) print services. “Bank Products Reserves” means such reserves as the
Agent from time to time determines in its Permitted Discretion as being
appropriate to reflect the liabilities and obligations of the Loan Parties with
respect to Bank Products then provided or outstanding. “Base Rate” means, for
any day, a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus ½%, (b) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of one month and shall be determined on a daily basis),
plus one percentage point, and (c) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate (and, if
any such announced rate is below zero, then the rate determined pursuant to this
clause (c) shall be deemed to be zero). “Base Rate Loan” means a Loan that bears
interest based on the Base Rate. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Blocked Account” has the meaning provided in Section 6.13(a)(ii).
“Blocked Account Agreement” means with respect to a deposit account or money
market account established by a Loan Party, an agreement, in form and substance
reasonably satisfactory to the Agent, establishing control (as defined in the
UCC or PPSA, as applicable), of such account by the Agent and whereby the bank
or the intermediary maintaining such account agrees, upon the occurrence and
during the continuance of a Cash Dominion Event, to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party. 6



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen013.jpg]
“Blocked Account Agreement (Access Restricted Immediately)” means with respect
to a deposit account or money market account established by a Loan Party, an
agreement, in form and substance reasonably satisfactory to the Agent,
establishing control (as defined in the UCC or PPSA, as applicable), of such
account by the Agent and whereby the bank or the intermediary maintaining such
account agrees to comply only with the instructions originated by the Agent
without the further consent of any Loan Party. “Blocked Account Bank” means each
bank with whom deposit accounts are maintained in which any funds of any of the
Loan Parties from one or more DDAs are concentrated and with whom a Blocked
Account Agreement has been, or is required to be, executed in accordance with
the terms hereof. “Bookrunner” means Wells Fargo, in its capacity as sole
bookrunner. “Borrower Materials” has the meaning specified in Section 6.02.
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require. “Borrowing Base” means, at any time of calculation, an
amount equal to: (a) the face amount of Eligible Credit Card Receivables
multiplied by the Credit Card Advance Rate; plus (b) the Cost of Eligible
Inventory, net of Inventory Reserves, multiplied by the product of Appraisal
Percentage multiplied by the Appraised Value of Eligible Inventory; provided
that Eligible In-Transit Inventory shall not exceed 15% of the total Eligible
Inventory; plus (c) 85% multiplied by the face amount of Eligible Trade
Receivables (net of Receivables Reserves applicable thereto); provided that
Eligible Trade Receivables shall not exceed (i) prior to the A/R Automation
Event, 50% of the total Borrowing Base or (ii) on or after the A/R Automation
Event, 75% of the total Borrowing Base; plus (d) 100% of all Eligible Cash on
Hand, provided that Eligible Cash on Hand included in the Borrowing Base (i)
shall not exceed 15% of the total Borrowing Base, and (ii) may not be withdrawn
from the applicable deposit account, thereby reducing the Borrowing Base, unless
(A) no Cash Dominion Event exists and is continuing or would result after giving
effect to such withdrawal, and (B) the Lead Borrower furnishes the Agent with
(1) notice of such intended withdrawal and (2) a Borrowing Base Certificate as
of the date of such proposed withdrawal reflecting that, after giving effect to
such withdrawal, no Overadvance exists or would result from such withdrawal;
minus 7



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen014.jpg]
(e) the then amount of all Availability Reserves. “Borrowing Base Certificate”
means a certificate substantially in the form of Exhibit F hereto (with such
changes therein as may be required by the Agent to reflect the components of and
reserves against the Borrowing Base as provided for hereunder from time to
time), executed and certified as accurate and complete by a Responsible Officer
of the Lead Borrower, which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by the
Agent. “Business” means the retail, wholesale, and online sale of mattresses and
related products, including the design, production and marketing of mattresses,
sheets, pillows, duvet, bed frames and related products. “Business Day” means
any day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close under the Laws of, and are in fact closed in, the state
where the Agent’s Office is located and, if such day relates to any LIBOR Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank market. “Canadian Blocked Person”
means any Person that is a “designated person”, “politically exposed foreign
person” or “terrorist group” as described in any Canadian Economic Sanctions and
Export Control Laws. “Canadian Economic Sanctions and Export Control Laws” means
any Canadian laws, regulations or orders governing transactions in controlled
goods or technologies or dealings with countries, entities, organizations, or
individuals subject to economic sanctions and similar measures, including the
Special Economic Measures Act (Canada), the United Nations Act, (Canada), the
Freezing Assets of Corrupt Foreign Officials Act (Canada), Part II.1 of the
Criminal Code (Canada) and the Export and Import Permits Act (Canada), and any
related regulations. “Capital Lease Obligations” means subject to Section
1.03(b), with respect to any Person for any period, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which the amount of the obligations in respect thereof that would at the time be
required to be classified and accounted for as liabilities on a balance sheet of
such Person under GAAP and the amount of which obligations shall be the
capitalized amount thereof determined in accordance with GAAP. “Cash Collateral
Account” means a non-interest bearing account established by one or more of the
Loan Parties with Wells Fargo, and in the name of, the Agent (or as the Agent
shall otherwise direct) and under the sole and exclusive dominion and control of
the Agent, in which deposits are required to be made in accordance with Section
2.03(k) or 8.02(c). “Cash Collateralize” has the meaning specified in Section
2.03(k). Derivatives of such term have corresponding meanings. “Cash Dominion
Event” means any of the following (i) the occurrence and continuance of any
Event of Default or (ii) (x) at any time on or before the Flip Date, (1) the
failure of the Borrowers to maintain Availability for more than two (2) Business
Days of at least 15% of the Loan Cap or (2) the failure of the Borrowers to
maintain Deposited Cash at least equal to $32,000,000 (or such lesser amount as
may be agreed to by the Agent in writing in its sole discretion) in the
aggregate at any time and (y) at any time after the Flip Date, the failure of
the Borrowers to maintain Availability of at least 17.5% of the Loan Cap. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed 8



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen015.jpg]
continuing at the Agent’s option (i) so long as such Event of Default has not
been waived, and/or (ii) if the Cash Dominion Event arises as a result of the
Borrowers’ failure to achieve Availability or Deposited Cash as required
hereunder, until Availability has exceeded 15% or 17.5% of the Loan Cap, as
applicable, or Deposited Cash has exceeded $32,000,000 (or such lesser amount as
may be agreed to by the Agent in writing in its sole discretion), as applicable,
for thirty (30) consecutive calendar days, in which case a Cash Dominion Event
shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Cash Dominion Event shall be deemed continuing (even if an Event
of Default is no longer continuing and/or Availability and/or Deposited Cash
exceeds the required amount for thirty (30) consecutive calendar days) at all
times after (i) a Cash Dominion Event has occurred and been discontinued on
(two) (2) occasions in any twelve month period, or (ii) a Cash Dominion Event
has occurred and been discontinued on four (4) occasions during the term of this
Agreement unless no Event of Default is continuing and/or Availability or
Deposited Cash exceeds the required amount for ninety (90) consecutive calendar
days. The termination of a Cash Dominion Event as provided herein shall in no
way limit, waive or delay the occurrence of a subsequent Cash Dominion Event in
the event that the conditions set forth in this definition again arise. “Cash
Equivalents” means (a) readily marketable obligations issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof; (b) commercial paper
issued by any Person organized under the laws of any state of the United States
of America and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof; (d) fully collateralized
repurchase agreements with a term of not more than thirty (30) days for
securities described in clause (a) above (without regard to the limitation on
maturity contained in such clause) and entered into with a financial institution
satisfying the criteria described in clause (c) above or with any primary dealer
and having a market value at the time that such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such counterparty
entity with whom such repurchase agreement has been entered into; (e) any “cash
equivalents” disclosed on the balance sheet of the Lead Borrower filed with the
SEC; and (f) any Investments, classified in accordance with GAAP as current
assets of the Loan Parties, in any money market fund, mutual fund, or other
investment companies that are registered under the Investment Company Act of
1940, as amended, which are administered by financial institutions that have the
highest rating obtainable from either Moody’s or S&P, and which invest solely in
one or more of the types of securities described in clauses (a) through (d)
above. “Cash Management Reserves ” means such reserves as the Agent, from time
to time, determines in its Permitted Discretion as being appropriate to reflect
the reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding. “Cash
Management Services” means any cash management services or facilities provided
to any Loan Party or their Subsidiaries by the Agent, Lenders or any of their
Affiliates, including without limitation, Wells Fargo Merchant Services, L.L.C.,
including, without limitation: (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, or (c) any services related to the acceptance and/or processing of
payment cards or devices. 9



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen016.jpg]
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq., as amended. “CERCLIS” means the
Comprehensive Environmental Response, Compensation, and Liability Information
System maintained by the United States Environmental Protection Agency. “CFC”
means a controlled foreign corporation as that term is defined in Section 957(a)
of the Code. “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued. “Change
of Control” means an event or series of events by which: (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 40%
or more of the Equity Interests of the Lead Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or (b) during any period of twelve (12) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Lead Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) the occurrence of any “change in control” or similar event as defined in any
document governing Material Indebtedness of any Loan Party (including any
“change in control” or “fundamental change” in any document governing Permitted
Convertible Indebtedness) that would trigger an event of default or require any
mandatory prepayment of such Material Indebtedness; or 10



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen017.jpg]
(d) the Lead Borrower fails at any time to own, directly or indirectly, 100% of
the Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Agent or Liens permitted under clauses (a), (b),
(e) and (o) of the definition of Permitted Encumbrance), except where such
failure is as a result of a transaction permitted by the Loan Documents.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01. “Code” means the
Internal Revenue Code of 1986, as amended. “Collateral” means any and all
“Collateral” as defined in any applicable Security Document and all other
property that is or is intended under the terms of the Security Documents to be
subject to Liens in favor of the Agent. “Collateral Access Agreement” means an
agreement reasonably satisfactory in form and substance to the Agent executed by
(a) a bailee or other Person in possession of Collateral (including, without
limitation, a Logistics Servicer), and (b) any landlord of Real Estate leased by
any Loan Party, pursuant to which such Person (i) acknowledges the Agent’s Lien
on the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Agent with access to the Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the Agent
with a reasonable time to sell and dispose of the Collateral from such Real
Estate, and (v) makes such other agreements with the Agent as the Agent may
reasonably require. “Commercial Letter of Credit” means any Letter of Credit
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by a Loan Party in the
ordinary course of business of such Loan Party. “Commercial Letter of Credit
Agreement” means the Commercial Letter of Credit Agreement relating to the
issuance of a Commercial Letter of Credit in the form from time to time in use
by the L/C Issuer. “Commitment” means, as to each Lender, its obligation to (a)
make Committed Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. “Commitment Increases” has the meaning specified
in Section 2.15(b)(i). “Committed Borrowing” means a borrowing consisting of
simultaneous Committed Loans of the same Type and, in the case of LIBOR Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01. “Committed Loan” has the meaning specified in Section 2.01.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. 11



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen018.jpg]
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D. “Concentration Account” has the meaning provided in Section 6.13(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Consent” means actual consent given by a Lender from whom
such consent is sought; or the passage of seven (7) Business Days from receipt
of written notice to a Lender from the Agent of a proposed course of action to
be followed by the Agent without such Lender’s giving the Agent written notice
of that Lender’s objection to such course of action. “Consolidated” means, when
used to modify a financial term, test, statement, or report of a Person, the
application or preparation of such term, test, statement or report (as
applicable) based upon the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries.
“Consolidated Adjusted EBITDA” means, at any date of determination, an amount
equal to Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense, (iv) other non-cash charges reducing such Consolidated Net Income which
do not represent a cash item in any future period (in each case of or by Lead
Borrower and its Subsidiaries for such Measurement Period), (v) unusual or
non-recurring items including, without limitation, restructuring,
restructuring-related or other similar charges or expenses (whether or not
classified as restructuring charges or expenses under GAAP) and write-downs of
excess or obsolete inventory and including the amount of any restructuring,
integration, transition, employee severance, facility closing and similar
charges accrued during such period, including any charges to establish accruals
and reserves or to make payments associated with the reassessment or realignment
of the business and operations of the Lead Borrower and its Subsidiaries, and
including the sale or closing of facilities, severance, stay bonuses and
curtailments or modifications to pension and post-retirement employee benefit
plans, asset write-downs, asset impairment or asset disposals (including
abandonment of leased facilities, leasehold improvements and right of use
assets), write-downs for purchase and lease commitments, contract termination
expenses, writedowns of excess, obsolete or unbalanced inventories, relocation
costs which are not otherwise capitalized and legal settlements and (vi) any
expenses or charges (other than depreciation or amortization expense) related to
any issuance by the Lead Borrower of Equity Interests, any Investment,
Disposition or recapitalization or the incurrence of Indebtedness permitted to
be incurred hereunder (in each case whether or not consummated) minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits and (ii) all non-cash
items increasing Consolidated Net Income which do not represent a cash item in
any future period (in each case of or by Lead Borrower and its Subsidiaries for
such Measurement Period), all as determined on a Consolidated basis in
accordance with GAAP. “Consolidated Interest Charges” means, for any Measurement
Period, the sum of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under Swap Contracts, but excluding any non-cash or deferred
interest financing costs, (b) all interest paid or payable with respect to
discontinued operations and (c) the portion of rent expense with respect to such
period under Capital Lease Obligations that is treated as interest in 12



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen019.jpg]
accordance with GAAP minus (d) interest income during such period (excluding any
portion of interest income representing accruals of amounts received in a
previous period), in each case of or by the Lead Borrower and its Subsidiaries
for the most recently completed Measurement Period, all as determined on a
Consolidated basis in accordance with GAAP. “Consolidated Net Income” means, as
of any date of determination, the net income of the Lead Borrower and its
Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP, provided, however,
that there shall be excluded therefrom (a) extraordinary gains and extraordinary
losses for such Measurement Period, (b) the income (or loss) of such Person
during such Measurement Period in which any other Person has a joint interest,
except to the extent of the amount of cash dividends or other distributions
actually paid in cash to such Person during such period, (c) the income (or
loss) of such Person during such Measurement Period and accrued prior to the
date it becomes a Subsidiary of a Person or any of such Person’s Subsidiaries or
is merged into or consolidated with a Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries, and (d)
the income of any direct or indirect Subsidiary of a Person to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its Organization Documents or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary,
except that Lead Borrower’s equity in any net loss of any such Subsidiary for
such Measurement Period shall be included in determining Consolidated Net
Income. “Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Cost” means the lower of cost or market value of
Inventory, based upon the Borrowers’ accounting practices, known to the Agent,
which practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger. “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold. “Credit Card Advance Rate”
means ninety percent (90.00)%. “Credit Card Issuer” shall mean any person (other
than a Borrower or other Loan Party) (i) who issues or whose members issue
credit cards, including, without limitation, Mastercard or VISA bank credit or
debit cards or other bank credit or debit cards issued through Mastercard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club, Carte Blanche, Synchrony Bank and other non-bank
credit or debit cards, including, without limitation, credit or debit cards
issued by or through American Express Travel Related Services Company, Inc., and
Novus Services, Inc., and (ii) who provides e-commerce or electronic payment
services, including, without limitation, PayPal, Inc., Klarna, and Affirm, Inc.,
and other issuers or e-commerce electronic payment service providers as the
Agent may reasonably approve from time to time. “Credit Card Notifications” has
the meaning provided in Section 6.13(a)(i). “Credit Card Processor” shall mean
any servicing or processing agent or any factor or financial intermediary who
facilitates, services, processes or manages the credit authorization, billing
transfer and/or payment procedures with respect to any Loan Party’s sales
transactions involving credit card or 13



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen020.jpg]
debit card purchases by customers using credit cards or debit cards issued by
(or e-commerce services or electronic payment services provided by) any Credit
Card Issuer. “Credit Card Receivables” means each “payment intangible” (as
defined in the UCC or PPSA, as applicable) together with all income, payments
and proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to a
Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such Credit Card Issuer in connection with the sale of
goods by a Loan Party, or services performed by a Loan Party, in each case in
the ordinary course of its business. “Credit Extensions” mean each of the
following: (a) a Borrowing and (b) an L/C Credit Extension. “Credit Party” or
“Credit Parties” means (a) individually, (i) each Lender and its Affiliates,
(ii) the Agent, (iii) each L/C Issuer, (iv) the Arranger, (v) each beneficiary
of each indemnification obligation undertaken by any Loan Party under any Loan
Document, (vi) any other Person to whom Obligations under this Agreement and
other Loan Documents are owing, and (vii) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing. “Credit Party
Expenses” means, without limitation, (a) all reasonable and documented out-of-
pocket expenses incurred by the Agent and its Affiliates in connection with this
Agreement and the other Loan Documents, including without limitation (i) the
reasonable fees, charges and disbursements (A) of one primary counsel for the
Agent and, to the extent appropriate, one local counsel in each relevant
jurisdiction, (B) of outside consultants and advisors for the Agent, (C) of
appraisers or third party valuation servicers, (D) of commercial finance
examinations, (E) in connection with photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees, and publication and, (F) the Agent’s customary fees and charges imposed or
incurred in connection with any background checks or OFAC/PEP searches related
to any Loan Party or its Subsidiaries, and (G) all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
syndication of the credit facilities provided for herein (including reasonable
costs and expenses relative to the rating of any Loan, CUSIP, DXSyndicate™,
SyndTrak or other communication costs incurred in connection with a syndication
of the credit facilities), (B) the preparation, negotiation, administration
(including travel, meals and lodging), management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated but in the case of any amendments,
modifications or waivers, subject to any fee or expense caps as may be agreed in
writing between Agent and Lead Borrower), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral (including, without
limitation, gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or
any portion thereof, irrespective of whether a sale is consummated), or (D)
third party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Credit Parties’ relationship with any Loan Party or
any of its Subsidiaries, or (E) any workout, restructuring, proceeding under any
Debtor Relief Laws or negotiations in respect of any Obligations, or (F)
defending the Loan Documents, irrespective of whether a lawsuit or other adverse
proceeding is brought, or (G) in taking any enforcement action or any Remedial
Action with respect to the Collateral, (iii) all reasonable customary fees and
charges (as adjusted from time to time) (A) of the Agents with respect to the
disbursement of funds (or the receipt of funds) to or for the account of
Borrowers (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, and (B)
imposed or incurred by the Agent resulting from the dishonor of checks payable
by or 14



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen021.jpg]
to any Loan Party; (b) costs or expenses (including taxes and insurance
premiums) required to be paid by any Loan Party or its Subsidiaries under any of
the Loan Documents that are paid, advanced, or incurred by any Credit Party; (c)
with respect to the L/C Issuer, and its Affiliates, all reasonable and
documented out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; and (d) all reasonable and documented out-of- pocket
expenses incurred by the Credit Parties who are not the Agent, the L/C Issuer or
any Affiliate of any of them, after the occurrence and during the continuance of
an Event of Default, provided that such Credit Parties shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties
(absent a conflict of interest in which case the Credit Parties may engage and
be reimbursed for additional counsel). “Customs Broker/Carrier Agreement” means
an agreement in form and substance satisfactory to the Agent among a Borrower, a
customs broker, freight forwarder, consolidator or carrier, and the Agent, in
which the customs broker, freight forwarder, consolidator or carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Agent and agrees, upon
notice from the Agent, to hold and dispose of the subject Inventory solely as
directed by the Agent. “DDA” means each checking, savings or other demand
deposit account maintained by any of the Loan Parties. All funds in each DDA
(other than any Excluded Account described in clauses (b) and (c) of the
definition thereof) shall be conclusively presumed to be Collateral and proceeds
of Collateral and the Agent and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in any DDA. “DDA Notification” has the
meaning provided therefor in Section 6.13(b). “Debtor Relief Laws” means the
Bankruptcy Code of the United States, and Bankruptcy and Insolvency Act (Canada)
(“BIA”), the CCAA, the Winding-up and Restructuring Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default. “Default Rate” means (a) when used with respect to
Obligations other than Letter of Credit Fees, an interest rate equal to (i) the
Base Rate plus (ii) the Applicable Margin, if any, applicable to Base Rate
Loans, plus (iii) 2% per annum; provided, however, that with respect to a LIBOR
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus 2% per annum. “Defaulting Lender” means any Lender
that (a) has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder, or
(ii) pay to Agent, L/C Issuer, or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit) within two Business Days of the date when due, (b) has notified any
Borrower, Agent or L/C Issuer in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that
effect, (c) has failed, within three Business Days after written request by
Agent or Lead Borrower, to confirm in writing to Agent and Lead Borrower 15



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen022.jpg]
that it will comply with its prospective funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Agent and Lead
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of any proceeding under any Debtor Relief Laws, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to Lead Borrower, L/C Issuer, and each Lender. “Defaulting Lender Rate” means
(a) for the first three (3) days from and after the date the relevant payment is
due, the Base Rate, and (b) thereafter, the interest rate then applicable to
Committed Loans that are Base Rate Loans (inclusive of the Applicable Margin
applicable thereto). “Deposited Cash” means cash or Cash Equivalents owned by a
Borrower, which are at all times in a segregated deposit account or investment
account held and maintained at Wells Fargo or an Affiliate of Wells Fargo that
is subject to a Blocked Account Agreement. For the avoidance of doubt, no
amounts which then constitute Eligible Cash on Hand may also constitute
Deposited Cash. “Disposition” or “Dispose” means the sale, transfer, license,
lease or other disposition (including any sale and leaseback transaction and any
sale, transfer, license or other disposition of (whether in one transaction or
in a series of transactions) of any property (including, without limitation, any
Equity Interests other than Equity Interests of the Lead Borrower) by any Person
(or the granting of any option or other right to do any of the foregoing),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith . “Disqualified Stock” means any Equity Interest that, by
its terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder thereof), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the date on which the Loans mature; provided, however, that (i)
only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of 16



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen023.jpg]
control or an asset sale shall not constitute Disqualified Stock. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Lead Borrower and its Subsidiaries
may become obligated to pay upon maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock or portion thereof, plus
accrued dividends. “Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory). “Drawing Document” means any Letter of
Credit or other document presented for purposes of drawing under any Letter of
Credit, including by electronic transmission such as SWIFT, electronic mail,
facsimile or computer generated communication. “EEA Financial Institution” means
(a) any credit institution or investment firm established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Cash on Hand” means cash and money market fund
owned by a Loan Party, which are (a) available for use by a Loan Party, without
condition or restriction (other than in favor of the Agent), (b) free and clear
of any pledge or other Lien (other than the Liens in favor of Agent and Liens
permitted under clauses (a), (e) and (l) of the definition of Permitted
Encumbrances), (c) subject to a perfected first- priority security interest of
the Agent, (d) in a deposit account or money market account at Wells Fargo or an
Affiliate of Wells Fargo specifically and solely used for purposes of holding
such cash and which account is subject to a Blocked Account Agreement (Access
Restricted Immediately), and (e) for which the Agent shall have received
evidence, in form and substance reasonably satisfactory to the Agent, of the
amount of such cash held in such deposit account or money market account, as
applicable, as of the applicable date of the calculation of Availability by the
Agent and the satisfaction of the other conditions herein (it being understood
that a report of a cash balance from the depositary of such deposit account or
the intermediary of such money market account, as applicable, shall be
reasonably satisfactory evidence of the amount of cash in such account).
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of, a natural person) approved by (i) the Agent, the L/C Issuer and the
Swing Line Lender, and (ii) unless a an 17



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen024.jpg]
Event of Default has occurred and is continuing, the Lead Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries. “Eligible Credit
Card Receivables” means at the time of any determination thereof, each Credit
Card Receivable that satisfies the following criteria at the time of creation
and continues to meet the same at such time of such determination: such Credit
Card Receivable (i) has been earned by performance and represents the bona fide
amounts due to a Loan Party from a Credit Card Issuer or Credit Card Processor,
and in each case originated in the ordinary course of business of such Loan
Party, and (ii) in each case is acceptable to the Agent in its Permitted
Discretion, and is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (i) below. Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, such
Credit Card Receivable shall indicate no Person other than a Loan Party as payee
or remittance party. In determining the amount to be so included, the face
amount of a Credit Card Receivable shall be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Loan Party may be obligated to rebate to a customer, a Credit
Card Issuer or Credit Card Processor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
Loan Parties to reduce the amount of such Credit Card Receivable. Except as
otherwise agreed by the Agent in its Permitted Discretion, any Credit Card
Receivable included within any of the following categories shall not constitute
an Eligible Credit Card Receivable: (a) Credit Card Receivables which do not
constitute a “payment intangible” (as defined in the UCC or PPSA, as
applicable); (b) Credit Card Receivables that have been outstanding for more
than five (5) Business Days from the date of sale; (c) Credit Card Receivables
(i) that are not subject to a perfected first-priority security interest in
favor of the Agent, or (ii) with respect to which a Loan Party does not have
good, valid and marketable title thereto, free and clear of any Lien (other than
Liens granted to the Agent pursuant to the Security Documents); (d) Credit Card
Receivables which are disputed, are with recourse, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted (to the extent of
such claim, counterclaim, offset or chargeback); (e) Credit Card Receivables as
to which the Credit Card Issuer or Credit Card Processor has the right under
certain circumstances to require a Loan Party to repurchase the Credit Card
Receivables from such Credit Card Issuer or Credit Card Processor (excluding,
for the avoidance of doubt, any right of chargeback in the ordinary course); (f)
Credit Card Receivables due from a Credit Card Issuer or Credit Card Processor
which is the subject of any bankruptcy or insolvency proceedings; (g) Credit
Card Receivables which are not a valid, legally enforceable obligation of the
applicable Credit Card Issuer or Credit Card Processor with respect thereto; or
(h) Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables; 18



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen025.jpg]
provided; that the Agent shall have the right, at any time and from time to time
after the Closing Date to deem ineligible any Credit Card Receivables which the
Agent determines in its Permitted Discretion to be uncertain of collection upon
three (3) Business Days’ prior written notice to the Lead Borrower (during which
period the Agent shall be available to discuss in good faith any such proposed
ineligibles with the Loan Parties and the Loan Parties may take such action as
may be required so that the event, condition or matter that is the basis for
such determination, in a manner and to the extent reasonably satisfactory to the
Agent and during which time, no Borrowings shall be permitted to be funded (or
Letters of Credit issued) against such Credit Card Receivables). “Eligible
In-Transit Inventory” means, as of any date of determination thereof, without
duplication of other Eligible Inventory, In-Transit Inventory: (a) Which has
been shipped from a foreign location for receipt by a Loan Party, but which has
not yet been delivered to such Loan Party, which In-Transit Inventory has been
in transit for sixty (60) days or less from the date of shipment of such
Inventory; (b) For which the purchase order is in the name of a Loan Party and
title and risk of loss has passed to such Loan Party; (c) For which an
Acceptable Document of Title has been issued, and in each case as to which the
Agent has control (as defined in the UCC) over the documents of title which
evidence ownership of the subject Inventory (such as, if requested by the Agent,
by the delivery of a Customs Broker/Carrier Agreement); (d) Which is insured in
compliance with the provisions of Section 5.10 hereof (including, without
limitation, marine cargo insurance); (e) the Foreign Vendor with respect to such
In-Transit Inventory is an Approved Foreign Vendor; (f) For which payment of the
purchase price has been made by the Borrower or the purchase price is supported
by a Commercial Letter of Credit; and (g) Which otherwise would constitute
Eligible Inventory; provided that the Agent may, in its Permitted Discretion,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event the Agent determines that such Inventory is subject to
any Person’s right of reclamation, repudiation, stoppage in transit or any event
has occurred or is reasonably anticipated by the Agent to arise which may
otherwise adversely impact the ability of the Agent to realize upon such
Inventory. “Eligible Inventory” means, as of the date of determination thereof,
without duplication, (i) Eligible In-Transit Inventory, and (ii) items of
Inventory of a Loan Party that are finished goods, merchantable and readily
saleable to the public in the ordinary course of the Loan Party’s business, in
each case that, except as otherwise agreed by the Agent, (A) complies with each
of the representations and warranties respecting Inventory made by the Loan
Parties in the Loan Documents, and (B) is not excluded as ineligible by virtue
of one or more of the criteria set forth below as determined by the Agent in its
Permitted Discretion. Except as otherwise agreed by the Agent, in its Permitted
Discretion, the following items of Inventory shall not be included in Eligible
Inventory: 19



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen026.jpg]
(a) Inventory that is not solely owned by a Loan Party or a /Loan Party does not
have good and valid title thereto; (b) Inventory that is leased by or is on
consignment to a Loan Party; (c) Inventory (other than Eligible In-Transit
Inventory) that is not located in the United States of America or Canada
(excluding territories or possessions of the United States or the province of
Quebec); (d) Inventory (other than Eligible In-Transit Inventory) that is not
located at a location that is owned or leased by a Loan Party, except (i)
Inventory in transit between such owned or leased locations or locations which
meet the criteria set forth in clause (ii) below, or (ii) to the extent that the
Loan Parties have furnished the Agent with (A) any UCC financing statements,
PPSA financing statements or other documents that the Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (B) a Collateral Access Agreement executed by the Person owning or operating
any such location on terms reasonably acceptable to the Agent; (e) Inventory
(other than Eligible In-Transit Inventory) that is located in (i) a distribution
center or warehouse leased by a Loan Party, (ii) a leased location in a Landlord
Lien State, or (iii) a location operated by a Logistics Servicer, unless, in all
cases, the applicable lessor or operator has delivered to the Agent a Collateral
Access Agreement or the Agent has implemented Inventory Reserves for such
location in its Permitted Discretion; (f) Inventory that is comprised of goods
which (i) are damaged, defective, “seconds,” or otherwise unmerchantable, (ii)
are to be returned to the vendor, (iii) are obsolete or custom items (other than
custom items that can be resold in the ordinary course of business),
work-in-process, raw materials, or that constitute samples, spare parts,
promotional, marketing, labels, bags and other packaging and shipping materials
or supplies used or consumed in a Loan Party’s business, (iv) are seasonal in
nature and which have been packed away for sale in the subsequent season, (v)
not in compliance with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, or (vi) are
bill and hold goods; (g) Inventory that is not subject to a perfected
first-priority security interest in favor of the Agent (other than Liens
permitted under clauses (a), (b), (e) and (o) of the definition of Permitted
Encumbrances); (h) Inventory that is not insured in compliance with the
provisions of Section 5.10 hereof; (i) Inventory that has been sold but not yet
delivered or as to which a Loan Party has accepted a deposit; (j) Inventory that
is subject to any licensing, patent, royalty, trademark, trade name or copyright
agreement with any third party from which any Loan Party or any of its
Subsidiaries has received notice of a dispute solely in respect of the
intellectual property licensed in any such agreement or other dispute that could
impact such license; or (k) Inventory acquired in a Permitted Acquisition or
which is not of the type usually sold in the ordinary course of the Loan
Parties’ business, unless and until the Agent has completed or received (A) an
appraisal of such Inventory from appraisers satisfactory to the Agent and 20



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen027.jpg]
establishes an Inventory Advance Rate and Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (B) such other due diligence as the Agent may require, all of the
results of the foregoing to be reasonably satisfactory to the Agent; provided;
that the Agent shall have the right, at any time and from time to time after the
Closing Date to deem any Inventory ineligible to be included in the calculation
of the Borrowing Base upon three (3) Business Days’ prior written notice to the
Lead Borrower (during which period the Agent shall be available to discuss in
good faith any such proposed ineligibles with the Loan Parties and the Loan
Parties may take such action as may be required so that the event, condition or
matter that is the basis for such determination, in a manner and to the extent
reasonably satisfactory to the Agent and during which time, no Borrowings shall
be permitted to be funded (or Letters of Credit issued) against such Inventory).
“Eligible Trade Receivables” means, as of any date of determination, Accounts
arising from the sale of the Loan Parties’ Inventory (but excluding, for the
avoidance of doubt, Credit Card Receivables) that satisfies the following
criteria at the time of creation and continues to meet the same at the time of
such determination: such Account (i) has been earned by performance and
represents the bona fide amounts due to a Loan Party from an account debtor, and
in each case originated in the ordinary course of business of such Loan Party,
and (ii) is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (u) below as determined by the Agent
in its Permitted Discretion. Without limiting the foregoing, to qualify as an
Eligible Trade Receivable, an Account shall indicate no Person other than a Loan
Party as payee or remittance party. In determining the amount to be so included,
the face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Loan Party may be obligated to rebate to a customer pursuant
to the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Eligible Trade
Receivable. Except as otherwise agreed by the Agent in its Permitted Discretion,
any Account included within any of the following categories shall not constitute
an Eligible Trade Receivable: (a) Accounts that are not evidenced by an invoice;
(b) Accounts that have been outstanding for more than one hundred twenty (120)
days from the date of sale or more than sixty (60) days past the due date; (c)
Accounts due from any account debtor which is obligated on any accounts
described in clause (b), above. (d) All Accounts owed by an account debtor
and/or its Affiliates together exceed fifteen percent (15%) (or any higher
percentage agreed to between the Agent and the Lead Borrower now or hereafter
established by the Agent for any particular account debtor) of the amount of all
Accounts at any one time (but the portion of the Accounts not in excess of the
applicable percentages shall not be deemed ineligible by virtue of this clause
(d))); (e) Accounts (i) that are not subject to a perfected first-priority
security interest in favor of the Agent, or (ii) with respect to which a Loan
Party does not have good, valid and marketable title thereto, free and clear of
any Lien (other than Liens permitted under clauses (a), (e) and (l) of the
definition of Permitted Encumbrances and Permitted Encumbrances having priority
over the Lien of the Agent by operation of applicable Law); 21



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen028.jpg]
(f) Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback; (g) Accounts which arise out of any sale
made not in the ordinary course of business, made on a basis other than upon
credit terms usual to the business of the Loan Parties or are not payable in
Dollars; (h) Accounts which are owed by any account debtor whose principal place
of business is not within the continental United States or Canada; (i) Accounts
which are owed by any Affiliate or any employee of a Loan Party; (j) Accounts
for which all consents, approvals or authorizations of, or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given in connection with the performance of such Account by the account
debtor or in connection with the enforcement of such Account by the Agent have
been duly obtained, effected or given and are in full force and effect; (k)
Accounts due from an account debtor which is the subject of any proceeding under
any Debtor Relief Law or has suspended its business; (l) Accounts due from any
Governmental Authority except to the extent that the subject account debtor is
(i) the federal government of the United States of America and has complied with
the Federal Assignment of Claims Act of 1940 and any similar state legislation
or (ii) the federal government, or any provincial government, of Canada and has
complied with the Financial Administration Act (Canada) and any similar
provincial legislation; (m) Accounts (i) owing from any Person that is also a
supplier to or creditor of a Loan Party or any of its Subsidiaries unless such
Person has waived any right of setoff in a manner acceptable to the Agent in its
Permitted Discretion (other than any right of setoff in respect of any account
debtor that provides marketing or advertising services to the Loan Parties or
its Subsidiaries in the ordinary course of business (provided however, that the
amount of all such Accounts shall be reduced as and to the extent of any amounts
that are owed to such account debtor by the Loan Parties or their Subsidiaries
and, without duplication, any setoff rights so asserted by such account
debtor)), or (ii) representing any manufacturer’s or supplier’s credits,
discounts, incentive plans or similar arrangements entitling a Loan Party or any
of its Subsidiaries to discounts on future purchase therefrom (other than, for
the avoidance of doubt, advertising or marketing credits in the ordinary course
of business (provided however, that the amount of such Accounts shall be reduced
as and to the extent of any amounts that are owed to such account debtor by the
Loan Parties or their Subsidiaries and, without duplication, any setoff rights
so asserted by such account debtor)); (n) Accounts arising out of sales on a
bill-and-hold, guaranteed sale, sale-or-return, sale on approval or consignment
basis or subject to any right of return, set off or charge back; (o) Accounts
arising out of sales to account debtors outside the United States or Canada
unless such Accounts are fully backed by an irrevocable letter of credit on
terms, and issued by a financial institution, acceptable to the Agent in its
Permitted Discretion and such irrevocable letter of credit is in the possession
of the Agent; 22



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen029.jpg]
(p) Accounts payable other than in Dollars or that are otherwise on terms other
than those normal and customary in the Loan Parties’ business; (q) Accounts
evidenced by a promissory note or other instrument; (r) Accounts consisting of
amounts due from vendors as rebates or allowances; (s) Accounts which are in
excess of the credit limit for such account debtor established by the Loan
Parties in the ordinary course of business and consistent with past practices;
(t) Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business;
or (u) Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity; provided; that the Agent shall have the right, at any time
and from time to time after the Closing Date to deem any Account unacceptable
for borrowing upon three (3) Business Days’ prior written notice to the Lead
Borrower (during which period the Agent shall be available to discuss in good
faith any such proposed ineligibles with the Loan Parties and the Loan Parties
may take such action as may be required so that the event, condition or matter
that is the basis for such determination, in a manner and to the extent
reasonably satisfactory to the Agent and during which time, no Borrowings shall
be permitted to be funded (or Letters of Credit issued) against such Accounts).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, obligation, damage,
loss, claim, action, suit, judgment, order, fine, penalty, fee, expense, or
cost, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of any Borrower,
any other Loan Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equipment” has the meaning set forth in the UCC. “Equity Interests”
means, with respect to any Person, all of the shares of capital stock of (or
other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of 23



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen030.jpg]
determination; provided that in no event shall any Indebtedness convertible into
or exchangeable for shares of capital stock constitute an Equity Interest at any
time prior to any such conversion or exchange. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” means any
trade or business (whether or not incorporated) under common control with any
Loan Party within the meaning of Section 414(b) or (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412
and 4971 of the Code). “ERISA Event” means (a) a Reportable Event with respect
to a Pension Plan; (b) a withdrawal by any Loan Party or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party or any
ERISA Affiliate from a Multiemployer Plan or notification to the Lead Borrower
or any ERISA Affiliate that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a plan amendment as
a termination of a Pension Plan or a Multiemployer Plan under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate; or (g) the determination that any Pension Plan
is considered to be an “at-risk” plan, or that any Multiemployer Plan is
considered to be in “endangered” or “critical” status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Event of Default” has the meaning specified in Section 8.01.
An Event of Default shall be deemed to be continuing unless and until that Event
of Default has been duly waived as provided in Section 10.01 hereof. “Excluded
Accounts” shall have the meaning set forth in the Security Agreement. “Excluded
Subsidiary” means (a) any Subsidiary that is not directly or indirectly a wholly
owned Subsidiary of the Lead Borrower, (b) any CFC or FSHCO, (c) any
non-for-profit Subsidiaries, and (d) any other Subsidiary with respect to which,
in the reasonable judgment of the Agent, in consultation with the Lead Borrower,
the burden or cost or other consequences (including any material adverse Tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. “Excluded Swap Obligation”
means, with respect to any Loan Party, any Swap Obligation if, and to the extent
that, all or a portion of the Guarantee of such Loan Party of, or the grant by
such Loan Party of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guarantee of such Loan Party or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion 24



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen031.jpg]
of such Swap Obligation that is attributable to swaps for which such Guarantee
or security interest is or becomes illegal. “Excluded Taxes” means any of the
following Taxes imposed on or with respect to the Agent, any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder or required to be withheld or deducted
from a payment to any of the foregoing, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits or similar
Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) that are Other Connection
Taxes; (b) in the case of a Lender (other than an assignee pursuant to Section
10.13), any U.S. federal withholding Tax that is imposed on amounts payable to
or for the account of such Lender pursuant to a law in effect on the date such
Lender becomes a party hereto (or designates a new Lending Office), except to
the extent of amounts with respect to such Taxes that were payable pursuant to
Section 3.01(a) either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to a recipient’s failure to comply with
Section 3.01(e); (d) any U.S. federal, state or local backup withholding tax,
and (e) any withholding tax imposed under FATCA. “Executive Order” has the
meaning set forth in Section 10.18. “Existing Credit Agreement” means that
certain Loan and Security Agreement, dated as of April 27, 2016, among the Loan
Parties, Pacific Western Bank, as agent, and a syndicate of lenders, as amended.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments. “Facility Guaranty” means the
Guaranty, made by the Guarantors in favor of the Agent and the other Credit
Parties, substantially in the form of Exhibit H hereto, as the same now exists
or may hereafter be amended, modified, supplemented, renewed, restated or
replaced. “Factored Receivables” means any Accounts originally owed or owing by
a Loan Party to another Person which have been purchased by or factored with
Wells Fargo, any Lender or any of their Affiliates pursuant to a factoring
arrangement or otherwise with the Person that sold the goods or rendered the
services to the Loan Party which gave rise to such Account. “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), and (a) any current or future regulations or
official interpretations thereof, (b) any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and (c) any intergovernmental agreement entered
into by the United States, and any fiscal or regulatory legislation, rules, or
practices adopted pursuant to any such intergovernmental agreement, or any
treaty or convention among Governmental Authorities implementing such Sections
of the Code. “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder. 25



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen032.jpg]
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).
“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrowers, and the Agent, as the same now exists or may hereafter be amended,
modified, supplemented, renewed, restated or replaced. “Fiscal Month” means any
fiscal month of any Fiscal Year, which month shall generally end on the last day
of each calendar month in accordance with the fiscal accounting calendar of the
Loan Parties. “Fiscal Quarter” means any fiscal quarter of any Fiscal Year,
which quarters shall generally end on the last day of each March, June,
September and December of such Fiscal Year in accordance with the fiscal
accounting calendar of the Loan Parties. “Fiscal Year” means any period of
twelve (12) consecutive months ending on December 31 of any calendar year. “Flip
Date” means first date on which the Loan Parties’ Consolidated Adjusted EBITDA,
calculated on a trailing six (6) month basis, for the immediately preceding six
(6) month period for which the Agent shall have received financial statements,
shall be greater than zero. “Foreign Asset Control Regulations” has the meaning
set forth in Section 10.18. “Foreign Lender” means any Lender that is organized
under the laws of a jurisdiction other than that in which the Lead Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction. “Foreign Vendor” means a Person that sells In-Transit
Inventory to a Loan Party. “Foreign Vendor Agreement” means an agreement between
a Foreign Vendor and the Agent in form and substance satisfactory to the Agent
and pursuant to which, among other things, the parties shall agree upon their
relative rights with respect to In-Transit Inventory of a Loan Party purchased
from such Foreign Vendor. “FRB” means the Board of Governors of the Federal
Reserve System of the United States. “FSHCO” means any Subsidiary substantially
all of the assets of which consist of (a) Equity Interests of one or more CFCs
or other entities that are described in this definition (or are treated as
consisting of such assets for U.S. federal income tax purposes) and/or (b) any
Indebtedness that is treated as equity for U.S. federal income tax purposes owed
by any CFC or other entity that is described in this definition, or treated as
owed by any such entity for U.S. federal income tax purposes. “GAAP” means
generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the 26



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen033.jpg]
United States, that are applicable to the circumstances as of the date of
determination, consistently applied. “Growth Capital Subordinated Agent” means
TriplePoint Venture Growth BDC Corp., including its successors and assigns.
“Growth Capital Subordinated Indebtedness” means all Indebtedness and other
obligations of the Loan Parties arising under the Growth Capital Subordinated
Loan Documents. “Growth Capital Subordinated Loan Agreement” means that certain
Plain English Growth Capital Loan and Security Agreement, dated as of March 1,
2019, by and between the Lead Borrower, the Growth Capital Subordinated Agent,
as agent, and a syndicate of lenders, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and the
terms of the Growth Capital Subordination Agreement. “Growth Capital
Subordinated Loan Documents” means the Growth Capital Subordinated Loan
Agreement and the other Loan Documents (as defined in the Growth Capital
Subordinated Loan Agreement). “Growth Capital Subordination Agreement” means
that certain Subordination Agreement, dated as of the Closing Date, between the
Agent and Growth Capital Subordinated Agent, and acknowledged and agreed to by
the Loan Parties, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof and thereof. “Governmental
Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. 27



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen034.jpg]
“Guarantor” means each Domestic Subsidiary of the Borrowers that shall be
required to execute and deliver a Facility Guaranty pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(d). “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments (including,
without limitation, convertible debt); (b) the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than deferred compensation and trade accounts
payable in the ordinary course of business); (e) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (f) All Indebtedness of such Person
(i) in respect of any Capital Lease Obligations, and (ii) in respect of any
Synthetic Lease Obligations, the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease, agreement or instrument were
accounted for as a capital lease; (g) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Disqualified Stock in such Person or any other Person (including any
warrant, right or option to acquire such Disqualified Stock), valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and (h)
all Guarantees of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. 28



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen035.jpg]
“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes. “Indemnitees” has the
meaning specified in Section 10.04(b). “Information” has the meaning specified
in Section 10.07. “Intellectual Property” means all present and future: trade
secrets, know-how and other proprietary information; trademarks, trademark
applications, internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing) indicia and other source and/or
business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the
world; copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
customer lists, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.
“Intercreditor Provisions” has the meaning specified in Section 8.01(q).
“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first day after the end of each
month and the Maturity Date. “Interest Period” means, as to each LIBOR Rate
Loan, the period commencing on the date such LIBOR Rate Loan is disbursed or
converted to or continued as a LIBOR Rate Loan and ending on the date one, two,
three or six months thereafter, as selected by the Lead Borrower in its LIBOR
Rate Loan Notice; provided that: (i) any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (ii) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; (iii) no Interest Period
shall extend beyond the Maturity Date; and (iv) notwithstanding the provisions
of clause (iii), no Interest Period shall have a duration of less than one (1)
month, and if any Interest Period applicable to a LIBOR Borrowing would be for a
shorter period, such Interest Period shall not be available hereunder. 29



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen036.jpg]
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing. “Internal Control
Event” means a material weakness in, or fraud that involves management or other
employees who have a significant role in, the Lead Borrower’s and/or its
Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws. “In-Transit Inventory” means Inventory of a
Loan Party which is in the possession of a common carrier and is in transit from
a Foreign Vendor of a Loan Party from a location outside of the continental
United States or Canada to a location of a Loan Party that is within the
continental United States or Canada (with the exception of the province of
Quebec). “Inventory” has the meaning given that term in the UCC, and shall also
include, without limitation, all: (a) goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing. “Inventory
Reserves” means such reserves as may be established from time to time by the
Agent in its Permitted Discretion with respect to the determination of the
saleability, at retail, of the Eligible Inventory, or which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent determines will need to be satisfied in
connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Agent’s Permitted
Discretion, include (but are not limited to) reserves based on and without
duplication: (a) Obsolescence; (b) Seasonality; (c) Shrink; (d) Imbalance; (e)
Change in Inventory character; (f) Change in Inventory composition; (g) Change
in Inventory mix; (h) Markdowns (both permanent and point of sale); (i) Retail
markons and markups inconsistent with prior period practice and performance,
industry standards, current business plans or advertising calendar and planned
advertising events; and (j) Out-of-date and/or expired Inventory; 30



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen037.jpg]
provided, that all Inventory Reserves (including the amount of such Inventory
Reserves) shall bear a reasonable relationship to the events, conditions or
circumstances that are the basis for each such Inventory Reserves. “Investment”
means, as to any Person, any direct or indirect acquisition or investment by
such Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, (c) any Acquisition, or (d) the
purchase, acquisition or investment of or in any stocks, bonds, mutual funds,
notes, debentures or other securities, or any deposit account, certificate of
deposit or other investment of any kind. For purposes of covenant compliance,
the amount of any Investment in clauses (a), (b) and (c) shall be the amount
actually invested less the amount of cash received or returned for such
Investment, without adjustment for subsequent increases or decreases in the
value of such Investment. “IRS” means the United States Internal Revenue
Service. “ISP” means, with respect to any Letter of Credit, the International
Standby Practices 1998 (International Chamber of Commerce Publication No. 590)
and any version or revision thereof accepted by the L/C Issuer for use. “Issuer
Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Lead Borrower (or any
Subsidiary) or in favor of the L/C Issuer and relating to any such Letter of
Credit. “Joinder” means an agreement, in form and substance satisfactory to the
Agent pursuant to which, among other things, a Person becomes a party to, and
bound by the terms of, this Agreement and/or the other Loan Documents in the
same capacity and to the same extent as either a Borrower or a Guarantor, as the
Agent may determine. “Landlord Lien State” means such state(s) in which a
landlord’s claim for rent may have priority over the Lien of the Agent in any of
the Collateral. “Laws” means each international, foreign, Federal, state and
local statute, treaty, rule, guideline, regulation, ordinance, code and
administrative or judicial precedent or authority, including the interpretation
or administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authority, in each case whether or not
having the force of law. “L/C Credit Extension” means, with respect to any
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the increase of the amount thereof, or the renewal thereof. “L/C Issuer”
means (a) Wells Fargo in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder (which successor may only
be a Lender selected by the Agent in its discretion) and (b) any other Lender
selected by the Agent in its discretion and approved by such Lender in writing
to the Agent. The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer and/or for such
Affiliate to act as an advising, transferring, confirming and/or nominated bank
in connection with the issuance or administration of any such Letter of Credit,
in which case the term “L/C Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate. 31



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen038.jpg]
“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Loan. For purposes of computing the amounts available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn. “Lead Borrower”
has the meaning assigned to such term in the preamble of this Agreement. “Lease”
means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time. “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender. “Lending Office”
means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices
as a Lender may from time to time notify the Lead Borrower and the Agent.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder. “Letter of Credit Application” means an
application for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the L/C Issuer. “Letter of Credit Disbursement” means a
payment made by the L/C Issuer pursuant to a Letter of Credit. “Letter of Credit
Expiration Date” means the day that is seven days prior to the Maturity Date
then in effect (or, if such day is not a Business Day, the next preceding
Business Day). “Letter of Credit Fee” has the meaning specified in Section
2.03(l). “Letter of Credit Indemnified Costs” has the meaning specified in
Section 2.03(f). “Letter of Credit Related Person” has the meaning specified in
Section 2.03(f). “Letter of Credit Sublimit” means an amount equal to
$10,000,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments. A permanent reduction of the Aggregate Commitments
shall not require a corresponding pro rata reduction in the Letter of Credit
Sublimit; provided, however, that if the Aggregate Commitments are reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s option,
less than) the Aggregate Commitments. “LIBOR Borrowing” means a Borrowing
comprised of LIBOR Rate Loans. 32



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen039.jpg]
“LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate Loan,
the rate per annum equal to the greater of (a) 0.75% and (b) as published by ICE
Benchmark Administration Limited (or any successor page or other commercially
available source as the Agent may designate from time to time) as of 11:00 a.m.,
London time, two Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement
(and, if any published rate is below zero, then the rate determined pursuant to
this clause (b) shall be deemed zero). Each determination of the LIBOR Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error. “LIBOR Rate Loan” means a Committed Loan that bears interest at a rate
based on the LIBOR Rate. “LIBOR Rate Loan Notice” means a notice for a LIBOR
Borrowing or continuation pursuant to Section 2.02(b), which shall be
substantially in the form of Exhibit A. “Lien” means (a) any mortgage, deed of
trust, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, Capital Lease Obligation,
Synthetic Lease Obligation, or other title retention agreement, any easement,
right of way or other encumbrance on title to real property, and any financing
lease having substantially the same economic effect as any of the foregoing) and
(b) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities. “Liquidation” means the exercise by
the Agent of those rights and remedies accorded to the Agent under the Loan
Documents and applicable Law as a creditor of the Loan Parties with respect to
the realization on the Collateral, including (after the occurrence and during
the continuation of an Event of Default) the conduct by the Loan Parties acting
with the consent of the Agent, of any public, private or “going out of
business”, “store closing”, or other similarly themed sale or other disposition
of the Collateral for the purpose of liquidating the Collateral. Derivations of
the word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement. “Loan” means an extension of credit by a Lender to the Borrowers
under Article II in the form of a Committed Loan or a Swing Line Loan. “Loan
Account” has the meaning assigned to such term in Section 2.11(a). “Loan Cap”
means, at any time of determination, the lesser of (a) the Aggregate Commitments
or (b) the Borrowing Base, in each case, as in effect on such date of
determination. “Loan Documents” means this Agreement, each Note, each Issuer
Document, the Fee Letter, all Borrowing Base Certificates, the Blocked Account
Agreements, each Blocked Account Agreement (Access Restricted Immediately), the
DDA Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, the Post-Closing Letter, the Subordinated Intercompany Note,
each Request for Credit Extension, the Growth Capital Subordination Agreement
and any other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products provided by the Agent, the Lenders or
any of their Affiliates, each as amended and in effect from time to time. “Loan
Parties” means, collectively, the Borrowers and the Guarantors. 33



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen040.jpg]
“Logistics Servicer” means any unaffiliated provider of warehousing, storage, or
logistics services, who is, in all cases, acting as an agent on behalf of, or is
engaged by, any of the Loan Parties. “London Business Day” means a day on which
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in London, England. “Margin Stock” is as
defined in Regulation U of the FRB as in effect from time to time. “Material
Adverse Effect” means (a) a material adverse change in, or a material adverse
effect upon, the operations, business, properties, liabilities (actual or
contingent) or financial condition of any Loan Party or the Lead Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material impairment of the rights and remedies of the Agent or
any Lender under any Loan Document or a material adverse effect on (i) the
Collateral, (ii) the validity, perfection or priority of any Lien granted by any
Loan Party in favor of any Agent on any material portion of the Collateral, or
(iii) the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other than existing events would result in a Material Adverse Effect. “Material
Contract” means, with respect to any Person, each contract or agreement (a)
material contracts with Logistics Servicers (excluding, for the avoidance of
doubt, any contracts with any Person that solely provides domestic freight
forwarding services), or (b) to which the breach, nonperformance, cancellation
or failure to renew by any party thereto, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. “Material
Indebtedness” means (a) Indebtedness of the Loan Parties arising and otherwise
outstanding under the Growth Capital Subordinated Loan Documents and (b) other
Indebtedness (other than the Obligations) of the Loan Parties in an aggregate
principal amount exceeding $2,500,000. For purposes of determining the amount of
Material Indebtedness at any time, (a) the amount of the obligations in respect
of any Swap Contract at such time shall be calculated at the Swap Termination
Value thereof, (b) undrawn committed or available amounts shall be included, and
(c) all amounts owing to all creditors under any combined or syndicated credit
arrangement shall be included. “Maturity Date” means the earlier of (a) November
10, 2023 and (b) 91 days prior to the earliest “Maturity Date”, “End of Term
Payment” date, or similar term that is in effect at any time under, and as
defined in, each promissory note issued under the Growth Capital Subordinated
Loan Documents (each, a “Growth Capital Maturity Date”) if such applicable
Growth Capital Maturity Date under the Growth Capital Subordinated Loan
Documents is not, prior to such date, repaid, refinanced, amended or modified to
extend such Growth Capital Maturity Date to a date that is at least 91 days
after November 10, 2023; provided that, if any such day is not a Business Day,
the Maturity Date shall be the Business Day immediately preceding such day.
“Maximum Rate” has the meaning provided therefor in Section 10.09. “Measurement
Period” means, at any date of determination, as applicable and as the context
requires (x) the most recently completed four Fiscal Quarters of the Lead
Borrower or, if fewer than four consecutive Fiscal Quarters of the Lead Borrower
have been completed since the Closing Date, the Fiscal Quarters of the Lead
Borrower that have been completed since the Closing Date or (y) in connection
with determining the Flip Date, the most recently completed sixth month period
of the Lead Borrower. 34



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen041.jpg]
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions. “Net Proceeds” means
(a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Agent’s Lien on such asset and that is required
to be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
such Loan Party or such Subsidiary in connection with such transaction
(including, without limitation, appraisals, and brokerage, legal, title and
recording or transfer tax expenses and commissions) paid by any Loan Party to
third parties (other than Affiliates)) and (C) amounts to pay Federal, state and
local income or other Taxes estimated to be payable by any Loan Party as a
result thereof; and (b) with respect to the sale or issuance of any Equity
Interest by any Loan Party or any of its Subsidiaries, or the incurrence or
issuance of any Indebtedness by any Loan Party or any of its Subsidiaries, the
excess of (i) the sum of the cash and cash equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by such Loan
Party or such Subsidiary in connection therewith. “Non-Consenting Lender” has
the meaning provided therefor in Section 10.01. “Non-Defaulting Lender” means
each Lender other than a Defaulting Lender. “Note” means (a) a promissory note
made by the Borrowers in favor of a Lender evidencing Committed Loans made by
such Lender, substantially in the form of Exhibit C-1, and (b) the Swing Line
Note, as each may be amended, supplemented or modified from time to time. “NPL”
means the National Priorities List under CERCLA. “Obligations” means (a) all
advances to, and debts (including principal, interest, fees, costs, and
expenses), liabilities, obligations, covenants, indemnities, and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed claims in such proceeding, and (b) any Other
Liabilities; provided that the Obligations shall not include any Excluded Swap
Obligations. “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury. 35



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen042.jpg]
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person. “Other
Connection Taxes” means, with respect to any recipient of any payment to be made
by or on account of any obligation of the Loan Parties hereunder, Taxes imposed
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any transaction with the Agent, any Lender or any of their
Affiliates, which arises out of any Bank Product entered into with any Loan
Party and any such Person, as each may be amended from time to time. “Other
Taxes” means all present or future stamp, court or documentary Taxes or any
other intangible, recording, filing or similar Taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment pursuant to
Section 10.13). “Outstanding Amount” means (i) with respect to Committed Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Committed Loans and Swing Line Loans, as the case may be, occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date. “Overadvance” means a Credit Extension
to the extent that, immediately after its having been made, Availability is less
than zero. “PacWest Cash Collateralized Letters of Credit” means, collectively,
standby letters of credit issued under the Existing Credit Agreement, for the
account of the Borrowers that are outstanding as of the Closing Date and
described on Schedule 1.03 hereto. “Participant” has the meaning specified in
Section 10.06(d). “Patriot Act” has the meaning specified in Section 5.27. 36



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen043.jpg]
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Event of Default then exists or
would arise as a result of entering into such transaction or the making of such
payment, and (b) the sum of Deposited Cash plus Availability as of the day
immediately preceding the date of such transaction or payment and, projected,
for each of the six (6) months immediately following such transaction or
payment, in each case, is greater than $20,000,000. Prior to undertaking any
transaction or payment which is subject to the Payment Conditions, the Loan
Parties shall deliver to the Agent an updated Borrowing Base Certificate giving
effect to the payment or transaction. “PBGC” means the Pension Benefit Guaranty
Corporation. “PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied: (a) no Default or Event of Default then exists or
would arise from the consummation of such Acquisition; (b) such Acquisition
shall have been approved by the Board of Directors of the Person (or similar
governing body if such Person is not a corporation) which is the subject of such
Acquisition and such Person shall not have announced that it will oppose such
Acquisition or shall not have commenced any action which alleges that such
Acquisition shall violate applicable Law; (c) if the aggregate cash
consideration for such Acquisition exceeds an amount equal to $5,000,000, the
Lead Borrower shall have furnished the Agent with fifteen (15) days’ prior
written notice of such intended Acquisition (or such shorter period as the Agent
may agree) and shall have furnished the Agent with a current draft of the
acquisition documents (and final copies thereof as and when executed), and to
the extent readily available to the Lead Borrower, (i) a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition,
(ii) applicable financial statements of the Person which is the subject of such
Acquisition (if any), (iii) pro forma projected financial statements for the
twelve (12) month period following such Acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by month
for the acquired Person, individually, and on a Consolidated basis with all Loan
Parties) (if any), and (iv) such other information as the Agent may reasonably
require, all of which shall be reasonably satisfactory to the Agent; (d) with
respect to an Acquisition of the Equity Interests, if a Loan Party borrows Loans
hereunder to finance, in whole or in part, the consideration paid for such
Acquisition, the legal structure of the Acquisition shall be acceptable to the
Agent in its Permitted Discretion; (e) after giving effect to the Acquisition,
if the Acquisition is an Acquisition of the Equity Interests, a Loan Party shall
acquire and own, directly or indirectly, a majority of the Equity 37



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen044.jpg]
Interests in the Person being acquired and shall Control a majority of any
voting interests or shall otherwise Control the governance, directly or
indirectly, of the Person being acquired; (f) any assets acquired shall be
utilized in, and if the Acquisition involves a merger, consolidation or
Acquisition of Equity Interests, the Person which is the subject of such
Acquisition shall be engaged in, a business otherwise permitted to be engaged in
by a Borrower under this Agreement; (g) subject to the time periods set forth in
Section 6.12, if the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party (other than an Excluded Subsidiary),
such Subsidiary shall be joined as a Borrower hereunder or as a Guarantor, as
the Agent shall determine, and the Agent shall receive a first-priority security
interest (subject in priority only to Permitted Encumbrances having priority
over the Lien of the Agent by operation of applicable Law) in such Subsidiary’s
Equity Interests, Inventory, Accounts, Real Estate and other property of the
same nature as constitutes collateral under the Security Documents; and (h) the
Loan Parties shall have satisfied the Payment Conditions. “Permitted Convertible
Indebtedness” means any notes, bonds, debentures or similar instruments issued
by the Lead Borrower that are convertible into or exchangeable for (x) cash, (y)
shares of the Lead Borrower’s common stock or preferred stock or other equity
securities that constitute Equity Interests of Lead Borrower (other than
Disqualified Stock) and/or (z) a combination thereof; provided that any such
indebtedness shall (A) mature, and not be subject to mandatory repurchase or
redemption (other than in connection with a customary change of control or
“fundamental change” provision; provided that the Loan Parties’ ability to
effectuate any such redemption or payment shall be governed by the provisions of
Section 7.07) prior to at least 180 days after the Maturity Date, (B) have
recourse only to the Lead Borrower, (C) have an interest rate that shall not
exceed the then applicable market interest rate as determined by the Lead
Borrower in good faith, and (D) shall be unsecured obligations. “Permitted
Discretion” means a determination made in good faith by Agent in the exercise of
its reasonable (from the perspective of an asset-based lender in the retail
industry) business judgment. “Permitted Disposition” means any of the following:
(a) Dispositions of inventory in the ordinary course of business; (b) bulk sales
or other Dispositions of the Inventory of a Loan Party not in the ordinary
course of business, in all cases, at arm’s length, provided, that (i) such
Dispositions shall not exceed $5,000,000 in the aggregate in any Fiscal Year;
(ii) if any such Disposition or series of related Dispositions exceeds
$3,000,000, the Loan Parties shall have delivered an updated Borrowing Base
Certificate after giving effect to such Disposition; and (iii) in connection
with all Dispositions under this clause (b), all Net Proceeds received in
connection therewith are applied to the Obligations if then required in
accordance with Section 2.05 hereof; (c) non-exclusive licenses of Intellectual
Property of a Loan Party or any of its Subsidiaries (including, without
limitation, for marketing and promotional purposes) or non-perpetual exclusive
licenses with respect to geographic area, fields of use and customized products
for specific customers that would not result in a transfer of title of the
licensed Intellectual Property under applicable law, in each case, in the
ordinary course of business so long as such arrangement would not restrict,
prohibit or otherwise limit the Loan Parties from Disposing of 38



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen045.jpg]
any Inventory or other Collateral of the type eligible to be included in the
Borrowing Base or otherwise could reduce the Appraised Value of such Collateral;
(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; (e) Dispositions of Equipment in the
ordinary course of business that is substantially worn, damaged, obsolete or, in
the judgment of a Loan Party, no longer useful or necessary in its business or
that of any Subsidiary; (f) sales, transfers and Dispositions among the Loan
Parties or by any Subsidiary to a Loan Party; (g) sales, transfers and
Dispositions by any Subsidiary which is not a Loan Party to another Subsidiary
that is not a Loan Party; (h) so long as Default or Event of Default then exists
or would arise therefrom, sales, transfers and Dispositions of assets other than
Intellectual Property by any Loan Party to a Subsidiary that is not a Loan Party
in an aggregate amount not to exceed (i) with respect to Dispositions of assets
of the type that are eligible to be included in the Borrowing Base, $1,000,000
in any Fiscal Year and (ii) with respect to Dispositions of assets that are not
of the type eligible to be included in the Borrowing Base, $4,000,000 in any
Fiscal Year; (i) as long as no Default or Event of Default then exists or would
arise therefrom, sales of Real Estate of any Loan Party (or sales of any Person
or Persons created to hold such Real Estate or the Equity Interests in such
Person or Persons), including sale-leaseback transactions involving any such
Real Estate pursuant to leases on market terms, as long as, (A) such sale is
made for fair market value, (B) the proceeds of such sale are utilized to repay
the Obligations, and (C) in the case of any sale-leaseback transaction permitted
hereunder, the Agent shall have received from each such purchaser or transferee
a Collateral Access Agreement on terms and conditions reasonably satisfactory to
the Agent; (j) as long as no Default or Event of Default then exists or would
arise therefrom, other Dispositions of assets (other than Intellectual Property
and assets of the type eligible to be included in the Borrowing Base) by the
Lead Borrower and its Subsidiaries; as long as, (i) such Disposition is made for
fair market value and (ii) the Lead Borrower or such Subsidiary shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents;
(k) any sale or other Disposition of accounts receivable arising in the ordinary
course of business in connection with the collection or compromise thereof and
not part of any financing transaction; (l) dissolution, liquidation or winding
up of any Subsidiary of the Lead Borrower that is not a Loan Party, provided
that such dissolution, liquidation or winding up would not reasonably be
expected to result in a Material Adverse Effect; (m) the abandonment, sale or
other Disposition of Intellectual Property that is, in the reasonable good faith
judgment of the Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the Borrower and its Subsidiaries so
long as such Disposition is for fair market value; 39



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen046.jpg]
(n) any use of Cash Equivalents in the ordinary course of business and otherwise
as permitted under this Agreement; (o) leases or subleases of real property in
the ordinary course of business at locations that do not contain Collateral; and
(p) to the extent constituting a Disposition, any Disposition consisting of a
Restricted Payment permitted under Section 7.06(h). provided, no Dispositions of
Related Intellectual Property made to any Person (other than (i) to a Loan Party
and (ii) Dispositions specified in clauses (c) and (d) above) shall constitute a
Permitted Disposition unless such Disposition is subject to a non-exclusive
royalty-free license of such Related Intellectual Property in favor of the Agent
for use in connection with the exercise of rights and remedies of the Secured
Parties under the Loan Documents in respect of the Collateral, which license
shall be substantially similar to the license described in Section 6.1 of the
Security Agreement (or otherwise reasonably satisfactory to the Agent); provided
further that, in the case of a Disposition of Related Intellectual Property
licensed by the Lead Borrower or one of its Subsidiaries which are Loan Parties
from any Person (other than a Loan Party), the transferee shall not be required
to provide the license described in the foregoing proviso if not permitted to do
so under the license from such other Person. “Permitted Encumbrances” means: (a)
Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 6.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by applicable Law,
arising in the ordinary course of business and securing obligations that are not
overdue or are being contested in compliance with Section 6.04; (c) pledges and
deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations, other than any Lien imposed by ERISA; (d) deposits to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (e)
Liens in respect of judgments that would not constitute an Event of Default
hereunder; (f) easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of a Loan Party and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property; (g) Liens existing on the
Closing Date and listed on Schedule 7.01 and any Permitted Refinancings thereof;
40



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen047.jpg]
(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties; (i) Liens in favor of the Agent; (j) statutory Liens of landlords
and lessors in respect of rent which are not overdue or are being contested in
compliance with Section 6.04; (k) possessory Liens in favor of brokers and
dealers arising in connection with the acquisition or disposition of Investments
owned as of the Closing Date and Permitted Investments, provided that such liens
(a) attach only to such Investments and (b) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing; (l) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries; (m) Liens arising from precautionary
UCC filings regarding “true” operating leases or, to the extent permitted under
the Loan Documents, the consignment of goods to a Loan Party; (n) voluntary
Liens on property (other than property of the type included in the Borrowing
Base) in existence at the time such property is acquired pursuant to a Permitted
Acquisition or on such property of a Subsidiary of a Loan Party in existence at
the time such Subsidiary is acquired pursuant to a Permitted Acquisition;
provided, that such Liens are not incurred in connection with or in anticipation
of such Permitted Acquisition and do not attach to any other assets of any Loan
Party or any Subsidiary; (o) Liens in favor of customs and revenues authorities
imposed by applicable Law arising in the ordinary course of business in
connection with the importation of goods solely to the extent the following
conditions are satisfied: (A) such Liens secure obligations that are being
contested in good faith by appropriate proceedings, (B) the applicable Loan
Party or Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (C) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation; (p) Liens securing the Growth Capital Subordinated Indebtedness
(including any Permitted Refinancing thereof) so long as such Liens are, at all
times, subject to the Growth Capital Subordination Agreement; (q) Liens on cash
or Cash Equivalents to secure Indebtedness permitted pursuant to clause (d) of
the definition of Permitted Indebtedness; (r) Liens on cash or Cash Equivalents
securing reimbursement obligations with respect to Indebtedness of the type set
forth in clause (r) of the definition of Permitted Indebtedness; 41



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen048.jpg]
(s) other Liens (other than Liens on any assets of the type eligible to be
included in the Borrowing Base) securing Indebtedness in an aggregate amount not
to exceed $1,000,000; (t) Liens on cash or Cash Equivalents securing
Indebtedness of the type set forth in clause (t) of the definition of Permitted
Indebtedness in an aggregate amount not to exceed $1,500,000; (u) Liens
consisting of rights of setoff against credit balances of the Lead Borrower or
any of its Subsidiaries with Credit Card Issuers or Credit Card Processors in
the ordinary course of business, but not liens on or rights of setoff against
any other property or assets of the Lead Borrower or such Subsidiary; and (v)
solely to the extent the granting of a license would constitute a Lien, Liens in
connection with licenses permitted pursuant to clause (c) of the definition of
Permitted Disposition. “Permitted Equity Derivatives” means any forward
purchase, accelerated share purchase, call option, warrant transaction or other
equity derivative transactions relating to any Permitted Convertible
Indebtedness of the Lead Borrower. “Permitted Indebtedness” means each of the
following: (a) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03 and any Permitted Refinancing thereof; (b) Indebtedness of any
Loan Party to any other Loan Party; (c) purchase money Indebtedness of any Loan
Party to finance the acquisition of any personal property consisting solely of
fixed or capital assets, including Capital Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
Permitted Refinancings thereof, provided, however, that the aggregate principal
amount of Indebtedness permitted by this clause (c) shall not exceed $2,500,000
at any time outstanding; (d) obligations (contingent or otherwise) of any Loan
Party or any Subsidiary thereof existing or arising under any Swap Contract,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with fluctuations in interest rates or foreign exchange rates, and
not for purposes of speculation or taking a “market view”; (e) contingent
liabilities under surety bonds, performance bonds, bid bonds, appeal bonds or
similar instruments incurred in the ordinary course of business; (f)
Indebtedness incurred for the construction or acquisition or improvement of, or
to finance or to refinance, any Real Estate owned by any Loan Party (including
therein any Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder and any Synthetic Lease Obligations), provided that, (A) all
Net Proceeds received in connection with any such Indebtedness are applied to
the Obligations, and (B) the Loan Parties shall use commercially reasonable
efforts to cause the holders of such Indebtedness and the lessors under any
sale- leaseback transaction to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Agent; 42



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen049.jpg]
(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness (other than, for the avoidance of
doubt, in respect of working capital adjustments, milestones or earnouts) does
not require the payment in cash of scheduled principal prior to the Maturity
Date, has a maturity which extends beyond the Maturity Date, and is subordinated
to the Obligations on terms reasonably acceptable to the Agent; (h) Indebtedness
of any Person that becomes a Subsidiary of a Loan Party in a Permitted
Acquisition, which Indebtedness is existing at the time such Person becomes a
Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party); (i) the
Obligations; (j) unsecured Indebtedness not otherwise specifically described
herein in an aggregate principal amount not to exceed $2,500,000 at any time
outstanding; (k) Growth Capital Subordinated Indebtedness (and Permitted
Refinancings thereof) so long as such Indebtedness does not exceed an aggregate
principal amount of $100,000,000 and is, at all times, subject to the Growth
Capital Subordination Agreement; (l) Permitted Convertible Indebtedness in an
aggregate principal amount outstanding at any time not to exceed the greater of
(x) $100,000,000 and (y) 25% of the then current market capitalization of the
Lead Borrower as of the most recent Measurement Period, and any Permitted
Refinancing thereof; (m) (i) Indebtedness of any Subsidiary of Lead Borrower
that is not a Loan Party to any other Subsidiary that is not a Loan Party and
(ii) any Indebtedness of Subsidiaries that are not Loan parties to any Loan
Party to the extent permitted pursuant to Section 7.03; (n) Indebtedness
representing deferred compensation to employees of the Lead Borrower or any of
its Subsidiaries incurred in the ordinary course of business; (o) Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business
and Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business; (p) cash management obligations and
other Indebtedness incurred in the ordinary course of business in respect of
netting services and similar arrangements in each case in connection with cash
management and deposit accounts; (q) Indebtedness to trade creditors incurred in
the ordinary course of business and Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;
(r) (i) letters of credit in a face amount not to exceed $1,500,000; provided
that no such letters of credit shall be obtained unless such letters of credit
cannot be issued pursuant to the terms of this Agreement or the L/C Issuer
refuses to issue such letters of credit pursuant to Section 2.03 hereof and (ii)
Indebtedness consisting of reimbursement obligations in respect of the PacWest
Cash Collateralized Letters of Credit in an aggregate face amount not to exceed,
at any time of determination, $9,341,322.09; 43



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen050.jpg]
(s) Indebtedness arising from Permitted Investments; and (t) Indebtedness in
respect of the Borrowers’ use of corporate credit cards or similar instruments
in an amount not to exceed $5,000,000 “Permitted Investments” means each of the
following: (a) reserved; (a) Investments existing on the Closing Date, and set
forth on Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof; (b) (i) Investments by any Loan Party and its
Subsidiaries in their respective Subsidiaries outstanding on the Closing Date,
(ii) additional Investments by any Loan Party and its Subsidiaries in Loan
Parties, (iii) additional Investments by Subsidiaries of the Loan Parties that
are not Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so
long as (x) no Default or Event of Default has occurred and is continuing or
would result from such Investment and (y) the Payment Conditions are satisfied,
additional Investments (other than Related Intellectual Property) by the Loan
Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested after the Closing Date hereof not to exceed $14,000,000 in the
aggregate in any Fiscal Year; (c) Investments consisting of extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(d) Guarantees constituting Permitted Indebtedness; (e) Investments by any Loan
Party in Swap Contracts (i) entered into in the ordinary course of business and
for bona fide business (and not speculative purposes) to protect against
fluctuations in interest rates in respect of the Obligations and (ii) Permitted
Equity Derivatives; (f) Investments received in connection with the bankruptcy
or reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business; (g)
advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $1,000,000 at any time outstanding; (h) Investments constituting
Permitted Acquisitions; (i) so long as Payment Conditions are satisfied, other
Investments (other than Related Intellectual Property) not otherwise
specifically described herein; (j) Cash Equivalents; (k) to the extent
constituting any Investment, any Permitted Disposition; 44



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen051.jpg]
(l) so long as no Cash Dominion Event then exists or would result therefrom (but
subject to the first proviso of this definition of Permitted Investments), the
Lead Borrower and its Subsidiaries may make Investments that are made in
exchange for the substantially concurrent sale of Equity Interests of the Lead
Borrower permitted to be issued by it hereunder; and (m) other Investments
(other than Related Intellectual Property) not otherwise specifically described
herein and not exceeding $2,500,000 in the aggregate; provided, however, that
notwithstanding the foregoing, after the occurrence and during the continuance
of a Cash Dominion Event, no such Investments specified in clause (i), (j) and
(l) shall be permitted unless (i) either (A) no Loans, or, if then required to
be Cash Collateralized, Letters of Credit are then outstanding, or (B) the
Investment is a temporary Investment pending expiration of an Interest Period
for a LIBOR Rate Loan, the proceeds of which Investment will be applied to the
Obligations after the expiration of such Interest Period, and (ii) such
Investments shall be pledged to the Agent as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Agent; provided however, with respect to any Permitted Investment (other than
Permitted Investments in Loan Parties and, to the extent constituting
Investments) consisting of (a) assets included in the Borrowing Base, the Loan
Parties shall, contemporaneously therewith, deliver to the Agent an updated
Borrowing Base Certificate, giving effect to such Investment; and (b) Related
Intellectual Property, such Investment of Related Intellectual Property in any
Person (other than (i) in a Loan Party and (ii) any Investment that constitutes
a Permitted Disposition under clauses (c) and (d) of the definition thereof)
shall not constitute a Permitted Investment unless such Investment is subject to
a non-exclusive royalty-free license of such Related Intellectual Property in
favor of the Agent for use in connection with the exercise of rights and
remedies of the Secured Parties under the Loan Documents in respect of the
Collateral, which license shall be substantially similar to the license
described in Section 6.1 of the Security Agreement (or otherwise reasonably
satisfactory to the Agent); provided further that, in the case of an Investment
of Related Intellectual Property licensed by any Loan Party from any Person
(other than a Loan Party), the transferee shall not be required to provide the
license described in the foregoing proviso if not permitted to do so under the
license from such other Person. “Permitted Overadvance” means an Overadvance
made by the Agent, in its discretion, which: (a) is made to maintain, protect or
preserve the Collateral and/or the Credit Parties’ rights under the Loan
Documents or which is otherwise for the benefit of the Credit Parties; or (b) is
made to enhance the likelihood of, or to maximize the amount of, repayment of
any Obligation; (c) is made to pay any other amount chargeable to any Loan Party
hereunder; and (d) together with all other Permitted Overadvances then
outstanding, shall not (i) exceed ten percent (10%) of the Borrowing Base at any
time or (ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree; provided however, that the foregoing shall not (i)
modify or abrogate any of the provisions of Section 2.03 regarding the Lenders’
obligations with respect to Letters of Credit or Section 2.04 regarding the
Lenders’ obligations with respect to Swing Line Loans, or (ii) result in any
claim or liability against the Agent (regardless of the amount of any
Overadvance) for Unintentional Overadvances and such Unintentional Overadvances
shall not reduce the amount of Permitted Overadvances allowed hereunder, 45



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen052.jpg]
and further provided that in no event shall the Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 or Section 8.02 hereof). “Permitted
Refinancing” means, with respect to any Person, any Indebtedness issued in
exchange for, or the net proceeds of which” are used to extend, refinance,
renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments (including, without limitation, any regularly scheduled amortization
payments or end of term “balloon” payments) due prior to the Maturity Date in
excess of, or prior to, the scheduled principal payments due prior to such
Maturity Date for the Indebtedness being Refinanced, (d) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing shall be subordinated in right of
payment to such Obligations on terms at least as favorable to the Credit Parties
as those contained in the documentation governing the Indebtedness being
Refinanced (e) no Permitted Refinancing shall have direct or indirect obligors
who were not also obligors of the Indebtedness being Refinanced, or greater
guarantees or security, than the Indebtedness being Refinanced, (f) the other
material terms of such Permitted Refinancing, when taken as a whole, shall be
otherwise on terms not materially less favorable to the Credit Parties (as
determined by the board of directors of the Lead Borrower) than those contained
in the documentation governing the Indebtedness being Refinanced, including,
without limitation, with respect to financial covenants and events of default,
(g) the interest rate applicable to any such Permitted Refinancing shall not
exceed the then applicable market interest rate as determined by the Lead
Borrower in good faith, and (h) at the time thereof, no Default or Event of
Default shall have occurred and be continuing. “Person” means any natural
person, corporation, limited liability company, trust, joint venture,
association, company, partnership, limited partnership, Governmental Authority
or other entity. “Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) established by any Loan Party or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate, other than a Multiemployer Plan. “Platform” has the
meaning specified in Section 6.02. “Portal” has the meaning specified in Section
2.02. “Post-Closing Letter” means that certain letter agreement, dated as of the
Closing Date, by and among the Loan Parties and the Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof. “PPSA” means the Personal Property Security Act (Ontario) and the
regulations thereunder, as from time to time in effect: (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
priority, validity or effect of security interests or other applicable Liens.
“Provider” has the meaning specified in Section 9.18. 46



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen053.jpg]
“Public Lender” has the meaning specified in Section 6.02. “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Loan Party that has
total assets exceeding $10,000,000 at the time the relevant Guarantee or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Real Estate” means all Leases
and all land, together with the buildings, structures, parking areas, and other
improvements thereon, now or hereafter owned by any Loan Party, including all
easements, rights-of-way, and similar rights relating thereto and all leases,
tenancies, and occupancies thereof. “Receivables Reserves” means such Reserves
as may be established from time to time by the Agent in its Permitted Discretion
with respect to the determination of the collectability in the ordinary course
of Eligible Trade Receivables, including, without limitation, on account of
dilution. “Register” has the meaning specified in Section 10.06(c). “Registered
Public Accounting Firm” has the meaning specified by the Securities Laws and
shall be independent of the Lead Borrower and its Subsidiaries as prescribed by
the Securities Laws. “Related Intellectual Property” means such rights with
respect to the Intellectual Property of the Loan Parties as are reasonably
necessary or useful to permit the Agent to enforce its rights and remedies under
the Loan Documents with respect to the Collateral, or the disposition of which
would otherwise materially adversely affect the Appraised Value of the
Collateral of the Loan Parties. “Related Parties” means, with respect to any
Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents and advisors of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning provided in Section 9.12(b). “Request for Credit
Extension” means (a) with respect to a Committed Borrowing, conversion or
continuation of Committed Loans, an electronic notice via the Portal or LIBOR
Rate Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application and, if required by the L/C Issuer, a Standby Letter of
Credit Agreement or Commercial Letter of Credit Agreement, as applicable, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice. “Required
Lenders” means, as of any date of determination, at least two Lenders holding
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, at least two Lenders holding in
the aggregate more than 50% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders. “Reserves” means all
Inventory Reserves, Availability Reserves, and Receivables Reserves. 47



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen054.jpg]
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority. “Responsible Officer” means
the chief executive officer, president, chief financial officer, treasurer,
controller or assistant treasurer of a Loan Party or any of the other
individuals designated in writing to the Agent by an existing Responsible
Officer of a Loan Party as an authorized signatory of any certificate or other
document to be delivered hereunder, including, with respect to the Portal, any
person authorized and authenticated through the Portal in accordance with the
Agent’s procedures for such authentication. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party. “Restricted
Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any capital stock or other Equity Interest of
any Person or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent of any thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment. Without
limiting the foregoing, “Restricted Payments” with respect to any Person shall
also include all payments made by such Person with any proceeds of a dissolution
or liquidation of such Person. “S&P” means Standard & Poor’s Ratings Services, a
division of Standard & Poor’s Financial Services LLC business and any successor
thereto. “Sanctioned Entity” means (a) a country or territory or a government of
a country or territory, (b) an agency of the government of a country or
territory, (c) an organization directly or indirectly controlled by a country or
territory or its government, or (d) a Person resident in or determined to be
resident in a country or territory, in each case of clauses (a) through (d) that
is a target of Sanctions, including a target of any country or territory
sanctions program administered and enforced by OFAC. “Sanctioned Person” means,
at any time (a) any Person named on the list of Specially Designated Nationals
and Blocked Persons maintained by OFAC, OFAC’s consolidated Non-SDN list or any
other Sanctions-related list maintained by any Governmental Authority, (b) a
Person or legal entity that is a target of Sanctions, (c) any Person operating,
organized or resident in a Sanctioned Entity, (d) a Canadian Blocked Person or
(e) any Person directly or indirectly owned or controlled (individually or in
the aggregate) by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above. “Sanctions” means individually and collectively,
respectively, any and all economic sanctions, trade sanctions, financial
sanctions, sectoral sanctions, secondary sanctions, trade embargoes anti-
terrorism laws and other sanctions laws, regulations or embargoes, including
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by OFAC, the U.S. Department of
State, the U.S. Department of Commerce, or through any existing or future
executive order, (b) the United Nations Security Council, (c) the European Union
or any European Union member state, (d) Her Majesty’s Treasury of the United
Kingdom, or (d) any other Governmental Authority with jurisdiction over any
member of Lender Group or any Loan Party or any of their respective Subsidiaries
or Affiliates. “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002. 48



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen055.jpg]
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions. “Securities Laws” means
the Securities Act of 1933, the Securities Exchange Act of 1934, Sarbanes-Oxley,
and the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB.
“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced. “Security
Documents” means the Security Agreement, the Blocked Account Agreements, each
Blocked Account Agreement (Access Restricted Immediately), the DDA
Notifications, the Credit Card Notifications, and each other security agreement
or other instrument or document executed and delivered to the Agent pursuant to
this Agreement or any other Loan Document granting a Lien to secure any of the
Obligations. “SEMS” means the Superfund Enterprise Management System maintained
by the U.S. Environmental Protection Agency. “Settlement Date” has the meaning
provided in Section 2.14(a). “Shareholders’ Equity” means, as of any date of
determination, consolidated shareholders’ equity of the Lead Borrower and its
Subsidiaries as of that date determined in accordance with GAAP. “Shrink” means
Inventory which has been lost, misplaced, stolen, or is otherwise unaccounted
for. “Solvent” and “Solvency” means, with respect to any Person as of any date
of determination, that (a) at fair valuations, the sum of such Person’s debts
(including contingent liabilities) is less than all of such Person’s assets, (b)
such Person is not engaged or about to engage in a business or transaction for
which the remaining assets of such Person are unreasonably small in relation to
the business or transaction or for which the property remaining with such Person
is an unreasonably small capital, and (c) such Person has not incurred and does
not intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Spot Rate” has the meaning given to such term in Section 1.07 hereof. “Standard
Letter of Credit Practice” means, for the L/C Issuer, any domestic or foreign
Law or letter of credit practices applicable in the city in which the L/C Issuer
issued the applicable Letter of Credit or, for its branch or correspondent, such
Laws and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be, in each case, (a) which
letter of credit practices are of banks that regularly issue letters of credit
in the particular city, and (b) which laws or letter of credit practices are
required or permitted under ISP or UCP, as chosen in the applicable Letter of
Credit. 49



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen056.jpg]
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business. “Standby Letter of
Credit Agreement” means the Standby Letter of Credit Agreement relating to the
issuance of a Standby Letter of Credit in the form from time to time in use by
the L/C Issuer. “Stated Amount” means at any time the maximum amount for which a
Letter of Credit may be honored. “Store” means any retail store (which may
include any real property, fixtures, equipment, inventory and other property
related thereto) operated, or to be operated, by any Loan Party. “Subordinated
Indebtedness” means Indebtedness which is expressly subordinated in right of
payment to the prior payment in full of the Obligations and which is in form and
on terms approved in writing by the Agent. For the avoidance of doubt,
Indebtedness arising under the Growth Capital Subordinated Loan Documents shall
constitute Subordinated Indebtedness. “Subordinated Intercompany Note” means
that certain Intercompany Note, dated as of the Closing Date, among each Loan
Party and each Subsidiary that is not a Loan Party, in form and substance
reasonably satisfactory to the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced. “Subsidiary” of
a Person means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the Equity Interests
having ordinary voting power for the election of directors or other governing
body are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Loan Party . “Swap Contract” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. “Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (other than obligations in respect of Permitted Equity
Derivatives). 50



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen057.jpg]
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04. “Swing Line Lender” means Wells Fargo, in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a). “Swing Line Loan
Notice” means a notice of a Swing Line Borrowing pursuant to Section 2.04(b),
which, if in writing, shall be substantially in the form of Exhibit B. “Swing
Line Note” means the promissory note of the Borrowers substantially in the form
of Exhibit C-2, payable to the order of the Swing Line Lender, evidencing the
Swing Line Loans made by the Swing Line Lender. “Swing Line Sublimit” means an
amount equal to the lesser of (a) $5,000,000 and (b) the Aggregate Commitments.
The Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments. “Synthetic Lease Obligation” means the monetary obligation of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property (including sale
and leaseback transactions), in each case, creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment). “Taxes”
means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Termination Date” means the earliest to occur of (i) the Maturity
Date, (ii) the date on which the maturity of the Obligations is accelerated (or
deemed accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof. “Total
Outstandings” means the aggregate Outstanding Amount of all Loans and all L/C
Obligations. “Trading with the Enemy Act” has the meaning set forth in Section
10.18. “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a LIBOR Rate Loan. 51



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen058.jpg]
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non- perfection or availability of such
remedy, as the case may be. “UCP” means, with respect to any Letter of Credit,
the Uniform Customs and Practice for Documentary Credits 2007 Revision,
International Chamber of Commerce Publication No. 600 and any version or
revision thereof accepted by the L/C Issuer for use. “UFCA” has the meaning
specified in Section 10.22(d). “UFTA” has the meaning specified in Section
10.22(d). “UK Financial Institution” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms. “UK Resolution Authority” means the Bank of
England or any other public administrative authority having responsibility for
the resolution of any UK Financial Institution. “Uncommitted Increase” has the
meaning specified in Section 2.15(b). “Unfunded Pension Liability” means the
excess of a Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA, over the current value of that Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year. “Unintentional
Overadvance” means an Overadvance which, to the Agent’s knowledge, did not
constitute an Overadvance when made but which has become an Overadvance
resulting from changed circumstances beyond the control of the Credit Parties,
including, without limitation, a reduction in the Appraised Value of property or
assets included in the Borrowing Base, increase in Reserves or misrepresentation
by the Loan Parties. “United States” and “U.S.” mean the United States of
America. “Wells Fargo” means Wells Fargo Bank, National Association and its
successors. “Write-Down and Conversion Powers” means (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that 52



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen059.jpg]
person or any other person, to provide that any such contract or instrument is
to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers. 1.02 Other
Interpretive Provisions . With reference to this Agreement and each other Loan
Document, unless otherwise specified herein or in such other Loan Document: (a)
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” (c) Section headings herein and in the
other Loan Documents are included for convenience of reference only and shall
not affect the interpretation of this Agreement or any other Loan Document. (d)
Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts) and any other contingent Obligation,
including indemnification obligations, providing Cash Collateralization) or
other collateral as may be requested by the Agent of all of the Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Swap Contracts) other than (A) unasserted contingent
indemnification Obligations, (B) any Obligations relating to Bank Products
(other than Swap Contracts) that, at such time, are allowed by the applicable
Bank Product provider to remain outstanding without being required to be repaid
or Cash 53



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen060.jpg]
Collateralized or other collateral as may be requested by the Agent, and (C) any
Obligations relating to Swap Contracts that, at such time, are allowed by the
applicable provider of such Swap Contracts to remain outstanding without being
required to be repaid, and (ii) the termination of the Aggregate Commitments and
the Loan Documents. 1.03 Accounting Terms. (a) Generally. All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any lease obligation recorded pursuant to the adoption of FASB ASU No. 2016-02,
Leases (Topic 842), to the extent such obligation would not have been recorded
as a Capital Lease Obligation prior to adoption. 1.04 Rounding . Any financial
ratios required to be maintained by the Borrowers pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). 1.05 Times of
Day . Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). 1.06 Letter of
Credit Amounts . Unless otherwise specified, all references herein to the amount
of a Letter of Credit at any time shall be deemed to be the Stated Amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.
54



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen061.jpg]
1.07 Currency Equivalents Generally . Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Agent at such time on the basis of the Spot Rate (as
defined below) for the purchase of such currency with Dollars. For purposes of
this Section 1.07, the “Spot Rate” for a currency means the rate determined by
the Agent to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date of such determination;
provided that the Agent may obtain such spot rate from another financial
institution designated by the Agent if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency. 1.08 Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time. 1.09 LIBOR Replacement. (a) Benchmark Replacement.
Notwithstanding anything to the contrary herein or in any other Loan Document,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, the Agent and the Lead Borrower may amend this Agreement to
replace LIBOR with a Benchmark Replacement. Any such amendment will become
effective at 5:00 p.m. on the first Business Day after the Agent has posted such
proposed amendment to all Lenders and the Lead Borrower so long as the Agent has
not received, by such time, written notice of objection to such Benchmark
Replacement from Lenders comprising the Required Lenders of each Class. (b)
Benchmark Replacement Conforming Changes. In connection with the implementation
of a Benchmark Replacement, the Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time, in consultation with the Lead
Borrower and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement. (c) Notices; Standards for Decisions and
Determinations. The Agent will promptly notify the Lead Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes, and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the Agent or
Lenders pursuant to this Section titled “LIBOR Replacement,” including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or nonoccurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section titled “LIBOR Replacement.” 55



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen062.jpg]
(d) Benchmark Unavailability Period. Upon the Lead Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Lead Borrower may
revoke any request for a LIBOR Rate Loan or continuation of same during any
Benchmark Unavailability Period and, failing that, the Lead Borrower will be
deemed to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon the LIBOR Rate will not be used in any
determination of Base Rate. (e) Certain Defined Terms. As used in this Section
titled “LIBOR Replacement”: (i) “Benchmark Replacement” means the sum of: (a)
the alternate benchmark rate (which may include Term SOFR) that has been
selected by the Agent and the Lead Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 0.75%, the Benchmark Replacement
will be deemed to be 0.75% for the purposes of this Agreement. (ii) “Benchmark
Replacement Adjustment” means, with respect to any replacement of the LIBOR Rate
with an Unadjusted Benchmark Replacement for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Agent and the Lead Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBOR Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar denominated syndicated credit facilities
at such time. (iii) “Benchmark Replacement Conforming Changes” means, with
respect to any Benchmark Replacement, any technical, administrative or
operational changes (including changes to the definition of “Base Rate,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the Agent
decides, in consultation with the Lead Borrower, may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Agent determines that
no market practice for the administration of the Benchmark Replacement exists,
in such other manner of administration as the Agent decides, in consultation
with the Lead Borrower, is reasonably necessary in connection with the
administration of this Agreement). (iv) “Benchmark Replacement Date” means the
earlier to occur of the following events with respect to the LIBOR Rate: (1) in
the case of clause (1) or (2) of the definition of “Benchmark Transition Event,”
the later of (a) the date of the public statement or publication of information
referenced therein and (b) the date on which the administrator of the LIBOR Rate
permanently or indefinitely ceases to provide the LIBOR Rate; or (2) in the case
of clause (3) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein. 56



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen063.jpg]
(v) “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBOR
Rate announcing that such administrator has ceased or will cease to provide the
LIBOR Rate, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; (2) a public statement or publication of information
by the regulatory supervisor for the administrator of the LIBOR Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBOR Rate, a resolution authority with jurisdiction over
the administrator for the LIBOR Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Rate,
which states that the administrator of the LIBOR Rate has ceased or will cease
to provide the Benchmark permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the LIBOR Rate; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBOR Rate
announcing that the LIBOR Rate is no longer representative. (vi) “Benchmark
Transition Start Date” means (a) in the case of a Benchmark Transition Event,
the earlier of (i) the applicable Benchmark Replacement Date and (ii) if such
Benchmark Transition Event is a public statement or publication of information
of a prospective event, the 90th day prior to the expected date of such event as
of such public statement or publication of information (or if the expected date
of such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by the Agent or the Required
Lenders, as applicable, by notice to the Lead Borrower, the Agent (in the case
of such notice by the Required Lenders) and the Lenders. (vii) “Benchmark
Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the LIBOR Rate and
solely to the extent that the LIBOR Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with this
Section titled “LIBOR Replacement” and (y) ending at the time that a Benchmark
Replacement has replaced the LIBOR Rate for all purposes hereunder pursuant to
this Section titled “LIBOR Replacement”. (viii) “Early Opt-in Election” means
the occurrence of: (i) a determination by the Agent or (ii) a notification by
the Required Lenders to the Agent (with a copy to the Lead Borrower) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this Section titled “LIBOR Replacement,” are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and (i) the election by the Agent, in consultation with the Lead
Borrower, or (ii) the election by the Required Lenders to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the Agent of
written notice of such election to the Lead Borrower and the Lenders or by the
Required Lenders of written notice of such election to the Agent. (ix) “Federal
Reserve Bank of New York’s Website” means the website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor source. 57



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen064.jpg]
(x) “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto. (xi) “SOFR” with respect to any day means the secured
overnight financing rate published for such day by the Federal Reserve Bank of
New York, as the administrator of the benchmark, (or a successor administrator)
on the Federal Reserve Bank of New York’s Website. (xii) “Term SOFR” means the
forward-looking term rate based on SOFR that has been selected or recommended by
the Relevant Governmental Body. (xiii) “Unadjusted Benchmark Replacement” means
the Benchmark Replacement excluding the Benchmark Replacement Adjustment.
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 Committed Loans; Reserves
. (a) Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the lesser of (x)
the amount of such Lender’s Commitment, or (y) such Lender’s Applicable
Percentage of the Borrowing Base; subject in each case to the following
limitations: (i) after giving effect to any Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap, (ii) after giving effect to any
Committed Borrowing, the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (iii) The Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Committed Loans may be Base Rate Loans or LIBOR Rate
Loans, as further provided herein. (b) The Inventory Reserves and Availability
Reserves as of the Closing Date are set forth in the Borrowing Base Certificate
delivered pursuant to Section 4.01(c) hereof. (c) The Agent shall have the
right, at any time and from time to time after the Closing Date in its Permitted
Discretion to establish, modify or eliminate Reserves upon three (3) Business
Days’ prior written notice to the Lead Borrower (during which period the Agent
shall be available to discuss in good faith any such proposed Reserve with the
Loan Parties and the Loan Parties 58



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen065.jpg]
may take such action as may be required so that the event, condition or matter
that is the basis for such Reserve no longer exists, in a manner and to the
extent reasonably satisfactory to the Agent); provided that, no such prior
written notice shall be required (1) after the occurrence and during the
continuance of a Default or Event of Default or (2) for changes to any Reserves
resulting solely by virtue of mathematical calculations of the amount of the
Reserve in accordance with the methodology of calculation previously utilized;
provided, further, that no Borrowings shall be permitted to be funded (or
Letters of Credit issued) against the newly proposed Reserves during any such
three (3) Business Day period. 2.02 Borrowings, Conversions and Continuations of
Committed Loans. (a) Committed Loans (other than Swing Line Loans) shall be
either Base Rate Loans or LIBOR Rate Loans as the Lead Borrower may request
subject to and in accordance with this Section 2.02. All Swing Line Loans shall
be only Base Rate Loans. Subject to the other provisions of this Section 2.02,
Committed Borrowings of more than one Type may be incurred at the same time. (b)
Each request for a Committed Borrowing consisting of a Base Rate Loan shall be
made by electronic request of the Lead Borrower through the Agent’s Commercial
Electronic Office Portal or through such other electronic portal provided by the
Agent (the “Portal”), which must be received by the Agent not later than 2:00
p.m. on the requested date of any Borrowing of Base Rate Loans. The Borrowers
hereby acknowledge and agree that any request made through the Portal shall be
deemed made by a Responsible Officer of the Lead Borrower. Each request for a
Committed Borrowing consisting of a LIBOR Rate Loan shall be made pursuant to
the Lead Borrower’s submission of a LIBOR Rate Loan Notice, which must be
received by the Agent not later than 11:00 a.m. three (3) Business Days prior to
the requested date of any Borrowing or continuation of LIBOR Rate Loans. Each
LIBOR Rate Loan Notice shall specify (i) the requested date of the Borrowing or
continuation, as the case may be (which shall be a Business Day), (ii) the
principal amount of LIBOR Rate Loans to be borrowed or continued (which shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof), and (iii) the duration of the Interest Period with respect thereto. If
the Lead Borrower fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. On the requested date of any LIBOR
Rate Loan, (i) in the event that Base Rate Loans are outstanding in an amount
equal to or greater than the requested LIBOR Rate Loan, all or a portion of such
Base Rate Loans shall be automatically converted to a LIBOR Rate Loan in the
amount requested by the Lead Borrower, and (ii) if Base Rate Loans are not
outstanding in an amount at least equal to the requested LIBOR Rate Loan, the
Lead Borrower shall make an electronic request via the Portal for additional
Base Rate Loans in an such amount, when taken with the outstanding Base Rate
Loans (which shall be converted automatically at such time), as is necessary to
satisfy the requested LIBOR Rate Loan. If the Lead Borrower fails to make such
additional request via the Portal as required pursuant to clause (ii) of the
foregoing sentence, then the Borrowers shall be responsible for all amounts due
pursuant to Section 3.05 hereof arising on account of such failure. If the Lead
Borrower fails to give a timely notice with respect to any continuation of a
LIBOR Rate Loan, then the applicable Committed Loans shall be converted to Base
Rate Loans, effective as of the last day of the Interest Period then in effect
with respect to the applicable LIBOR Rate Loans. All requests for a Committed
Borrowing which are not made by electronic request of the Lead Borrower through
the Portal shall be subject to (and unless the Agent elects otherwise in the
exercise of its sole discretion, such Committed Borrowing shall not be made
until the completion of) the Agent’s authentication process (with results
satisfactory to the Agent) prior to the funding of any such requested Committed
Loan. (c) The Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Lead Borrower, the Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(b). In the case of a Committed Borrowing, each
59



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen066.jpg]
Lender shall make the amount of its Committed Loan available to the Agent in
immediately available funds at the Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Agent shall use reasonable efforts
to make all funds so received available to the Borrowers in like funds by no
later than 4:00 p.m. on the day of receipt by the Agent either by (i) crediting
the account of the Lead Borrower on the books of Wells Fargo with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by the Lead
Borrower. (d) The Agent, without the request of the Lead Borrower, may advance
any interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby. The
Agent shall advise the Lead Borrower of any such advance or charge promptly
after the making thereof. Such action on the part of the Agent shall not
constitute a waiver of the Agent’s rights and the Borrowers’ obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans. (e) Except as otherwise
provided herein, a LIBOR Rate Loan may be continued or converted only on the
last day of an Interest Period for such LIBOR Rate Loan. During the existence of
a Default or an Event of Default, no Loans may be requested as, converted to or
continued as LIBOR Rate Loans without the Consent of the Required Lenders. (f)
The Agent shall promptly notify the Lead Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Lenders of any
change in Wells Fargo’s prime rate used in determining the Base Rate promptly
following the public announcement of such change. (g) After giving effect to all
Committed Borrowings, all conversions of Committed Loans from one Type to the
other, and all continuations of Committed Loans as the same Type, there shall
not be more than four (4) Interest Periods in effect with respect to LIBOR Rate
Loans. (h) The Agent, the Lenders, the Swing Line Lender and the L/C Issuer
shall have no obligation to make any Loan or to provide any Letter of Credit if
an Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances without the consent of the Borrowers, the Lenders, the Swing Line
Lender and the L/C Issuer and the Borrowers and each Lender and L/C Issuer shall
be bound thereby. Any Permitted Overadvance may constitute a Swing Line Loan. A
Permitted Overadvance is for the account of the Borrowers and shall constitute a
Base Rate Loan and an Obligation and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.05(c). The making of any such
Permitted Overadvance on any one occasion shall not obligate the Agent or any
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding. The making by the
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Agent shall have no liability for, and no Loan Party or Credit Party
shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to Unintentional Overadvances regardless of the
amount of any such Overadvance(s). 60



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen067.jpg]
2.03 Letters of Credit. (a) Subject to the terms and conditions of this
Agreement, upon the request of the Lead Borrower made in accordance herewith,
and prior to the Maturity Date, the L/C Issuer agrees to issue a requested
Letter of Credit for the account of the Loan Parties. By submitting a request to
the L/C Issuer for the issuance of a Letter of Credit, the Borrowers shall be
deemed to have requested that the L/C Issuer issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be (i)
irrevocable and be made in writing pursuant to a Letter of Credit Application by
a Responsible Officer, (ii) delivered to the L/C Issuer and the Agent via
telefacsimile or other electronic method of transmission reasonably acceptable
to the L/C Issuer not later than 11:00 a.m. at least two Business Days (or such
other date and time as the Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the requested date of issuance,
amendment, renewal, or extension, and (iii) subject to the L/C Issuer’s
authentication procedures with results satisfactory to the L/C Issuer. Each such
request shall be in form and substance reasonably satisfactory to the Agent and
the L/C Issuer and (i) shall specify (A) the amount of such Letter of Credit,
(B) the date of issuance, amendment, renewal, or extension of such Letter of
Credit, (C) the proposed expiration date of such Letter of Credit, (D) the name
and address of the beneficiary of the Letter of Credit, and (E) such other
information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as the Agent or the L/C Issuer may request or require, to the
extent that such requests or requirements are consistent with the Issuer
Documents that the L/C Issuer generally requests for Letters of Credit in
similar circumstances. The Agent’s records of the content of any such request
will be conclusive. Anything contained herein to the contrary notwithstanding,
the L/C Issuer may, but shall not be obligated to, issue a Letter of Credit that
supports the obligations of a Loan Party or one of its Subsidiaries in respect
of (x) a lease of real property to the extent that the face amount of such
Letter of Credit exceeds the highest rent (including all rent-like charges)
payable under such lease for a period of one year, or (y) an employment contract
to the extent that the face amount of such Letter of Credit exceeds the highest
compensation payable under such contract for a period of one year. (b) The L/C
Issuer shall have no obligation to issue a Letter of Credit if, after giving
effect to the requested issuance, (i) the Total Outstandings would exceed the
Loan Cap, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans would exceed such Lender’s Commitment, or (iii)
the Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. (c) In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, the L/C Issuer shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s participation with respect to such Letter of Credit may not
be reallocated pursuant to Section 9.16(b), or (ii) the L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the L/C Issuer’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include the Borrowers cash collateralizing such Defaulting Lender’s
participation with respect to such Letter of Credit in accordance with Section
9.16(b). Additionally, the L/C Issuer shall have no obligation to issue and/or
extend a Letter of Credit if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit or request that the L/C Issuer refrain from the issuance
of letters of credit generally or such Letter 61



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen068.jpg]
of Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of the L/C Issuer applicable to letters of credit
generally, (C) the expiry date of such requested Letter of Credit that is a
Standby Letter of Credit would occur later than the date that is twelve (12)
months after the date of issuance thereof, provided, that, such Standby Letter
of Credit may provide for the automatic extension thereof for any number of
additional periods each of up to one year in duration, subject to the terms
hereof (including, without limitation, clause (E) below and Section 2.03(h)),
(D) the expiry date of such requested Letter of Credit that is a Commercial
Letter of Credit would occur later than the date that is the earlier of (i) 120
days after the date of the issuance of such Commercial Letter of Credit and (ii)
the Letter of Credit Expiration Date, and (E) the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
either such Letter of Credit is Cash Collateralized on or prior to the date of
issuance of such Letter of Credit (or such later date as to which the Agent may
agree) or all the Lenders have approved such expiry date. (d) Any L/C Issuer
(other than Wells Fargo or any of its Affiliates) shall notify the Agent in
writing no later than the Business Day prior to the Business Day on which such
L/C Issuer issues any Letter of Credit. In addition, each L/C Issuer (other than
Wells Fargo or any of its Affiliates) shall, on the first Business Day of each
week, submit to Agent a report detailing the daily undrawn amount of each Letter
of Credit issued by such L/C Issuer during the prior calendar week. Each Letter
of Credit shall be in form and substance reasonably acceptable to the L/C
Issuer, including the requirement that the amounts payable thereunder must be
payable in Dollars; provided that if the L/C Issuer, in its discretion, issues a
Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrowers of the honoring of any drawing under such Letter
of Credit shall be paid in Dollars based on the Spot Rate. If the L/C Issuer
makes a payment under a Letter of Credit, the Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the Business Day
such Letter of Credit Disbursement is made and, in the absence of such payment,
the amount of the Letter of Credit Disbursement immediately and automatically
shall be deemed to be a Committed Loan hereunder (notwithstanding any failure to
satisfy any condition precedent set forth in Section 4.02 hereof) and,
initially, shall bear interest at the rate then applicable to Committed Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Committed Loan hereunder, the Borrowers’ obligation to pay the amount of such
Letter of Credit Disbursement to the L/C Issuer shall be automatically converted
into an obligation to pay the resulting Committed Loan. Promptly following
receipt by the Agent of any payment from the Borrowers pursuant to this
paragraph, the Agent shall distribute such payment to the L/C Issuer or, to the
extent that the Lenders have made payments pursuant to Section 2.03(e) to
reimburse the L/C Issuer, then to such Lenders and the L/C Issuer as their
interests may appear. (e) Promptly following receipt of a notice of a Letter of
Credit Disbursement pursuant to Section 2.03(d), each Lender agrees to fund its
Applicable Percentage of any Committed Loan deemed made pursuant to Section
2.03(d) on the same terms and conditions as if the Borrowers had requested the
amount thereof as a Committed Loan and the Agent shall promptly pay to the L/C
Issuer the amounts so received by it from the Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of the L/C Issuer or the Lenders, the
L/C Issuer shall be deemed to have granted to each Lender, and each Lender shall
be deemed to have purchased, a participation in each Letter of Credit issued by
the L/C Issuer, in an amount equal to its Applicable Percentage of such Letter
of Credit, and each such Lender agrees to pay to the Agent, for the account of
the L/C Issuer, such Lender’s Applicable Percentage of any Letter of Credit
Disbursement made by the L/C Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of the L/C
Issuer, such Lender’s Applicable Percentage of each Letter of Credit
Disbursement made by the L/C Issuer and not reimbursed by Borrowers on the date
due as provided in Section 2.03(d), or of any reimbursement payment that is
required to be refunded (or that the Agent or the L/C Issuer elects, based upon
the advice of counsel, to refund) to the Borrowers for any reason. Each 62



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen069.jpg]
Lender acknowledges and agrees that its obligation to deliver to the Agent, for
the account of the L/C Issuer, an amount equal to its respective Applicable
Percentage of each Letter of Credit Disbursement pursuant to this Section
2.03(e) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of a Default or Event of Default
or the failure to satisfy any condition set forth in Section 4.02 hereof. If any
such Lender fails to make available to the Agent the amount of such Lender’s
Applicable Percentage of a Letter of Credit Disbursement as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and the Agent
(for the account of the L/C Issuer) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full. (f) Each Borrower agrees to indemnify, defend and hold
harmless each Credit Party (including the L/C Issuer and its branches,
Affiliates, and correspondents) and each such Person’s respective directors,
officers, employees, attorneys and agents (each, including the L/C Issuer, a
“Letter of Credit Related Person”) (to the fullest extent permitted by Law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Article III) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of: (i)
any Letter of Credit or any pre-advice of its issuance; (ii) any transfer, sale,
delivery, surrender or endorsement (or lack thereof) of any Drawing Document at
any time(s) held by any such Letter of Credit Related Person in connection with
any Letter of Credit; (iii) any action or proceeding arising out of, or in
connection with, any Letter of Credit (whether administrative, judicial or in
connection with arbitration), including any action or proceeding to compel or
restrain any presentation or payment under any Letter of Credit, or for the
wrongful dishonor of, or honoring a presentation under, any Letter of Credit;
(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit; (v) any unauthorized instruction or request made to the L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent; (vi) an
adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated; (vii) any third party seeking to enforce the rights
of an applicant, beneficiary, nominated person, transferee, assignee of Letter
of Credit proceeds or holder of an instrument or document; (viii) the fraud,
forgery or illegal action of parties other than the Letter of Credit Related
Person; 63



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen070.jpg]
(ix) any prohibition on payment or delay in payment of any amount payable by the
L/C Issuer to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;
(x) the L/C Issuer’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; (xi) any foreign language
translation provided to the L/C Issuer in connection with any Letter of Credit;
(xii) any foreign law or usage as it relates to the L/C Issuer’s issuance of a
Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by the L/C Issuer in connection therewith;
or (xiii) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person; provided,
however, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (xiii) above
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. The
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this Section
2.03(f). If and to the extent that the obligations of the Borrowers under this
Section 2.03(f) are unenforceable for any reason, the Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable Law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit. (g) The liability of the L/C Issuer
(or any other Letter of Credit Related Person) under, in connection with or
arising out of any Letter of Credit (or pre-advice), regardless of the form or
legal grounds of the action or proceeding, shall be limited to direct damages
suffered by the Borrowers that are caused directly by the L/C Issuer’s (or any
of its Letter of Credit Related Person’s) gross negligence or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. The L/C
Issuer shall be deemed to have acted with due diligence and reasonable care if
the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. The Borrowers’ aggregate remedies
against the L/C Issuer and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
the Borrowers to the L/C Issuer in respect of the honored presentation in
connection with such Letter of Credit under Section 2.03(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. The Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against the L/C
Issuer or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by the
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by the Borrowers as
a result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been 64



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen071.jpg]
avoided had the Borrowers taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing
the L/C Issuer to effect a cure. (h) The Borrowers are responsible for the final
text of the Letter of Credit as issued by the L/C Issuer, irrespective of any
assistance the L/C Issuer may provide such as drafting or recommending text or
by the L/C Issuer’s use or refusal to use text submitted by the Borrowers. The
Borrowers understand that the final form of any Letter of Credit may be subject
to such revisions and changes as are deemed necessary or appropriate by the L/C
Issuer, and Borrowers hereby consent to such revisions and changes not
materially different from the application executed in connection therewith. The
Borrowers are solely responsible for the suitability of the Letter of Credit for
the Borrowers’ purposes. If the Borrowers request that the L/C Issuer issue a
Letter of Credit for an affiliated or unaffiliated third party (an “Account
Party”), (i) such Account Party shall have no rights against the L/C Issuer;
(ii) the Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among the L/C Issuer and the Borrowers.
The Borrowers will examine the copy of the Letter of Credit and any other
documents sent by the L/C Issuer in connection therewith and shall promptly
notify the L/C Issuer (not later than three (3) Business Days following the
Borrowers’ receipt of documents from the L/C Issuer) of any non-compliance with
the Borrowers’ instructions and of any discrepancy in any document under any
presentment or other irregularity. The Borrowers understand and agree that the
L/C Issuer is not required to extend the expiration date of any Letter of Credit
for any reason. With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, the L/C
Issuer, in its sole and absolute discretion, may give notice of nonrenewal of
such Letter of Credit and, if the Borrowers do not at any time want the then
current expiration date of such Letter of Credit to be extended, the Borrowers
will so notify the Agent and the L/C Issuer at least 30 calendar days before the
L/C Issuer is required to notify the beneficiary of such Letter of Credit or any
advising bank of such non- extension pursuant to the terms of such Letter of
Credit. (i) The Borrowers’ reimbursement and payment obligations under this
Section 2.03 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including: (i) any lack of validity, enforceability or
legal effect of any Letter of Credit, any Issuer Document, this Agreement or any
Loan Document, or any term or provision therein or herein; (ii) payment against
presentation of any draft, demand or claim for payment under any Drawing
Document that does not comply in whole or in part with the terms of the
applicable Letter of Credit or which proves to be fraudulent, forged or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, or which is signed, issued or presented by a Person or a transferee of
such Person purporting to be a successor or transferee of the beneficiary of
such Letter of Credit; (iii) the L/C Issuer or any of its branches or Affiliates
being the beneficiary of any Letter of Credit; (iv) the L/C Issuer or any
correspondent honoring a drawing against a Drawing Document up to the amount
available under any Letter of Credit even if such Drawing Document claims an
amount in excess of the amount available under the Letter of Credit; 65



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen072.jpg]
(v) the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, the L/C Issuer or any other
Person; (vi) the L/C Issuer or any correspondent honoring a drawing upon receipt
of an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at the L/C Issuer’s
counters or are different from the electronic presentation; (vii) any other
event, circumstance or conduct whatsoever, whether or not similar to any of the
foregoing that might, but for this Section 2.03(i), constitute a legal or
equitable defense to or discharge of, or provide a right of set-off against, any
Borrower’s or any of its Subsidiaries’ reimbursement and other payment
obligations and liabilities, arising under, or in connection with, any Letter of
Credit, whether against the L/C Issuer, the beneficiary or any other Person; or
(viii) the fact that any Default or Event of Default shall have occurred and be
continuing; provided, however, that subject to Section 2.03(g) above, the
foregoing shall not release the L/C Issuer from such liability to the Borrowers
as may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction against the L/C Issuer following reimbursement or payment
of the obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit. (j) Without limiting any other
provision of this Agreement, the L/C Issuer and each other Letter of Credit
Related Person (if applicable) shall not be responsible to the Borrowers for,
and the L/C Issuer’s rights and remedies against the Borrowers and the
obligation of the Borrowers to reimburse the L/C Issuer for each drawing under
each Letter of Credit shall not be impaired by: (i) honor of a presentation
under any Letter of Credit that on its face substantially complies with the
terms and conditions of such Letter of Credit, even if the Letter of Credit
requires strict compliance by the beneficiary; (ii) honor of a presentation of
any Drawing Document that appears on its face to have been signed, presented or
issued (A) by any purported successor or transferee of any beneficiary or other
Person required to sign, present or issue such Drawing Document or (B) under a
new name of the beneficiary; (iii) acceptance as a draft of any written or
electronic demand or request for payment under a Letter of Credit, even if
nonnegotiable or not in the form of a draft or notwithstanding any requirement
that such draft, demand or request bear any or adequate reference to the Letter
of Credit; (iv) the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness or legal effect of any
Drawing Document (other than the L/C Issuer’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit); 66



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen073.jpg]
(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request; (vi) any
errors, omissions, interruptions or delays in transmission or delivery of any
message, advice or document (regardless of how sent or transmitted) or for
errors in interpretation of technical terms or in translation or any delay in
giving or failing to give notice to any Borrower; (vii) any acts, omissions or
fraud by, or the insolvency of, any beneficiary, any nominated person or entity
or any other Person or any breach of contract between any beneficiary and any
Borrower or any of the parties to the underlying transaction to which the Letter
of Credit relates; (viii) assertion or waiver of any provision of the ISP or UCP
that primarily benefits an issuer of a letter of credit, including any
requirement that any Drawing Document be presented to it at a particular hour or
place; (ix) payment to any presenting bank (designated or permitted by the terms
of the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it; (x) acting or failing to act as required or permitted under
Standard Letter of Credit Practice applicable to where the L/C Issuer has
issued, confirmed, advised or negotiated such Letter of Credit, as the case may
be; (xi) honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the L/C Issuer if subsequently the L/C Issuer or any
court or other finder of fact determines such presentation should have been
honored; (xii) dishonor of any presentation that does not strictly comply or
that is fraudulent, forged or otherwise not entitled to honor; or (xiii) honor
of a presentation that is subsequently determined by the L/C Issuer to have been
made in violation of international, federal, state or local restrictions on the
transaction of business with certain prohibited Persons. (k) Upon the request of
the Agent, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Obligation
that remains outstanding, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this Section
2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
in an amount equal to 105% of the Outstanding Amount of all L/C Obligations
(other than L/C Obligations with respect to Letters of Credit denominated in a
currency other than Dollars, which L/C Obligations shall be Cash Collateralized
in an amount equal to 115% of the Outstanding Amount of such L/C Obligations),
pursuant to documentation in form and substance satisfactory to the Agent and
the L/C Issuer (which documents are hereby Consented to by the Lenders). The
Borrowers hereby grant to the 67



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen074.jpg]
Agent a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Wells Fargo. If at any time
the Agent determines that any funds held as Cash Collateral are subject to any
right or claim of any Person other than the Agent or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrowers will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the L/C Issuer and,
to the extent not so applied, shall thereafter be applied to satisfy other
Obligations. If Borrowers fail to provide Cash Collateral as required by this
Section 2.03, Section 2.05 or Section 8.02(c), the Lenders may (and, upon
direction of the Agent, shall) advance, as Committed Loans, the amount of the
cash collateral required pursuant to the terms of this Agreement so that the
then Outstanding Amount of all L/C Obligations is cash collateralized in
accordance with the terms hereof (whether or not the Aggregate Commitments have
terminated, an Overadvance exists or the conditions in Section 4.02 are
satisfied). (l) The Borrowers shall pay to the Agent for the account of each
Lender in accordance with its Applicable Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Margin
times the daily Stated Amount under each such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of the Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
(1st) Business Day after the end of each month commencing with the first such
date to occur after the issuance of such Letter of Credit, and after the Letter
of Credit Expiration Date, on demand, and (ii) computed on a monthly basis in
arrears. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate as provided in Section 2.08(b) hereof. (m) In addition to the Letter of
Credit Fees as set forth in Section 2.03(l) above, the Borrowers shall pay
immediately upon demand to the Agent for the account of the L/C Issuer as non-
refundable fees, commissions, and charges (it being acknowledged and agreed that
any charging of such fees, commissions, and charges to the Loan Account pursuant
to the provisions of Section 2.02(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this Section 2.03(m)): (i) a fronting fee
which shall be imposed by the L/C Issuer equal to 0.125% per annum times the
average amount of the L/C Obligations during the immediately preceding month (or
portion thereof), plus (ii) any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, the L/C
Issuer, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations). (n) Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each Commercial Letter of Credit. (o) The L/C Issuer shall be
deemed to have acted with due diligence and reasonable care if the L/C Issuer’s
conduct is in accordance with Standard Letter of Credit Practice or in
accordance with this Agreement. 68



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen075.jpg]
(p) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer. (q) In the event of a direct conflict between the
provisions of this Section 2.03 and any provision contained in any Issuer
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.03 shall
control and govern. (r) The provisions of this Section 2.03 shall survive the
termination of this Agreement and the repayment in full of the Obligations with
respect to any Letters of Credit that remain outstanding. (s) At the Borrowers’
costs and expense, the Borrowers shall execute and deliver to the L/C Issuer
such additional certificates, instruments and/or documents and take such
additional action as may be reasonably requested by the L/C Issuer to enable the
L/C Issuer to issue any Letter of Credit pursuant to this Agreement and related
Issuer Document, to protect, exercise and/or enforce the L/C Issuer’s rights and
interests under this Agreement or to give effect to the terms and provisions of
this Agreement or any Issuer Document. Each Borrower irrevocably appoints the
L/C Issuer as its attorney- in-fact and authorizes the L/C Issuer, without
notice to the Borrowers, to execute and deliver ancillary documents and letters
customary in the letter of credit business that may include but are not limited
to advisements, indemnities, checks, bills of exchange and issuance documents.
The power of attorney granted by the Borrowers is limited solely to such actions
related to the issuance, confirmation or amendment of any Letter of Credit and
to ancillary documents or letters customary in the letter of credit business.
This appointment is coupled with an interest. 2.04 Swing Line Loans. (a) The
Swing Line. Subject to the terms and conditions set forth herein, the Swing Line
Lender may, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to the
Borrowers from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed Loan
Cap, and (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender at such time, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Commitment, and provided, further, that the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall bear interest only at the rate applicable to Base Rate Loans. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in 69



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen076.jpg]
such Swing Line Loan in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Swing Line Loan. The Swing Line
Lender shall have all of the benefits and immunities (A) provided to the Agent
in Article IX with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with Swing Line Loans made by it or proposed to be
made by it as if the term “Agent” as used in Article IX included the Swing Line
Lender with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Swing Line Lender. (b) Borrowing Procedures. Each
Swing Line Borrowing shall be made upon the Lead Borrower’s irrevocable notice
to the Swing Line Lender and the Agent, which may be given by telephone. Each
such notice must be received by the Swing Line Lender and the Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Lead Borrower. Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Agent (by telephone or in writing) that the Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Agent (by telephone or in writing) of the contents thereof. Unless
the Swing Line Lender has received notice (by telephone or in writing) from the
Agent at the request of the Required Lenders prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Borrowers at its office
by crediting the account of the Lead Borrower on the books of the Swing Line
Lender in immediately available funds. (c) Refinancing of Swing Line Loans. (i)
The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender's Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Loan Cap and the conditions set forth
in Section 4.02. Each Lender shall make an amount equal to its Applicable
Percentage of the amount of such outstanding Swing Line Loan available to the
Agent in immediately available funds for the account of the Swing Line Lender at
the Agent’s Office not later than 1:00 p.m. on the day specified by the Swing
Line Lender, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Agent shall remit the funds so received to the
Swing Line Lender. (ii) If for any reason any Swing Line Loan cannot be
refinanced by such a Committed Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Agent for the account of the Swing Line Lender pursuant
to Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii) If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions 70



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen077.jpg]
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the Swing Line Lender in
accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error. (iv) Each Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein. (d) Repayment of Participations. (i) At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender. (ii) If any payment
received by the Swing Line Lender in respect of principal or interest on any
Swing Line Loan is required to be returned by the Swing Line Lender under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), each Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Agent, plus interest thereon from the date of such demand to the date
such amount is returned, at a rate per annum equal to the Federal Funds Rate.
The Agent will make such demand upon the request of the Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement. (e) Interest for
Account of Swing Line Lender. The Swing Line Lender shall be responsible for
invoicing the Borrowers for interest on the Swing Line Loans. Until each Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender. (f) Payments Directly to Swing Line Lender. The Borrowers
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender. 71



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen078.jpg]
2.05 Prepayments. (a) The Borrowers may, upon irrevocable notice from the Lead
Borrower to the Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
such notice must be received by the Agent not later than 11:00 a.m. (i) three
Business Days prior to any date of prepayment of LIBOR Rate Loans and (ii) on
the date of prepayment of Base Rate Loans. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if LIBOR Rate Loans, the Interest Period(s) of such Loans; provided, further,
that such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked by the Lead
Borrower (by notice to the Agent on or prior to the specified effective date of
termination) if such condition is not satisfied. The Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Lead Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a LIBOR Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.
(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that such notice must be received by the Swing Line Lender and
the Agent not later than 1:00 p.m. on the date of the prepayment. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. (c) If for any reason the Total Outstandings at any time
exceed the Loan Cap as then in effect, the Borrowers shall immediately prepay
Loans, Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after such prepayment in full of the Loans the Total
Outstandings exceed the Loan Cap as then in effect. (d) After the occurrence and
during the continuance of a Cash Dominion Event, the Borrowers shall prepay the
Loans and Cash Collateralize the L/C Obligations with the proceeds and
collections received by the Loan Parties to the extent so required under the
provisions of Section 6.13 hereof. (e) Prepayments made pursuant to Section
2.05(c) and (d) above, first, shall be applied to the Swing Line Loans, second,
shall be applied ratably to the outstanding Committed Loans, third, shall be
used to Cash Collateralize the remaining L/C Obligations; and, fourth, the
amount remaining, if any, after the prepayment in full of all Swing Line Loans
and Committed Loans outstanding at such time and the Cash Collateralization of
the remaining L/C Obligations in full may be retained by the Borrowers for use
in the ordinary course of its business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrowers or any
other Loan Party) to reimburse the L/C Issuer or the Lenders, as applicable.
2.06 Termination or Reduction of Commitments 72



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen079.jpg]
(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, terminate the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit or from time to time permanently reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit, without
premium or penalty; provided that (i) any such notice shall be received by the
Agent not later than 11:00 a.m. five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if, after giving
effect thereto, and to any concurrent payments hereunder, the Outstanding Amount
of Swing Line Loans hereunder would exceed the Swing Line Sublimit; provided,
further, that such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked by the Lead
Borrower (by notice to the Agent on or prior to the specified effective date of
termination). (b) If, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Letter of Credit Sublimit or Swing
Line Sublimit shall be automatically reduced by the amount of such excess. (c)
The Agent will promptly notify the Lenders of any termination or reduction of
the Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate Commitments
under this Section 2.06. Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees (including, without limitation,
commitment fees, and Letter of Credit Fees) and interest in respect of the
Aggregate Commitments accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
(d) In connection with any reduction in the Aggregate Commitments prior to the
Maturity Date, if any Loan Party or any of its Subsidiaries owns any Margin
Stock, Borrowers shall deliver to the Agent an updated Form U-1 (with sufficient
additional originals thereof for each Lender), duly executed and delivered by
the Borrowers, together with such other documentation as the Agent shall
reasonably request, in order to enable the Agent and the Lenders to comply with
any of the requirements under Regulations T, U or X of the FRB. 2.07 Repayment
of Loans. (a) The Borrowers shall repay to the Lenders on the Termination Date
the aggregate principal amount of Committed Loans outstanding on such date. (b)
To the extent not previously paid, the Borrowers shall repay the outstanding
balance of the Swing Line Loans on the Termination Date. 2.08 Interest. (a)
Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Margin; (ii) each Base Rate Loan 73



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen080.jpg]
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin. (b) (i) If any
Event of Default exists under Sections 8.01(a), (f) or (g), all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. (ii) If any other Event of Default exists, then the Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws. (iii) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand. (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. 2.09 Fees . In
addition to certain fees described in subsections (l) and (m) of Section 2.03:
(a) Commitment Fee. The Borrowers shall pay to the Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee calculated
on a per annum basis equal to 0.375% times the actual daily amount by which the
Aggregate Commitments exceed the Total Outstandings. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the first day after the end of each quarter,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Margin during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. (b) Other Fees. The Borrowers shall pay to the
Agent for its own account fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. 2.10 Computation of Interest and Fees .
All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed. Interest shall accrue on each outstanding Loan
beginning, and including the day, such Loan is made and until (but not
including) the day on which such Loan (or such portion thereof) is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error. 74



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen081.jpg]
2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by the Agent (the “Loan
Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. 2.12
Payments Generally; Agent’s Clawback. (a) General. All payments to be made by
the Loan Parties shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Agent, for the account of the respective Lenders to which such payment is owed,
at the Agent’s Office in Dollars and in immediately available funds not later
than 2:00 p.m. on the date specified herein. Subject to Section 2.14 hereof, the
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Agent after 2:00 p.m., at the option of the Agent, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. (b) (i) Funding by Lenders;
Presumption by Agent. Unless the Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Rate Loans (or in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Agent such Lender’s
share of such Borrowing, the Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, 75



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen082.jpg]
make available to the Borrowers a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing
available to the Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation plus any administrative processing or similar fees customarily
charged by the Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the Agent for
the same or an overlapping period, the Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the Agent,
then the amount so paid shall constitute such Lender’s Committed Loan included
in such Committed Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Agent. (ii) Payments by Borrowers;
Presumptions by Agent. Unless the Agent shall have received notice from the Lead
Borrower prior to the time at which any payment is due to the Agent for the
account of the Lenders or the L/C Issuer hereunder that the Borrowers will not
make such payment, the Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation. A notice of the Agent to any Lender or the Lead
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error. (c) Failure to Satisfy Conditions Precedent.
If any Lender makes available to the Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest. (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments hereunder are several and not joint.
The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment hereunder on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment hereunder. (e) Funding Source. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner. 2.13
Sharing of Payments by Lenders 76



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen083.jpg]
. If any Credit Party shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of, interest on, or
other amounts with respect to, any of the Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Obligations
greater than its pro rata share thereof as provided herein (including as in
contravention of the priorities of payment set forth in Section 8.03), then the
Credit Party receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Obligations of the other Credit Parties, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Credit Parties ratably and in the priorities set forth in Section 8.03, provided
that: (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by the Loan Parties pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation. 2.14
Settlement Amongst Lenders (a) The amount of each Lender’s Applicable Percentage
of outstanding Loans (including outstanding Swing Line Loans, shall be computed
weekly (or more frequently in the Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Agent. (b) The Agent shall deliver to
each of the Lenders promptly after a Settlement Date a summary statement of the
amount of outstanding Committed Loans and Swing Line Loans for the period and
the amount of repayments received for the period. As reflected on the summary
statement, (i) the Agent shall transfer to each Lender its Applicable Percentage
of repayments, and (ii) each Lender shall transfer to the Agent (as provided
below) or the Agent shall transfer to each Lender, such amounts as are necessary
to insure that, after giving effect to all such transfers, the amount of
Committed Loans made by each Lender shall be equal to such Lender’s Applicable
Percentage of all Committed Loans outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Agent by the Lenders and
is received prior to 1:00 p.m. on a Business Day, such transfers shall be made
in immediately available funds no later than 3:00 p.m. that day; and, if
received after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day.
The obligation of each Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Agent. If and to the
extent any Lender shall not have so made its transfer to the Agent, such Lender
agrees to pay to the Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Agent in 77



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen084.jpg]
accordance with banking industry rules on interbank compensation plus any
administrative, processing, or similar fees customarily charged by the Agent in
connection with the foregoing. 2.15 Uncommitted Increase in Commitments. (a)
Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Agent (which shall promptly notify the
Lenders), the Lead Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$15,000,000 (each a “Commitment Increase”, and, together with all such
increases, collectively, the “Commitment Increases”); provided that (i) any such
request for an increase shall be in a minimum amount of $5,000,000, and (ii) the
amount of the Aggregate Commitments, as the same may be increased pursuant to
any Committed Increase and/or this Section 2.15(b), shall not exceed $45,000,000
at any time. At the time of sending such notice, the Lead Borrower (in
consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders). (b)
Lender Elections to Increase. Each Lender shall notify the Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. (c)
Notification by Agent; Additional Lenders. The Agent shall notify the Lead
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent (which approval shall not be unreasonably withheld), to
the extent that the existing Lenders decline to increase their Commitments, or
decline to increase their Commitments to the amount requested by the Lead
Borrower, the Agent, in consultation with the Lead Borrower, will use its
reasonable efforts to arrange for other Eligible Assignees to become a Lender
hereunder and to issue commitments in an amount equal to the amount of the
increase in the Aggregate Commitments requested by the Lead Borrower and not
accepted by the existing Lenders (and the Lead Borrower may also invite
additional Eligible Assignees to become Lenders) (each, an “Additional
Commitment Lender”), provided, however, that without the consent of the Agent,
at no time shall the Commitment of any Additional Commitment Lender be less than
$5,000,000. (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Agent shall promptly
notify the Lead Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date and on the Increase Effective Date (i)
the Aggregate Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, (ii) Schedule
2.01 shall be deemed modified, without further action by any party, to reflect
the revised Commitments and Applicable Percentages of the Lenders and (iii) all
dollar thresholds contained in the definitions of “Payment Conditions” and in
Section 7.15 shall, at the request of the Agent, automatically be
proportionately increased in accordance with the amount of each such Commitment
Increase, without further action or consent by any party. (e) Conditions to
Effectiveness of Commitment Increase. As a condition precedent to such
Commitment Increase, (i) the Lead Borrower shall deliver to the Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Commitment Increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such Commitment
Increase, (1) the representations and 78



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen085.jpg]
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties are qualified by
materiality, in which case they shall be true and correct in all respects, and
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (2) no Default or Event of Default
exists or would arise therefrom, (ii) the Borrowers, the Agent, and any
Additional Commitment Lender shall have executed and delivered a joinder
agreement to the Loan Documents in such form and substance as the Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to, the Additional Commitment Lenders as the Lead Borrower and such
Additional Commitment Lenders shall agree; (iv) if requested by the Agent, the
Borrowers shall deliver to the Agent and the Lenders an opinion or opinions, in
form and substance reasonably satisfactory to the Agent, from counsel to the
Borrowers reasonably satisfactory to the Agent and dated such date; (v) the
Borrowers and the Additional Commitment Lender shall have delivered such other
instruments, documents and agreements as the Agent may reasonably have
requested; (vi) no Default or Event of Default exists; (vii) if any Loan Party
or any of its Subsidiaries owns any Margin Stock, Borrowers shall deliver to the
Agent an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as the Agent shall reasonably request, in order to enable the
Agent and the Lenders to comply with any of the requirements under Regulations
T, U or X of the FRB; and (viii) if requested by the Agent, the Borrowers shall
deliver to the Agent and the Lenders duly executed amendments to (or consents
under) the Growth Capital Subordinated Loan Agreement and Growth Capital
Subordination Agreement addressing (or consenting to) such Commitment Increase,
in each case in form and substance reasonably satisfactory to the Agent. The
Borrowers shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 2.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section. (f) Conflicting Provisions. This Section shall
supersede any provisions in Sections 2.13 or 10.01 to the contrary. ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER 3.01 Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Law. If applicable Law (as determined in good
faith discretion of the applicable withholding agent) requires the deduction and
withholding of any Tax from any such payment, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law, provided that if such Tax is an Indemnified
Tax, then the sum payable by the Borrowers shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender, L/C Issuer, or
other applicable recipient, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings for
Indemnified Taxes been made. 79



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen086.jpg]
(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law. (c)
Indemnification by the Loan Parties. The Loan Parties shall indemnify the Agent,
each Lender and the L/C Issuer, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender or the
L/C Issuer (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of the Agent, a Lender or the L/C Issuer, shall be conclusive absent
manifest error. (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrowers to a Governmental
Authority, the Lead Borrower shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent. (e) Status of Lenders. Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments hereunder or under any other Loan Document shall
deliver to the Lead Borrower (with a copy to the Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Lead Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Lead Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Such delivery shall be provided on the Closing Date and on or
before such documentation expires or becomes obsolete or after the occurrence of
an event requiring a change in the documentation most recently delivered. In
addition, any Lender, if requested by the Lead Borrower or the Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Lead Borrower or the Agent as will enable the Lead Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that any Borrower is resident for tax
purposes in the United States, any Lender that is a U.S. Person shall deliver to
the Lead Borrower and the Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Lead Borrower or the Agent), executed copies of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax, and any Foreign
Lender shall deliver to the Lead Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable: (i) duly completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or a reduction of, U.S. federal withholding Tax
pursuant to the applicable articles of an income tax treaty to which the United
States is a party, (ii) duly completed copies of IRS Form W-8ECI, 80



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen087.jpg]
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrowers within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, (iv) to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W 8BEN-E, a certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner; or (v) any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Lead Borrower to determine the withholding or deduction required to
be made. If a payment made to a Lender under any Loan Document would be subject
to U.S. federal income withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by the Lead
Borrower and the Agent (or, in the case of a Participant, the Lender granting
the participation) such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Lead Borrower and the Agent (or, in
the case of a Participant, the Lender granting the participation) as may be
necessary for the Agent or the Borrowers to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. For purposes of this
Section, the term “applicable law” includes FATCA. To the extent legally
permissible, the Agent, in the event that the Agent is a U.S. Person, shall
deliver an IRS Form W-9 to the Lead Borrower and if the Agent is not a U.S.
Person, the applicable IRS Form W-8 certifying its exemption from U.S.
withholding Taxes with respect to amounts payable hereunder, on or prior to the
date the Agent becomes a party to this Agreement. (f) Treatment of Certain
Refunds. If the Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Agent, such Lender or the L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Agent, such Lender or the L/C Issuer, agree
to repay the amount paid 81



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen088.jpg]
over to the Borrowers (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Agent, such Lender or the L/C Issuer
in the event the Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person. (g) Indemnification by
Lenders and L/C Issuers. Each Lender and L/C Issuer shall severally indemnify
the Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender or L/C Issuer (but only to the extent that the
Borrowers have not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender or L/C Issuer, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (h). (h) Survival. Each party’s
obligations under this Section shall survive the resignation or replacement of
the Agent or any assignment of rights by, or the replacement of, a Lender or L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. 3.02 Illegality . If any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund LIBOR Rate Loans, or to determine or
charge interest rates based upon the LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Lead Borrower through the Agent, any
obligation of such Lender to make or continue LIBOR Rate Loans or to convert
Base Rate Loans to LIBOR Rate Loans shall be suspended until such Lender
notifies the Agent and the Lead Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Agent), prepay or, if
applicable, convert all LIBOR Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted. 3.03 Inability to Determine Rates . If
the Required Lenders determine that for any reason in connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBOR Rate Loan,
(b) adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period with respect to a proposed LIBOR Rate Loan ,
or (c) the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Agent will promptly so notify the Lead 82



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen089.jpg]
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans shall be suspended until the Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Lead Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein. 3.04 Increased Costs;
Reserves on LIBOR Rate Loans. (a) Increased Costs Generally. If any (i) Change
in Law, or (ii) compliance by any Lender or the L/C Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority (including Regulation D of the
FRB), shall: (A) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in
(including, without limitation, in respect of any Letter of Credit) by, any
Lender (except any reserve requirement reflected in the LIBOR Rate) or the L/C
Issuer; (B) subject any Lender or the L/C Issuer to any Taxes (other than
Indemnified Taxes, Taxes described in clauses (b) through (e) of the definition
of Excluded Taxes and Connection Income Taxes) with respect to this Agreement,
any Letter of Credit, any participation in a Letter of Credit or any LIBOR Rate
Loan made by it; or (C) impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered, together with interest
on such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder. (b) Capital Requirements. If
any Lender or the L/C Issuer determines that any Change in Law affecting such
Lender or the L/C Issuer or any Lending Office of such Lender or such Lender’s
or the L/C Issuer’s holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender’s or the
L/C Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount 83



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen090.jpg]
or amounts as will compensate such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company for any such reduction suffered. (c)
Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof. (d) Delay in Requests. Failure or delay on
the part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Lead Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). (e) Reserves on LIBOR Rate
Loans. The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as "Eurocurrency
liabilities"), additional interest on the unpaid principal amount of each LIBOR
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Lead Borrower shall have received
at least 10 days’ prior notice (with a copy to the Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice. 3.05 Compensation for Losses . Upon
demand of any Lender (with a copy to the Agent) from time to time, the Borrowers
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of: (a) any continuation,
conversion, payment or prepayment of any Loan other than a Base Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); (b)
any failure by the Borrowers (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Lead Borrower; or
(c) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the 84



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen091.jpg]
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. For purposes of calculating amounts payable by the Borrowers to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
LIBOR Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded. Anything to the contrary contained herein notwithstanding, neither the
Agent, nor any Lender, nor any of their Participants, is required to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues based on the LIBOR Rate. A certificate of the Agent or a Lender
delivered to the Lead Borrower setting forth the amount that the Agent or such
Lender is entitled to receive pursuant to this Section 3.05 shall be conclusive
absent manifest error. The Borrowers shall pay such amount to the Agent or such
Lender, as the case may be, within 10 days after receipt thereof. 3.06
Mitigation Obligations; Replacement of Lenders. (a) Designation of a Different
Lending Office. If any Lender requests compensation under Section 3.04, or the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrowers
may replace such Lender in accordance with Section 10.13. 3.07 Survival . All of
the Borrowers’ obligations under this Article III shall survive termination of
the Aggregate Commitments and repayment of all other Obligations hereunder. 3.08
Designation of Lead Borrower as Borrowers’ Agent. (a) Each Borrower hereby
irrevocably designates and appoints the Lead Borrower as such Borrower’s agent
to obtain Credit Extensions, the proceeds of which shall be available to each
Borrower for such uses as are permitted under this Agreement. As the disclosed
principal for its agent, each Borrower shall be obligated to each Credit Party
on account of Credit Extensions so made as if made directly by the applicable
Credit Party to such Borrower, notwithstanding the manner by which such Credit
Extensions are recorded on the books and records of the Lead Borrower and of any
other Borrower. In addition, each Loan Party other than the Borrowers hereby
irrevocably designates and 85



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen092.jpg]
appoints the Lead Borrower as such Loan Party’s agent to represent such Loan
Party in all respects under this Agreement and the other Loan Documents. (b)
Each Borrower recognizes that credit available to it hereunder is in excess of
and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.
(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom. ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01 Conditions of Initial Credit
Extension . The obligation of the L/C Issuer and each Lender to make its initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent (except to the extent any of the following conditions
precedent are permitted to be satisfied after the Closing Date in accordance
with Section 6.21): (a) The Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic image scan transmission
(e.g., “pdf” or “tif ” via e-mail) (followed promptly by originals to the extent
requested by the Agent or any Lender) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party or the Lenders, as
applicable, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Agent: (i) executed counterparts of this
Agreement sufficient in number for distribution to the Agent, each Lender and
the Lead Borrower; (ii) a Note executed by the Borrowers in favor of each Lender
requesting a Note; (iii) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Agent may require evidencing (A) the authority of each
Loan Party to enter into this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party; (iv)
copies of each Loan Party’s Organization Documents and such other documents and
certifications as the Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, and that each Loan Party is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction could not reasonably be expected to have a Material Adverse
Effect; 86



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen093.jpg]
(v) a favorable opinion of Cooley LLP, counsel to the Loan Parties, addressed to
the Agent and each Lender, as to such matters concerning the Loan Parties and
the Loan Documents as the Agent may reasonably request; (vi) a certificate
signed by a Responsible Officer of the Lead Borrower certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) to the Solvency
of the Loan Parties as of the Closing Date after giving effect to the
transactions contemplated hereby, and (D) either that (1) no consents, licenses
or approvals are required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, or (2) that all such consents, licenses
and approvals have been obtained and are in full force and effect; (vii)
evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agent required under the Loan
Documents have been obtained and are in effect; (viii) a payoff letter from the
agent for the lenders under the Existing Credit Agreement satisfactory in form
and substance to the Agent evidencing that the Existing Credit Agreement has
been or concurrently with the Closing Date is being terminated, all obligations
thereunder are being paid in full, and all Liens securing obligations under the
Existing Credit Agreement have been or concurrently with the Closing Date are
being released; (ix) the Security Documents and certificates evidencing any
stock being pledged thereunder, together with undated stock powers executed in
blank, each duly executed by the applicable Loan Parties; (x) the Growth Capital
Subordination Agreement, duly executed by the Growth Capital Subordinated Agent
and acknowledged and agreed to by the Loan Parties; (xi) all other Loan
Documents, each duly executed by the applicable Loan Parties; (xii) (A)
appraisals (based on net liquidation value) by a third party appraiser
acceptable to the Agent of all Inventory of the Loan Parties, the results of
which are satisfactory to the Agent and (B) a written report regarding the
results of a commercial finance examination of the Loan Parties, which shall be
satisfactory to the Agent; (xiii) results of searches or other evidence
reasonably satisfactory to the Agent (in each case dated as of a date reasonably
satisfactory to the Agent) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any mortgages, and
releases or subordination agreements satisfactory to the Agent are being
tendered concurrently with such extension of credit or other arrangements 87



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen094.jpg]
satisfactory to the Agent for the delivery of such termination statements and
releases, satisfactions and discharges have been made; (xiv) (A) all documents
and instruments, including Uniform Commercial Code and PPSA financing
statements, required by law or reasonably requested by the Agent to be filed,
registered or recorded to create or perfect the first priority Liens (other than
Permitted Encumbrances having priority over the Lien of the Agent by operation
of applicable Law) intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Agent, (B) the Credit Card Notifications, each Blocked
Account Agreement (Access Restricted Immediately), and the Blocked Account
Agreements required pursuant to Section 6.13 hereof, (C) control agreements with
respect to the Loan Parties’ securities and investment accounts, and (D)
Collateral Access Agreements as required by the Agent; (xv) such other
assurances, certificates, documents, consents, approvals or opinions as the
Agent reasonably may require. (b) The Agent shall have received an amendment to
the Growth Capital Subordinated Loan Agreement, in form and substance reasonably
satisfactory to the Agent, duly executed by each of the parties thereto, and
such amendment shall have become effective (or shall become effective
concurrently with the effectiveness of this Agreement). (c) After giving effect
to (i) the first funding under the Loans, (ii) any charges to the Loan Account
made in connection with the establishment of the credit facility contemplated
hereby and (iii) all Letters of Credit to be issued at, or immediately
subsequent to, such establishment, Availability shall be not less than
$7,000,000. (d) The Agent shall have received a Borrowing Base Certificate dated
the Closing Date, relating to the month ended on September 30, 2020, and
executed by a Responsible Officer of the Lead Borrower. (e) The Agent shall be
reasonably satisfied that any financial statements delivered to it fairly
present the business and financial condition of the Loan Parties and there has
been no event or circumstance since the date of the Audited Financial Statements
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect. (f) The Agent shall be reasonably
satisfied with the capital structure of the Loan Parties. (g) The Agent shall
have received and be satisfied with (i) (x) detailed month-by-month forecast for
key working capital terms prepared in conformity with GAAP and consistent with
the Loan Parties’ then current practices, (ii) historical financial statements,
and (iii) such other information (financial or otherwise) reasonably requested
by the Agent. (h) There shall not be pending any action, suit, investigation
other proceeding pending or, to the knowledge of the Loan Parties, threatened in
any court or before any arbitrator or Governmental Authority the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. (i) There shall not have occurred any default of
any Material Contract of any Loan Party. 88



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen095.jpg]
(j) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document. (k) All of the Borrowers’
accounts payable shall be within stated invoice terms as of the Closing Date, or
as otherwise permitted in the ordinary course of business of the Borrowers
consistent with past practices. (l) All fees and expenses required to be paid or
reimbursed to the Agent or the Arranger on or before the Closing Date shall have
been paid in full, and all fees and expenses required to be paid to the Lenders
on or before the Closing Date shall have been paid in full. (m) The Borrowers
shall have paid all fees, charges and disbursements of counsel to the Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the Closing Date (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Agent). (n) The Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, in each case, the results of which are satisfactory
to the Agent. Without limiting the generality of the provisions of Section 9.04,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
Consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be Consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.
4.02 Conditions to all Credit Extensions . The obligation of each Lender to
honor any Request for Credit Extension (other than a LIBOR Rate Loan Notice
requesting only a continuation of LIBOR Rate Loans) and each L/C Issuer to issue
each Letter of Credit is subject to the following conditions precedent: (a) The
representations and warranties of each Loan Party contained in Article V or in
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the date of such Credit Extension, except (i)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects, and (iii) for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; (b) No Default or Event of Default shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof; 89



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen096.jpg]
(c) The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension, as applicable, in accordance with
the requirements hereof; and (d) No Overadvance shall result from such Credit
Extension. Each Request for Credit Extension (other than a LIBOR Rate Loan
Notice requesting only a continuation of LIBOR Rate Loans) submitted by the
Borrowers shall be deemed to be a representation and warranty by the Borrowers
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension. The conditions set forth
in this Section 4.02 are for the sole benefit of the Credit Parties but until
the Required Lenders otherwise direct the Agent to cease making Loans and the
L/C Issuer to cease issuing Letters of Credit, the Lenders will fund their
Applicable Percentage of all Loans and participate in all Swing Line Loans and
Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, agreed to by the Agent, provided,
however, the making of any such Loans or the issuance of any Letters of Credit
shall not be deemed a modification or waiver by any Credit Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
or the Credit Parties as a result of any such failure to comply. ARTICLE V
REPRESENTATIONS AND WARRANTIES To induce the Credit Parties to enter into this
Agreement and to make Loans and to issue Letters of Credit hereunder, each Loan
Party represents and warrants to the Agent and the other Credit Parties that:
5.01 Existence, Qualification and Power . Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number. No Loan Party is an Affected Financial Institution. 5.02
Authorization; No Contravention . The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such 90



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen097.jpg]
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the Agent under the
Security Documents); or (d) except where such violation could not reasonably be
expected to have a Material Adverse Effect, violate any applicable Law. 5.03
Governmental Authorization; Other Consents . No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) (subject to Permitted
Encumbrances having priority over the Lien of the Agent by operation of
applicable Law) and (b) such as have been obtained or made and are in full force
and effect. 5.04 Binding Effect . This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. 5.05 Financial Statements; No
Material Adverse Effect. (a) The Audited Financial Statements (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) fairly present the
financial condition of the Lead Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness and other liabilities, direct or contingent, of the Lead Borrower
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness. (b) The unaudited Consolidated balance
sheet of the Lead Borrower and its Subsidiaries dated June 30, 2020, and the
related Consolidated statements of income or operations, Shareholders’ Equity
and cash flows for the Fiscal Quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Lead Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments. (c) Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had a Material Adverse Effect. (d) To the best knowledge
of the Lead Borrower, no Internal Control Event exists or has occurred since the
date of the Audited Financial Statements that has resulted in or could
reasonably be expected to result in a misstatement in any material respect, (i)
in any financial information delivered or to be delivered to the Agent or the
Lenders, (ii) of the Borrowing Base, (iii) of covenant compliance 91



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen098.jpg]
calculations provided hereunder or (iv) of the assets, liabilities, financial
condition or results of operations of the Lead Borrower and its Subsidiaries on
a Consolidated basis. (e) The Consolidated forecasted balance sheet and
statements of income and cash flows of the Lead Borrower and its Subsidiaries
delivered pursuant to Section 6.01(d) were prepared in good faith on the basis
of the assumptions believed by the Lead Borrower to be reasonable at the time
made, it being understood that (i) such Consolidated forecasted balance sheet
and statements of income and cash flows are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the Loan Parties’ control, (ii) no assurance can be given that such Consolidated
forecasted statements of income and material cash flows will be realized, (iii)
actual results may differ and (iv) such differences may be material. 5.06
Litigation . There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of its properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, and since the Closing
Date, there has been no adverse change in the status, or financial effect on any
Loan Party or any Subsidiary thereof, of the matters described on Schedule 5.06.
5.07 No Default . No Loan Party or any Subsidiary is in default under or with
respect to, or party to any Material Indebtedness. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document. 5.08
Ownership of Property; Liens (a) Each of the Loan Parties and each Subsidiary
thereof has good record and marketable title in fee simple to or valid leasehold
interests in, all Real Estate necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Loan Parties and each Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business. (b) Schedule 5.08(b)(1)
sets forth the address (including street address, county and state) of all Real
Estate that is owned by the Loan Parties, together with a list of the holders of
any mortgage or other Lien thereon as of the Closing Date. Each Loan Party and
each of its Subsidiaries has good, marketable and insurable fee simple title to
the Real Estate owned by such Loan Party or such Subsidiary, free and clear of
all Liens, other than Permitted Encumbrances. Schedule 5.08(b)(2) sets forth the
address (including street address, county and state) of all Leases of the Loan
Parties, together with a list of the lessor and its contact information with
respect to each such Lease as of the Closing Date. Each of such Leases is in
full force and effect and the Loan Parties are not in default of the terms
thereof. 92



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen099.jpg]
5.09 Environmental Compliance (a) Except as specifically disclosed in Schedule
5.09, no Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. (b) Except as
otherwise set forth in Schedule 5.09, none of the properties currently owned or
operated by any Loan Party or any Subsidiary thereof is listed or proposed for
listing on the NPL or on the CERCLIS or SEMS or any analogous foreign, state or
local list; there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any Subsidiary
thereof or, to the best of the knowledge of the Loan Parties, on any property
formerly owned or operated by any Loan Party or Subsidiary thereof; there is no
asbestos or asbestos-containing material in violation of Environmental Law or
that could reasonably be expected to be required to be removed or remedied on
any property currently owned or operated by any Loan Party or Subsidiary
thereof; and Hazardous Materials have not been released, discharged or disposed
of on any property currently owned or operated by any Loan Party or any
Subsidiary thereof. (c) Except as otherwise set forth on Schedule 5,09, no Loan
Party or any Subsidiary thereof is undertaking, and no Loan Party or any
Subsidiary thereof has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof have been disposed of in a manner not reasonably expected to result in
material liability to any Loan Party or any Subsidiary thereof. 5.10 Insurance .
The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability, marine
cargo, business interruption and property damage insurance) as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Loan Parties or the applicable Subsidiary operates.
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Closing Date. Each insurance policy listed
on Schedule 5.10 is in full force and effect and all premiums in respect thereof
that are due and payable have been paid. 5.11 Taxes . The Loan Parties and their
Subsidiaries have filed all Federal, state and other tax returns and reports
required to be filed, and have paid all Federal, state and other Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except, in each
case, with respect to Taxes which are being contested in good faith by
appropriate proceedings being diligently conducted, for which adequate reserves
have been provided in 93



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen100.jpg]
accordance with GAAP, or to the extent not reasonably expected to have a
Material Adverse Effect. There is no tax assessment proposed in writing against
any Loan Party or any Subsidiary that would, if made, reasonably be expected to
have a Material Adverse Effect. 5.12 ERISA Compliance. (a) The Lead Borrower,
each of its ERISA Affiliates, and each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Lead Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. The Loan
Parties and each ERISA Affiliate have made all required contributions to each
Plan subject to Sections 412 or 430 of the Code and to each Multiemployer Plan,
and no application for a funding waiver or an extension of any amortization
period pursuant to Sections 412 or 430 of the Code has been made with respect to
any Plan. No Lien imposed under the Code or ERISA exists or is likely to arise
on account of any Plan or Multiemployer Plan. (b) There are no pending or, to
the best knowledge of the Lead Borrower, threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect. (c) (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA. 5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non- assessable and, as of the Closing
Date, are owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except for
those created under the Security Documents and Liens permitted under clauses
(a), (b), (e) and (o) of the definition of Permitted Encumbrance. Except as set
forth in Schedule 5.13, there are no outstanding rights to purchase any Equity
Interests in any Subsidiary. The Loan Parties have no equity investments in any
other corporation or entity other than those specifically disclosed in Part(b)
of Schedule 5.13. All of the outstanding Equity Interests in the Subsidiaries
that are Loan Parties or whose Equity Interests constitute Collateral have been
validly issued, and are fully paid and non-assessable and, as of the Closing
Date, are owned in the amounts specified on Part (c) of Schedule 5.13 free and
clear of all Liens except for those created under the Security Documents and
Liens permitted under clauses (a), (b), (e) and (o) of the definition of
Permitted Encumbrance. As of the Closing Date, the copies of the Organization
Documents 94



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen101.jpg]
of each Loan Party and each amendment thereto provided pursuant to Section 4.01
are true and correct copies of each such document, each of which is valid and in
full force and effect. 5.14 Margin Regulations; Investment Company Act; (a)
Neither any Loan Party nor any of its Subsidiaries owns any Margin Stock or is
engaged or will be engaged, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying Margin Stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any Margin Stock, for the purpose of extending credit to
others for the purpose of purchasing or carrying any Margin Stock, or for any
purpose that violates the provisions of Regulation T, U or X of the FRB. (b)
None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. 5.15 Disclosure . Each Loan Party has
disclosed to the Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to the Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished and when taken as a whole)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such assumptions were made, it being understood that (i)
such Consolidated forecasted balance sheet and statements of income and cash
flows are not to be viewed as facts and are subject to significant uncertainties
and contingencies, many of which are beyond the Loan Parties’ control, (ii) no
assurance can be given that such Consolidated forecasted statements of income
and material cash flows will be realized, (iii) actual results may differ and
(iv) such differences may be material. Any Beneficial Ownership Certifications
executed and delivered to the Agent and Lenders from time to time, as updated
from time to time, is accurate, complete, and correct as of the date any as of
certificates are delivered. The Loan Parties acknowledge and agree that the
Beneficial Ownership Certification, if applicable, is subject to this Section
5.15. 5.16 Compliance with Laws . Each of the Loan Parties and each Subsidiary
is in compliance (A) in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (B) with Section 10.17 and 10.18.
5.17 Intellectual Property; Licenses, Etc. 95



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen102.jpg]
The Loan Parties and their Subsidiaries own, or possess the right to use, all of
the Intellectual Property, licenses and permits that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person. To the best knowledge of the Lead Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any Subsidiary infringes upon any rights held by any other Person.
Except as specifically disclosed in Schedule 5.17, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the Lead
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. 5.18 Labor Matters.
There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Subsidiary thereof pending or, to the knowledge of
any Loan Party, threatened. The hours worked by and payments made to employees
of the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign Law dealing with such matters. No
Loan Party or any of its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law. All
payments due from any Loan Party and its Subsidiaries, or for which any claim
may be made against any Loan Party or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
such Loan Party. Except as set forth on Schedule 5.18, no Loan Party or any
Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement. There are no representation proceedings pending or, to any Loan
Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition. There are no complaints,
unfair labor practice charges, grievances, arbitrations, unfair employment
practices charges or any other claims or complaints against any Loan Party or
any Subsidiary pending or, to the knowledge of any Loan Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any of its Subsidiaries is bound. 5.19 Security Documents. (a) The Security
Agreement creates in favor of the Agent, for the benefit of the Secured Parties
referred to therein, a legal, valid, continuing and enforceable security
interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The financing statements, releases and other
filings are in appropriate form and have been or will be filed in the offices
specified in Schedule II of the Security Agreement. Upon such filings and/or the
obtaining of “control,” (as defined in the UCC) the Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including
without limitation the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC) or by obtaining control, under the UCC (in
effect on the date this representation is made) in each case prior and superior
in right to any other Person. 96



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen103.jpg]
(b) When the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
when financing statements, releases and other filings in appropriate form are
filed in the offices specified in Schedule II of the Security Agreement, the
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the applicable Loan Parties in the Intellectual Property
(as defined in the Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date). 5.20 Solvency After giving effect to the transactions
contemplated by this Agreement, and before and after giving effect to each
Credit Extension, the Loan Parties, on a Consolidated basis, are Solvent. No
transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party. 5.21 Deposit Accounts; Credit Card Arrangements. (a) Annexed hereto
as Schedule 5.21(a) is a list of all DDAs maintained by the Loan Parties as of
the Closing Date, which Schedule includes, with respect to each DDA (i) the name
and address of the depository; (ii) the account number(s) maintained with such
depository; (iii) a contact person at such depository, and (iv) the
identification of each Blocked Account Bank. (b) Annexed hereto as Schedule
5.21(b) is a list describing all arrangements as of the Closing Date to which
any Loan Party is a party with respect to the processing and/or payment to such
Loan Party of the proceeds of any credit card charges and debit card charges for
sales made by such Loan Party. 5.22 Brokers . No broker or finder brought about
the obtaining, making or closing of the Loans or transactions contemplated by
the Loan Documents, and no Loan Party or Affiliate thereof has any obligation to
any Person in respect of any finder’s or brokerage fees in connection therewith.
5.23 Customer and Trade Relations . There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations that could reasonably be expected
to have a Material Adverse Effect. 5.24 Material Contracts . Schedule 5.24 sets
forth all Material Contracts to which any Loan Party is a party or is bound as
of the Closing Date. The Loan Parties have delivered true, correct and complete
copies of such Material Contracts to the Agent on or before the Closing Date.
The Loan Parties are not in breach or in default in 97



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen104.jpg]
any material respect of or under any Material Contract and have not received any
notice of the intention of any other party thereto to terminate any Material
Contract. 5.25 Casualty . Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. 5.26 OFAC; Sanctions;
Anti-Corruption Laws; Anti-Money Laundering Laws. No Loan Party nor any of its
Subsidiaries is in violation of any Sanctions. No Loan Party nor any of its
Subsidiaries nor, to the knowledge of such Loan Party, any director, officer,
employee, agent or Affiliate of such Loan Party or such Subsidiary (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Loan Parties and its Subsidiaries, and to the knowledge of
each such Loan Party, each director, officer, employee, agent and Affiliate of
each such Loan Party and each such Subsidiary, is in compliance with all
Sanctions, and, in all material respects, Anti-Corruption Laws and Anti-Money
Laundering Laws. No proceeds of any Loan made or Letter of Credit issued
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
applicable Sanctions, Anti- Corruption Laws or Anti-Money Laundering Laws by any
Person (including any Credit Party or other individual or entity participating
in any transaction). 5.27 Patriot Act. To the extent applicable, each Loan Party
is in compliance, in all material respects, with the (a) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (b)
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the
“Patriot Act”) and (c) the Canadian Economic Sanctions and Export Control Laws.
ARTICLE VI AFFIRMATIVE COVENANTS So long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (subject in each
case to Section 1.02(d)), the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to: 6.01 Financial Statements . Deliver to the Agent, in form and
detail satisfactory to the Agent: (a) as soon as available, but in any event
within ninety (90) days after the end of each Fiscal Year of the Lead Borrower,
a Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Year, and the related consolidated statements of 98



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen105.jpg]
income or operations, Shareholders’ Equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (except for any
qualification pertaining to the maturity of any Indebtedness occurring within
twelve (12) months of the date of the relevant audit); (b) as soon as available,
but in any event within forty-five (45) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year of the Lead Borrower, a Consolidated
balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Quarter, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
the financial condition, results of operations, Shareholders’ Equity and cash
flows of the Lead Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; (c) as soon as available, but in any
event within thirty (30) days after the end of each of the Fiscal Months of each
Fiscal Year of the Lead Borrower, a consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such Fiscal Month, and the
related consolidated statements of income or operations and cash flows for such
Fiscal Month, and for the portion of the Lead Borrower’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof, (B)
the corresponding Fiscal Month of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations and cash flows of the Lead Borrower and its Subsidiaries as of the
end of such Fiscal Month in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; (d) forecasts prepared
by management of the Lead Borrower, in form satisfactory to the Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs) as soon as available, but in any event, within (x) with
respect to draft forecasts, thirty (30) days after the end of each Fiscal Year
of the Lead Borrower and (y) with respect to final forecasts approved by the
board of directors of the Lead Borrower, thirty (30) days of such approval (in
each case, or such later date as the Agent may agree in its reasonable
discretion), and as soon as available, any significant revisions to such
forecast with respect to such Fiscal Year. 6.02 Certificates; Other Information
. Deliver to the Agent, in form and detail satisfactory to the Agent: 99



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen106.jpg]
(a) reserved; (b) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) and (c), a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower, and in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Lead Borrower shall also provide:
(i) a statement of reconciliation conforming such financial statements to GAAP
and (ii) in the case of financial statements required to be delivered pursuant
to Section 6.01(a) and (b), a copy of management’s discussion and analysis with
respect to such financial statements; (c) on the fifteenth (15th) day of each
Fiscal Month (or, if such day is not a Business Day, on the next succeeding
Business Day), a Borrowing Base Certificate showing the Borrowing Base as of the
close of business as of the last day of the immediately preceding Fiscal Month
(provided that the Appraised Value applied to the Eligible Inventory set forth
in each Borrowing Base Certificate shall be the Appraised Value set forth in the
most recent appraisal obtained by the Agent pursuant to Section 6.10 hereof for
the applicable month to which such Borrowing Base Certificate relates), each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided that at any time that an
Accelerated Borrowing Base Delivery Event has occurred and is continuing, at the
election of the Agent, such Borrowing Base Certificate shall be delivered on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday; (d) promptly upon receipt, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by its Registered Public Accounting Firm in connection with the accounts or
books of the Loan Parties or any Subsidiary, or any audit of any of them,
including, without limitation, specifying any Internal Control Event; (e)
promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Agent pursuant hereto; (f) The financial and
collateral reports described on Schedule 6.02 hereto, at the times set forth in
such Schedule; (g) promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02 that are
material to the interests of the Lenders; (h) together with the delivery of the
financial statements referred to in Section 6.01(c) for the month of December
each year, a report summarizing the insurance coverage (specifying type, amount
and carrier) in effect for each Loan Party and its Subsidiaries and containing
such additional information as the Agent, or any Lender through the Agent, may
reasonably specify; 100



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen107.jpg]
(i) promptly after the Agent’s request therefor, copies of all Material
Contracts and documents evidencing Material Indebtedness; (j) promptly, and in
any event within five (5) Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of each notice or other correspondence
received from any Governmental Authority (including, without limitation, the SEC
(or comparable agency in any applicable non-U.S. jurisdiction)) concerning any
proceeding with, or investigation or possible investigation or other inquiry by
such Governmental Authority regarding financial or other operational results of
any Loan Party or any Subsidiary thereof or any other matter which, if adversely
determined, could reasonably expected to have a Material Adverse Effect; (k)
promptly after the Agent’s or any Lender’s request therefor, such information as
requested pursuant to Section 10.17 hereof and, as and to the extent applicable,
in connection with the Beneficial Ownership Regulation; and (l) promptly, such
additional information regarding the business affairs, financial condition or
operations of any Loan Party or any Subsidiary, or compliance with the terms of
the Loan Documents, as the Agent or any Lender may from time to time reasonably
request. Documents required to be delivered pursuant to Section 6.01(a), (b), or
(c) or Section 6.02(b), (c), (d), (e), (f), (g), (h) and (i) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Lead Borrower posts such documents, or
provides a link thereto on the Lead Borrower’s website; or (ii) on which such
documents are posted on the Lead Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent and including
the website of the SEC). Notwithstanding anything contained herein, in every
instance the Lead Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Agent. The Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents. The Loan Parties hereby acknowledge
that the Agent may make available materials or information provided by or on
behalf of the Loan Parties hereunder (collectively, “Borrower Materials”) to the
Lenders and the L/C Issuer by posting the Borrower Materials on IntraLinks,
SyndTrack or another similar secure electronic transmission system (the
“Platform”). Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term). 6.03
Notices 101



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen108.jpg]
. Promptly notify the Agent after a Responsible Officer (after due inquiry)
becomes aware thereof: (a) of the occurrence of any Default or Event of Default;
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; (c) of any breach or non-performance of, or any
default under, a Material Contract or with respect to Material Indebtedness of
any Loan Party or any Subsidiary thereof; (d) of any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental Authority or the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws, in
each case, which could reasonably be expected to have a Material Adverse Effect;
(e) of the occurrence of any ERISA Event; (f) of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any interest in a material portion of the
Collateral under power of eminent domain or by condemnation or similar
proceeding or if any material portion of the Collateral is damaged or destroyed;
and (g) of any failure by any Loan Party to pay rent or such other amounts due
(i) any distribution centers or warehouses; (ii) ten percent (10%) or more of
such Loan Party’s locations; or (iii) any of a Loan Party’s locations if such
failure continues for more than ten (10) days following the day on which such
rent first came due and such failure would be reasonably likely to result in a
Material Adverse Effect. Each notice pursuant to this Section shall be
accompanied by a statement of a Responsible Officer of the Lead Borrower setting
forth details of the occurrence referred to therein and stating what action the
Lead Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. 6.04 Payment of Obligations . Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and carriers) which, if unpaid, would by law become a Lien upon
its property; and (c) all material Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, or (b) the failure to make payment
could not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Agent with respect
to determining Reserves pursuant to this Agreement. 102



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen109.jpg]
6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; and (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. 6.06
Maintenance of Properties (a) Maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. 6.07 Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies having an A.M. Best Rating of at least A- (or
otherwise reasonably acceptable to the Agent) not Affiliates of the Loan
Parties, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is
required by applicable Law (including, without limitation, business interruption
coverage), of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and as are reasonably acceptable to
the Agent. It is understood and agreed that as of the Closing Date, the
insurance policies of the Lead Borrower and its Loan Parties satisfy the
requirements set forth in this Section 6.07(a). (b) Cause fire and extended
coverage policies maintained with respect to any Collateral to be endorsed or
otherwise amended to include (i) a non-contributing mortgage clause (regarding
improvements to Real Estate) and lenders’ loss payable clause (regarding
personal property), in form and substance satisfactory to the Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to the Agent,
(ii) a provision to the effect that none of the Loan Parties, Credit Parties or
any other Person shall be a co-insurer and (iii) such other provisions as the
Agent may reasonably require from time to time to protect the interests of the
Credit Parties. (c) Cause commercial general liability policies to be endorsed
to name the Agent as an additional insured. (d) Cause business interruption
policies (to the extent not covered under the property policy) to name the Agent
as a loss payee and to be endorsed or amended to include (i) a provision that,
from and after the Closing Date, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Agent, (ii) a
provision to the effect that none of the Loan Parties, the Agent, the Agent or
any other party shall be a co-insurer and (iii) such other provisions as the
Agent may reasonably require from time to time to protect the interests of the
Credit Parties. (e) Cause each such policy referred to in this Section 6.07 to
also provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium except upon not less than ten (10) days’ prior
written notice thereof by the insurer to the Agent (giving the Agent the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Agent. 103



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen110.jpg]
(f) Deliver to the Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Agent,
including a certificate of insurance and as such policy may be redacted as is
customary by the insurance carrier) together with evidence satisfactory to the
Agent of payment of the premium therefor. (g) Maintain for themselves and their
Subsidiaries, a Directors and Officers insurance policy, and a “Blanket Crime”
policy including employee dishonesty, forgery or alteration, theft,
disappearance and destruction, robbery and safe burglary, property, and computer
fraud coverage with responsible companies in such amounts as are customarily
carried by business entities engaged in similar businesses similarly situated,
and will upon request by the Agent furnish the Agent certificates evidencing
renewal of each such policy. None of the Credit Parties, or their agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.07. Each Loan Party
shall look solely to its insurance companies or any other parties other than the
Credit Parties for the recovery of such loss or damage and such insurance
companies shall have no rights of subrogation against any Credit Party or its
agents or employees. If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Credit Parties and their agents and employees. The
designation of any form, type or amount of insurance coverage by any Credit
Party under this Section 6.07 shall in no event be deemed a representation,
warranty or advice by such Credit Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties. 6.08 Compliance with Laws . Comply (a) in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (ii) such contest effectively suspends
enforcement of the contested Laws, and (iii) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect, and (b) with
Sections 10.17 and 10.18. 6.09 Books and Records; Accountants (a) Maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Loan Parties
or such Subsidiary, as the case may be; and (ii) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be. (b) At all times retain a Registered Public
Accounting Firm which is reasonably satisfactory to the Agent and shall instruct
such Registered Public Accounting Firm to cooperate with, and be available to,
the Agent or its representatives to discuss the Loan Parties’ financial
performance, financial condition, operating results, controls, and such other
matters, within the scope of the retention of such Registered Public Accounting
Firm, as may be raised by the Agent. 104



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen111.jpg]
6.10 Inspection Rights (a) Permit representatives and independent contractors of
the Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, and permit the Agent or professionals
(including investment bankers, consultants, accountants, and lawyers) retained
by the Agent to conduct evaluations of the Loan Parties’ business plan,
forecasts and cash flows, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and limited to one such visit and
inspection per calendar year (other than with respect to auditors and
appraisers) upon reasonable advance notice to the Lead Borrower; provided,
however, that if required by Law or when an Event of Default exists the Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and as often as may be reasonably desired and without advance notice. (b)
Upon the request of the Agent after reasonable prior notice, permit the Agent or
professionals (including investment bankers, consultants, accountants, and
lawyers) retained by the Agent to conduct commercial finance examinations and
other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. Subject to the
limitations set forth below, the Loan Parties shall pay the fees and expenses of
the Agent and such professionals with respect to such examinations and
evaluations. Without limiting the foregoing, the Loan Parties acknowledge that
the Agent may, in its discretion, undertake up to two (2) commercial finance
examinations each Fiscal Year at the Loan Parties’ expense. Notwithstanding the
foregoing, the Agent may cause additional commercial finance examinations to be
undertaken (i) as it in its Permitted Discretion deems necessary or appropriate,
at its own expense or, (ii) if required by Law or if an Event of Default shall
have occurred and be continuing, at the expense of the Loan Parties and without
advance notice. (c) Upon the request of the Agent after reasonable prior notice,
permit the Agent or professionals (including appraisers) retained by the Agent
to conduct appraisals of the Collateral, including, without limitation, the
assets included in the Borrowing Base. Subject to the limitations set forth
below, the Loan Parties shall pay the fees and expenses of the Agent and such
professionals with respect to such appraisals. Without limiting the foregoing,
the Loan Parties acknowledge that the Agent may, in its Permitted Discretion,
undertake up to two (2) inventory appraisals each Fiscal Year at the Loan
Parties’ expense. Notwithstanding the foregoing, the Agent may cause additional
appraisals to be undertaken (i) as it in its Permitted Discretion deems
necessary or appropriate, at its own expense or, (ii) if required by Law or if
an Event of Default shall have occurred and be continuing, at the expense of the
Loan Parties and without advance notice. 6.11 Use of Proceeds . Use the proceeds
of the Credit Extensions (a) to repay all Indebtedness under the Existing Credit
Agreement, (b) to finance the acquisition of working capital assets of the
Borrowers, including the purchase of inventory and equipment, in each case in
the ordinary course of business, (c) to pay fees and expenses in connection with
the transactions contemplated by this Agreement, and (d) for general corporate
purposes of the Loan Parties, in each case to the extent expressly permitted
under applicable Law and the Loan Documents. 6.12 Additional Loan Parties 105



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen112.jpg]
. Notify the Agent at the time that any Person becomes a Subsidiary promptly
thereafter (and in any event within thirty (30) days), cause any such Person (a)
which is a Domestic Subsidiary directly owned by a Loan Party and is not an
Excluded Subsidiary, to (i) become a Loan Party by executing and delivering to
the Agent a Joinder to this Agreement or a Joinder to the Facility Guaranty or
such other documents as the Agent shall deem appropriate for such purpose, (ii)
grant a Lien to the Agent on such Person’s assets of the same type that
constitute Collateral to secure the Obligations, and (iii) deliver to the Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), and (b) if any Equity Interests or
Indebtedness of such Person are directly owned by or on behalf of any Loan
Party, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (except that, if such Subsidiary is a CFC or FSHCO that is not
joined as a Loan Party, the Equity Interests of such Subsidiary to be pledged
shall be limited to 65% of the outstanding voting Equity Interests of such
Subsidiary and 100% of the non-voting Equity Interests of such Subsidiary, in
each case in form, content and scope reasonably satisfactory to the Agent. In no
event shall compliance with this Section 6.12 waive or be deemed a waiver or
Consent to any transaction giving rise to the need to comply with this Section
6.12 if such transaction was not otherwise expressly permitted by this Agreement
or constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base. 6.13 Cash Management. (a) On or
prior to the Closing Date: (i) deliver to the Agent copies of notifications
(each, a “Credit Card Notification”) substantially in the form attached hereto
as Exhibit G which have been executed on behalf of such Loan Party and delivered
to such Loan Party’s Credit Card Issuers and Credit Card Processors listed on
Schedule 5.21(b); and (ii) enter into a Blocked Account Agreement satisfactory
in form and substance to the Agent with each Blocked Account Bank (collectively,
the “Blocked Accounts”). (b) At the request of the Agent, the Loan Parties shall
deliver to the Agent copies of notifications (each, a “DDA Notification”), in
form and substance reasonably satisfactory to the Agent, which have been
executed on behalf of such Loan Party and delivered to each depository
institution listed on Schedule 5.21(a). (c) The Loan Parties shall ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to a Blocked Account all amounts on deposit in each DDA
(net of an amount not to exceed $2,500.00) that is not a Blocked Account and all
payments due from all Credit Card Issuers and Credit Card Processors. (d) Each
Blocked Account Agreement shall require upon notice from Agent which notice
shall be delivered only after the occurrence and during the continuance of a
Cash Dominion Event the ACH or wire transfer no less frequently than daily (and
whether or not there are then any outstanding Obligations) to the concentration
account maintained by the Agent at Wells Fargo (the “Concentration Account”), of
all cash receipts and collections received by each Loan Party from all sources,
including, without limitation, the following: (i) all available cash receipts
from the sale of Inventory and other assets (whether or not constituting
Collateral); 106



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen113.jpg]
(ii) all proceeds of collections of Accounts; (iii) all Net Proceeds, and all
other cash payments received by a Loan Party from any Person or from any source
or on account of any Disposition or other transaction or event; (iv) the then
contents of each DDA (net of any minimum balance, not to exceed $2,500.00, as
may be required to be kept in the subject DDA by the depository institution at
which such DDA is maintained); (v) the then entire ledger balance of each
Blocked Account (net of any minimum balance, not to exceed $2,500.00, as may be
required to be kept in the subject Blocked Account by the Blocked Account Bank);
and (vi) the proceeds of all credit card charges. (e) The Concentration Account
shall at all times be under the sole dominion and control of the Agent. The Loan
Parties hereby acknowledge and agree that (i) the Loan Parties have no right of
withdrawal from the Concentration Account, (ii) the funds on deposit in the
Concentration Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Concentration Account shall be
applied to the Obligations as provided in this Agreement. At all times during a
Cash Dominion Event, notwithstanding the provisions of this Section 6.13, any
Loan Party receives or otherwise has dominion and control of any such cash
receipts or collections, such receipts and collections shall be held in trust by
such Loan Party for the Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party and shall,
not later than the Business Day after receipt thereof, be deposited into the
Concentration Account or dealt with in such other fashion as such Loan Party may
be instructed by the Agent. (f) Upon the request of the Agent, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Blocked Account to ensure the proper transfer of funds as set forth above.
6.14 Information Regarding the Collateral. Furnish to the Agent at least thirty
(30) days prior written notice of any change in: (i) any Loan Party’s name or in
any trade name used to identify it in the conduct of its business or in the
ownership of its properties; (ii) the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility); (iii) any Loan Party’s organizational
structure or jurisdiction of incorporation or formation; (iv) any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number
assigned to it by its state of organization; or (v) the Canadian provinces or
territories in which any Loan Party maintains any assets or other property
included in the Borrowing Base. The Loan Parties agree not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral (subject only to
Permitted Encumbrances having priority over the Lien of the Agent by operation
of applicable Law) for its own benefit and the benefit of the other Credit
Parties. 107



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen114.jpg]
6.15 Physical Inventories. (a) Cause not less than one (1) physical inventory or
full cycle count to be undertaken, at the expense of the Loan Parties, in each
Fiscal Year and periodic cycle counts, in each case consistent with past
practices, conducted by such inventory takers as are satisfactory to the Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Agent. The Agent, at the expense of the Loan Parties, may participate in and/or
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party. The Lead Borrower, within thirty (30 days following the
completion of such inventory, shall provide the Agent with a reconciliation of
the results of such inventory (as well as of any other physical inventory or
cycle counts undertaken by a Loan Party) and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable. (b) Permit the Agent,
in its discretion, if any Event of Default exists, to cause additional such
inventories to be taken as the Agent determines (each, at the expense of the
Loan Parties). 6.16 Environmental Laws. (a) Conduct its operations and keep and
maintain its Real Estate in material compliance with all Environmental Laws; (b)
obtain and renew all environmental permits necessary for its operations and
properties; and (c) implement any and all investigation, remediation, removal
and response actions that are required to comply in all material respects with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under, above, to, from or about any of its Real Estate, provided, however, that
neither a Loan Party nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and adequate reserves have been set aside and are being maintained by the Loan
Parties with respect to such circumstances in accordance with GAAP. 6.17 Further
Assurances. (a) Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon request, evidence satisfactory to the Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents. (b) If any material assets are acquired by any Loan
Party after the Closing Date (other than assets constituting Collateral under
the Security Documents that become subject to the perfected first-priority Lien
under the Security Documents upon acquisition thereof), notify the Agent
thereof, and the Loan Parties will cause such assets to be subjected to a Lien
securing the Obligations and will take such actions as shall be necessary or
shall be reasonably requested by the Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section 6.17, all at the
expense of the Loan Parties. In no event shall compliance with this Section
6.17(b) waive or be deemed a waiver or Consent to any transaction giving rise to
the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute Consent to the inclusion of any acquired assets in the computation of
the Borrowing Base. 108



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen115.jpg]
6.18 Compliance with Terms of Leaseholds . Except as otherwise expressly
permitted hereunder or could not reasonably be expected to have a Material
Adverse Effect, (a) make all payments and otherwise perform all obligations in
respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party unless such payments are being contested pursuant to Section 6.04, keep
such Leases in full force and effect, and (b) not allow such Leases to lapse or
be terminated or any rights to renew such Leases to be forfeited or cancelled.
6.19 Material Contracts . (a) Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it in all material
respects, (b) maintain each such Material Contract in full force and effect
except, in the case of agreements described in clause (a) of the definition of
Material Contract, if (x) such agreements are replaced by a similar agreement or
arrangement or (y) such termination could not reasonably be expected to have a
Material Adverse Effect, and (c) use commercially reasonable efforts to take all
such action to such end as may be from time to time requested by the Agent. 6.20
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each Loan
Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti- Corruption Laws and Anti-Money
Laundering Laws. ARTICLE VII NEGATIVE COVENANTS So long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (subject
to Section 1.02(d)), no Loan Party shall, nor shall it permit any Subsidiary
(provided that Section 7.14 shall not apply to any non-Loan Party Subsidiaries)
to, directly or indirectly: 7.01 Liens . Create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired other than Permitted Encumbrances. 7.02 Investments . Make
any Investments, except Permitted Investments. 7.03 Indebtedness; Disqualified
Stock. Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness (including the issuance of
Disqualified Stock) except Permitted Indebtedness. 7.04 Fundamental Changes .
Merge, dissolve, liquidate, divide, consolidate with or into another Person,
except that: 109



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen116.jpg]
(a) any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person or the
surviving Person shall join as a Loan Party in accordance with Section 6.12, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary that is
not wholly-owned, the wholly-owned Subsidiary shall be the continuing or
surviving Person; (b) any Subsidiary which is a Loan Party may merge into any
Subsidiary which is a Loan Party or into a Borrower, provided that in any merger
involving a Borrower, such Borrower shall be the continuing or surviving Person;
(c) so long as no Default or Event of Default has occurred or would result
therefrom, in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided that the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and such Person shall become a Loan Party in accordance with the provisions of
Section 6.12 hereof; (d) so long as no Default or Event of Default has occurred
or would result therefrom, any Loan Party which is a limited liability company
may divide into two or more limited liability companies so long as each of the
resulting Persons shall remain jointly and severally liable for the Obligations,
and each resulting Person remains and, as applicable, is joined as a Loan Party
hereunder; and (e) so long as no Default or Event of Default has occurred or
would result therefrom, any Subsidiary (other than any Loan Party) may liquidate
or dissolve if the Lead Borrower determines in good faith that such liquidation
is in the best interests of such Borrower and could not have a Material Adverse
Effect. 7.05 Dispositions . Make any Disposition except Permitted Dispositions.
7.06 Restricted Payments . Declare or make, directly or indirectly, any
Restricted Payment, except that: (a) (i) the Loan Parties and each Subsidiary of
a Loan Party may make Restricted Payments to any Loan Party and (ii) any
non-Loan Party Subsidiaries may make Restricted Payments to any Subsidiary, Loan
Party or third party on a ratable basis; (b) the Loan Parties and each
Subsidiary may declare and make dividend payments or other distributions payable
solely in the common stock or other common Equity Interests of such Person; (c)
if the Payment Conditions are satisfied, the Loan Parties and each Subsidiary
may make any Restricted Payment; (d) cash payment, in lieu of issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for the Equity Interests of the Lead
Borrower or a Subsidiary; 110



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen117.jpg]
(e) repurchases of Equity Interests deemed to occur upon the exercise of stock
options, warrants or other convertible or exchangeable securities if such Equity
Interests represents a portion of the exercise, conversion or exchange price
thereof and repurchases of Equity Interests deemed to occur upon the withholding
of a portion of the Equity Interests granted or awarded to a current or former
officer, director, employee or consultant to pay for the taxes payable by such
Person upon such grant or award (or upon vesting thereof), provided that, such
payments pursuant to this clause (e) shall not exceed an aggregate amount of
$2,500,000 in any Fiscal Year; (f) repurchases of the Borrower’s Equity
Interests in connection with the issuance of any Permitted Convertible
Indebtedness (including through payments under or pursuant to accelerated or
forward stock repurchase arrangements or settlement of call spreads entered into
at the time of and in connection with such issuance), but in each case under
this clause (f) solely to the extent necessary to repurchase the “delta hedge”
amount related to such issuance, determined in accordance with customary
practices, provided that, such payments pursuant to this clause (f) shall be
made solely with the proceeds of, and shall not exceed 10% of, the net cash
proceeds from such issuance of Permitted Convertible Indebtedness and such
purchases shall be made with the proceeds of such Permitted Convertible
Indebtedness substantially contemporaneous with the Loan Parties receipt of the
same; (g) the purchase of any Permitted Equity Derivatives of the Lead Borrower
in connection with the issuance of any Permitted Convertible Indebtedness
permitted under Section 7.03 (and the replacement of any such Permitted Equity
Derivatives); provided, that the purchase price for such Permitted Equity
Derivatives, net of any proceeds relating to any concurrent sale or termination
of any Permitted Equity Derivatives, in respect of any such Permitted
Convertible Indebtedness does not exceed 15% of the net cash proceeds from such
issuance of Permitted Convertible Indebtedness, and such purchases shall be made
with the proceeds of such Permitted Convertible Indebtedness substantially
contemporaneous with the Loan Parties receipt of the same; (h) so long as no
Event of Default has occurred or would result therefrom, the settlement or
termination of any Permitted Equity Derivatives; provided, that the entry into
such Permitted Equity Derivative was not prohibited by this Agreement and any
cash payments made to hedging counterparties or other Persons in connection with
such Permitted Equity Derivatives shall only be made pursuant to other clauses
of Section 7.06; (i) so long as no Default or Event of Default has occurred or
would result therefrom, the Lead Borrower may repurchase, redeem, retire or
otherwise acquire for value Equity Interests (including any stock appreciation
rights in respect thereof) of the Lead Borrower from current or former
employees, officers, directors or consultants; provided, that the aggregate
annual cash payments in respect of such repurchases, redemptions, retirements
and acquisitions shall not exceed $2,500,000 in any Fiscal Year; provided, no
Loan Party shall be permitted to make any Restricted Payment in the form of any
Intellectual Property to any Person (other than another Loan Party). 7.07
Prepayments of Indebtedness . Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity (or, with respect to the Growth Capital
Subordinated Indebtedness, at or prior to maturity) thereof in any manner any
Indebtedness of the type described in clause (a) of the definition thereof, or
make any cash payments 111



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen118.jpg]
upon the settlement, conversion, termination or otherwise in connection with any
Permitted Convertible Indebtedness, except for the following: (a) regularly
scheduled or mandatory repayments, repurchases, redemptions or defeasances of
(i) Permitted Indebtedness (other than Subordinated Indebtedness), (ii) as long
as no Default or Event of Default then exists, Subordinated Indebtedness (other
than the Growth Capital Subordinated Indebtedness) in accordance with the
subordination terms thereof or the applicable subordination agreement relating
thereto, and (iii) as long as the Payment Conditions are satisfied, Indebtedness
between the Loan Parties and non-Loan Parties so long as such Indebtedness is
subject to the Subordinated Intercompany Note; (b) as long as the Payment
Conditions are satisfied (i) voluntary prepayments, repurchases, redemptions or
defeasances of: (A) Permitted Indebtedness (other than Subordinated Indebtedness
and Permitted Convertible Indebtedness) and (B) Subordinated Indebtedness (other
than the Growth Capital Subordinated Indebtedness) in accordance with the
subordination terms thereof or the applicable subordination agreement relating
thereto and (ii) cash payments of any Permitted Convertible Indebtedness; (c)
with respect to the Growth Capital Subordinated Indebtedness: (i) any payments
permitted to be made pursuant to Section 4 of the Growth Capital Subordination
Agreement (without regard to the last sentence of Section 4(a) thereof); and
(ii) as long as the Payment Conditions are satisfied, other payments in respect
of the Growth Capital Subordinated Indebtedness which are not otherwise
permitted to be made pursuant to Section 4 of the Growth Capital Subordination
Agreement (without regard to the last sentence of Section 4(a) thereof)
(including, without limitation, prepayments thereof required to be made pursuant
to clauses (d) and (e) of the definition of “Permitted Indebtedness” in the
Growth Capital Subordinated Loan Agreement as in effect as of the date hereof);
(d) [reserved]; (e) repayments of principal and interest and other payments of
any Indebtedness with the proceeds of a Permitted Refinancing thereof or by
exchange or conversion to Equity Interests of Lead Borrower substantially
contemporaneously therewith (other than Disqualified Stock) as well as cash
payment, in lieu of issuance of fractional shares in connection therewith;
provided that, with respect to a refinancing of any Subordinated Indebtedness,
such refinancing shall also be in accordance with the subordination terms
thereof or the applicable subordination agreement relating thereto; (f) so long
as no Default or Event of Default then exists or would result therefrom, cash
settlement upon any conversion of Permitted Convertible Indebtedness in
accordance with the terms thereof in an aggregate amount not to exceed the
principal amount thereof; and (g) as long as no Cash Dominion Event then exists
and is continuing, such prepayments, redemptions, repurchases or defeasements of
Indebtedness made substantially simultaneously with proceeds of Equity Interests
issued by Lead Borrower. 112



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen119.jpg]
7.08 Change in Nature of Business (a) In the case of each of the Loan Parties,
engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the Closing Date or any
business reasonably related, incidental, ancillary or complementary thereto, or
a reasonable extension, development or expansion thereof. 7.09 Transactions with
Affiliates . Enter into, renew, extend or be a party to any transaction of any
kind with any Affiliate of any Loan Party, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Loan Parties or such Subsidiary as would be obtainable by the Loan
Parties or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to (a) a transaction between or among the Loan Parties, (b)
transactions described on Schedule 7.09 hereto, (c) advances for commissions,
travel and other similar purposes in the ordinary course of business to
directors, officers and employees, (d) the issuance of Equity Interests in the
Lead Borrower to any officer, director, employee or consultant of the Lead
Borrower or any of its Subsidiaries, (e) the payment of reasonable fees and
out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Lead Borrower or any of its Subsidiaries, and (f)
any issuances of securities of the Lead Borrower (other than Disqualified Stock
and other Equity Interests not permitted hereunder) or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans (in each case in
respect of Equity Interests in the Lead Borrower) of the Lead Borrower or any of
its Subsidiaries. 7.10 Burdensome Agreements . Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Agent or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person; provided, however, that this Section 7.10
shall not prohibit (1) any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under clauses (c) or (f) of the definition of
Permitted Indebtedness solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness; (2) the Growth
Capital Subordinated Indebtedness to the extent constituting Permitted
Indebtedness hereunder; (3) customary provisions restricting assignment of any
agreement or license entered into by the Lead Borrower or any Subsidiary thereof
in the ordinary course of business; (4) any prohibition or limitation that (i)
exists pursuant to applicable Law, (ii) consists of customary restrictions and
conditions contained in any agreement relating to any Lien permitted to be
incurred under Section 7.01, or (iii) consists of customary provisions
restricting subletting or assignment of leasehold interests contained in any
lease governing a leasehold interest of the Lead Borrower or a Subsidiary
entered into in the ordinary course of business; (5) any agreement of a Person
that becomes a Subsidiary of the Lead Borrower as permitted hereunder and in
effect at the time such Person becomes a Subsidiary of the Lead Borrower, so
long as such agreement was not entered into (or made more restrictive) in
contemplation of such Person becoming a Subsidiary of the Lead Borrower, or (v)
any instrument of a Person acquired as permitted hereunder governing Permitted
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction contained in such instrument is not applicable to any
Person or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so 113



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen120.jpg]
acquired and were not created (or made more restrictive) in connection with or
in anticipation of the respective acquisition. 7.11 Use of Proceeds . Use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (a) to purchase or carry Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or extending credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the FRB; (b) to make any payments to a Sanctioned
Entity or a Sanctioned Person, to finance any investments in a Sanctioned Entity
or a Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person, or in any other manner that would result in a violation of
Sanctions by any Person; (c) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Sanctions, Anti-Corruption Laws or
Anti- Money Laundering Laws; or (d) for purposes other than those permitted
under this Agreement. 7.12 Amendment of Material Documents. Amend, modify,
supplement or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties or (b) any
Material Indebtedness (other than on account of any refinancing thereof
otherwise permitted hereunder), in each case to the extent that such amendment,
modification or waiver (i) would result in an Event of Default under any of the
Loan Documents, (ii) would be materially adverse to the Credit Parties, (iii)
would be in violation of the Capital Growth Subordination Agreement in the case
of the Growth Capital Subordinated Loan Documents, or (iv) otherwise would be
reasonably likely to have a Material Adverse Effect. 7.13 Fiscal Year. Change
the Fiscal Year of any Loan Party, or the accounting policies or reporting
practices of the Loan Parties, except as required by GAAP. 7.14 Deposit
Accounts; Credit Card Processors. Open new DDAs or deposit accounts unless the
Loan Parties shall have provided contemporaneous written notice to the Agent and
delivered to the Agent Blocked Account Agreements consistent with the provisions
of Section 6.13 (and if requested by the Agent, appropriate DDA Notifications)
and otherwise satisfactory to the Agent. No Loan Party shall maintain any bank
accounts or enter into any agreements with Credit Card Issuers or Credit Card
Processors other than the ones expressly contemplated herein or in Section 6.13
hereof. 7.15 Financial Covenants. Permit Availability at any time to be less
than the greater of (i) ten percent (10%) of the Loan Cap and (ii) $3,000,000.
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default 114



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen121.jpg]
. Any of the following shall constitute an Event of Default: (a) Non-Payment.
The Borrowers or any other Loan Party fails to pay when and as required to be
paid herein, (i) any amount of principal of any Loan or any L/C Obligation, or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii) any
interest on any Loan or on any L/C Obligation, or any fee due hereunder within
three (3) Business Days after the date when due hereunder, or (iii) any other
amount payable hereunder or under any other Loan Document within five (5)
Business Days after the date when due hereunder; or (b) Specific Covenants. Any
Loan Party fails to perform or observe any term, covenant or agreement contained
in the Post-Closing Letter or any of Section 6.01, 6.02(b) and (c), 6.03(a),
6.05 (solely with respect to the Loan Parties), 6.07, 6.10, 6.11, 6.12, 6.13,
6.14, or Article VII provided, that with respect to Sections 6.10 and 6.14 such
failure continues for fifteen (15) days after the earlier of (i) the date any
Loan Party has (or reasonably should have had) knowledge of the occurrence of
the acts or omissions that constitute such failure after due inquiry and (ii)
notice thereof furnished to any Loan Party by the Agent; or (c) Other Defaults.
Any Loan Party fails to perform or observe any other covenant or agreement (not
specified in subsection (a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for thirty (30) days
after the earlier of (i) the date any Loan Party has knowledge of the occurrence
of the acts or omissions that constitute such failure after due inquiry, and
(ii) notice thereof furnished to any Loan Party by the Agent; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate or Beneficial Ownership Form), or in completing
any request for a Borrowing via the Portal, shall be incorrect or misleading in
any material respect when made or deemed made (or, with respect to any
representation, warranty, certification, or statement of fact qualified by
materiality, incorrect or misleading in any respect); or (e) Cross-Default. (i)
Any Loan Party or any Subsidiary thereof (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise and taking into account any grace period therein) in respect of any
Material Indebtedness (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto (excluding any
Swap Contract), or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Material
Indebtedness or the beneficiary or beneficiaries of any Guarantee thereof (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (excluding, in the case of any Permitted Convertible
Indebtedness, any event or condition that would solely permit the holder or
beneficiary of such Permitted Convertible Indebtedness to convert such Permitted
Convertible Indebtedness into cash, shares of the Lead Borrower’s common stock
or a combination 115



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen122.jpg]
thereof); or (ii) there occurs under any Swap Contract (other than the
occurrence of an Early Termination Date (as defined in such Swap Contract) under
any Permitted Equity Derivative in connection with any conversion, redemption or
repurchase of the Permitted Convertible Indebtedness solely to the extent such
conversion, redemption or repurchase is permitted under this Agreement) an Early
Termination resulting from (A) any event of default under such Swap Contract as
to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Loan Party or such Subsidiary as a result thereof is greater
than $2,500,000; or (f) Insolvency Proceedings, Etc. Any Loan Party or any of
its Subsidiaries institutes, consents to the institution of or declares its
intention to institute any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for forty-five (45) calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for forty- five (45) calendar days, or an
order for relief is entered in any such proceeding; or (g) Inability to Pay
Debts; Attachment. (i) Any Loan Party or any Subsidiary thereof becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issuance or levy; or
(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $2,500,000 (to the extent
not covered by independent third- party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non- monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or (i) ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $2,500,000 or which would reasonably likely result in a
Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$2,500,000 or which would reasonably likely result in a Material Adverse Effect;
or 116



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen123.jpg]
(j) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party, any
Subsidiary thereof or any Governmental Authority contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party, any Subsidiary thereof or any Governmental
Authority not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document; or (k) Change of Control.
There occurs any Change of Control; or (l) Cessation of Business. Except as
otherwise expressly permitted hereunder, any Loan Party shall take any action,
or shall make a determination, whether or not yet formally approved by any Loan
Party’s management or board of directors, to (i) suspend the operation of all or
substantially all of the business of the Loan Parties, taken as a whole, (ii)
solicit proposals for the liquidation of, or undertake to liquidate, all or
substantially all of the assets of the Loan Parties, taken as a whole, or (iii)
solicit proposals for the employment of, or employ, an agent or other third
party to conduct a program of closings, liquidations, or “Going-Out-Of-Business”
sales of all or substantially all of the business of the Loan Parties, taken as
a whole; (m) Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document; (n) Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness, or provisions of any
intercreditor agreement entered into by the Agent after the date hereof, any
such provisions being referred to as the “Intercreditor Provisions”, including,
for the avoidance of doubt, the Growth Capital Subordination Agreement, shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of the applicable
Indebtedness; or (ii) any Borrower or any other Loan Party shall, directly or
indirectly, (A) make any payment on account of any Subordinated Indebtedness
that has been contractually subordinated in right of payment to the payment of
the Obligations, except to the extent that such payment is permitted by the
terms of the Intercreditor Provisions applicable to such Subordinated
Indebtedness or (B) disavow or contest in any manner (1) the effectiveness,
validity or enforceability of any of the Intercreditor Provisions, (2) that the
Intercreditor Provisions exist for the benefit of the Credit Parties, or (3) in
the case of Subordinated Indebtedness, that all payments of principal of or
premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Intercreditor Provisions. 8.02 Remedies Upon Event of Default . If any
Event of Default occurs and is continuing, the Agent may, or, at the request of
the Required Lenders shall, take any or all of the following actions: 117



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen124.jpg]
(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated; (b) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other Obligations (other than Obligations under any Swap Contract) to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties; (c) require that the Loan Parties Cash Collateralize the L/C
Obligations; and (d) whether or not the maturity of the Obligations shall have
been accelerated pursuant hereto, proceed to protect, enforce and exercise all
rights and remedies of the Credit Parties under this Agreement, any of the other
Loan Documents or applicable Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties; provided, however, that upon the
occurrence of any Event of Default with respect to any Loan Party or any
Subsidiary thereof under Section 8.01(f), the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Agent or any Lender. No remedy herein is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
Law. Each of the Lenders agrees that it shall not, unless specifically requested
to do so in writing by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings to enforce any Loan
Document against any Loan Party or to foreclose any Lien on, or otherwise
enforce any security interest in, or other rights to, any of the Collateral.
8.03 Application of Funds . After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order: First, to payment of that portion of the Obligations (excluding
the Other Liabilities) constituting fees, indemnities, Credit Party Expenses and
other amounts (including fees, charges and disbursements of counsel to the Agent
and amounts payable under Article III) payable to the Agent; Second, to payment
of that portion of the Obligations (excluding the Other Liabilities)
constituting indemnities, Credit Party Expenses, and other amounts (other than
principal, interest 118



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen125.jpg]
and fees) payable to the Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them; Third, to the extent
not previously reimbursed by the Lenders, to payment to the Agent of that
portion of the Obligations constituting principal and accrued and unpaid
interest on any Permitted Overadvances; Fourth, to the extent that Swing Line
Loans have not been refinanced by a Committed Loan, payment to the Swing Line
Lender of that portion of the Obligations constituting accrued and unpaid
interest on the Swing Line Loans; Fifth, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Committed Loans and
other Obligations, and fees (including Letter of Credit Fees), ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fifth payable to them; Sixth, to the extent that Swing Line Loans
have not been refinanced by a Committed Loan, to payment to the Swing Line
Lender of that portion of the Obligations constituting unpaid principal of the
Swing Line Loans; Seventh, to payment of that portion of the Obligations
constituting unpaid principal of the Committed Loans, ratably among the Lenders
in proportion to the respective amounts described in this clause Seventh held by
them; Eighth, to the Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; Ninth, to payment of all other Obligations
(including without limitation the cash collateralization of unliquidated
indemnification obligations for which a claim has been asserted, but excluding
any Other Liabilities), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Ninth held by them; Tenth, to
payment of that portion of the Obligations arising from Cash Management Services
to the extent secured under the Security Documents, ratably among the Credit
Parties in proportion to the respective amounts described in this clause Tenth
held by them; Eleventh, to payment of all other Obligations arising from Bank
Products to the extent secured under the Security Documents, ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Eleventh held by them; and Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Loan Parties or as
otherwise required by Law. Subject to Section 2.03(c), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Eighth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. 119



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen126.jpg]
ARTICLE IX THE AGENT 9.01 Appointment and Authority . Each of the Lenders and
the Swing Line Lender hereby irrevocably appoints Wells Fargo to act on its
behalf as the Agent hereunder and under the other Loan Documents (other than the
Swap Contracts) and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Lenders and the L/C Issuer, and no Loan Party or any Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions (other
than Section 9.10). 9.02 Rights as a Lender . The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though they were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the Loan
Parties or any Subsidiary or other Affiliate thereof as if such Person were not
the hereunder and without any duty to account therefor to the Lenders. 9.03
Exculpatory Provisions . The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent: (a) shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default or Event
of Default has occurred and is continuing; (b) shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or applicable Law; and (c) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Loan Parties or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity. The Agent
shall not be liable for any action taken or not taken by it (i) with the Consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 120



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen127.jpg]
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a final and non-appealable judgment of a court of
competent jurisdiction. The Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Agent by the Loan Parties, a Lender or the L/C
Issuer. Upon the occurrence of a Default or Event of Default, the Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the Agent shall
have received such direction, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such
Default or Event of Default as it shall deem advisable in the best interest of
the Credit Parties. In no event shall the Agent be required to comply with any
such directions to the extent that the Agent believes that its compliance with
such directions would be unlawful. The Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent. 9.04 Reliance by Agent. The
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Agent shall have
received written notice to the contrary from such Lender or the L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. 9.05 Delegation of Duties . The Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent (including, without limitation, appointing a
sub-collateral agent in connection with any portion of the Collateral). The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent. 121



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen128.jpg]
9.06 Resignation of Agent . The Agent may at any time give written notice of its
resignation to the Lenders and the Lead Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Lead Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Agent on behalf
of the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Lead Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent hereunder. Any resignation by Wells
Fargo as Agent pursuant to this Section shall also constitute its resignation as
Swing Line Lender and the resignation of Wells Fargo as L/C Issuer. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit. 9.07 Non-Reliance on Agent and Other Lenders . Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agent shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agent. 122



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen129.jpg]
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Bookrunner nor the Arranger shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as the Agent, a Lender or the L/C Issuer hereunder. 9.09 Agent
May File Proofs of Claim . In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03, 2.09 and 10.04) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Agent and, if the Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.03, 2.09 and 10.04. Nothing
contained herein shall be deemed to authorize the Agent to authorize or consent
to or accept or adopt on behalf of any Lender or the L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or the L/C Issuer or to authorize the Agent to vote
in respect of the claim of any Lender or the L/C Issuer in any such proceeding.
9.10 Collateral and Guaranty Matters . The Credit Parties irrevocably authorize
the Agent, at its option and in its discretion, (a) to release any Lien on any
property granted to or held by the Agent under any Loan Document (i) upon
payment in full of all Obligations subject to Section 1.02(d), (ii) that is sold
or to be sold as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Applicable Lenders in accordance with
Section 10.01; 123



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen130.jpg]
(b) to subordinate any Lien on Collateral granted to or held by the Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by clause (h) of the definition of Permitted Encumbrances; and (c) to release
any Guarantor from its obligations under the Facility Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Agent at any time, the Applicable Lenders will confirm in writing
the Agent’s authority to release or subordinate its interest in particular types
or items of property, or to release any Guarantor from its obligations under the
Facility Guaranty pursuant to this Section 9.10. In each case as specified in
this Section 9.10, the Agent will, at the Loan Parties’ expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Facility Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10. 9.11 Notice of Transfer. The
Agent may deem and treat a Lender party to this Agreement as the owner of such
Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06. 9.12 Reports and Financial Statements. By signing
this Agreement, each Lender: (a) agrees to furnish the Agent (and thereafter at
such frequency as the Agent may reasonably request) with a summary of all Other
Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Agent shall be entitled to assume that
no amounts are due to any Lender on account of Other Liabilities unless the
Agent has received written notice thereof from such Lender; (b) is deemed to
have requested that the Agent furnish such Lender, promptly after they become
available, copies of all Borrowing Base Certificates and financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agent
(collectively, the “Reports”); (c) expressly agrees and acknowledges that the
Agent makes no representation or warranty as to the accuracy of the Reports, and
shall not be liable for any information contained in any Report; (d) expressly
agrees and acknowledges that the Reports are not comprehensive audits or
examinations, that the Agent or any other party performing any audit or
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties' books and records, as well as
on representations of the Loan Parties' personnel; (e) agrees to keep all
Reports confidential in accordance with the provisions of Section 10.07 hereof;
and 124



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen131.jpg]
(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender. 9.13 Agency for Perfection. Agent and each Lender
hereby appoints each other Lender as agent for the purpose of perfecting Liens
for the benefit of the Agent and the Lenders, in assets which, in accordance
with Article 9 of the UCC or any other applicable Law of the United States can
be perfected only by possession. Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent's request therefor shall deliver such Collateral to
the Agent or otherwise deal with such Collateral in accordance with the Agent's
instructions. 9.14 Indemnification of Agent . Without limiting the obligations
of the Loan Parties hereunder, the Lenders hereby agree to indemnify the Agent,
the L/C Issuer and any Related Party, as the case may be, ratably according to
their Applicable Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent, the L/C Issuer and their Related
Parties in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted to be taken by the Agent, the L/C
Issuer and their Related Parties in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s, the L/C Issuer’s and their Related Parties’ gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction. 9.15 Relation among Lenders . The
Lenders are not partners or co-venturers, and no Lender shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of the
Agent) authorized to act for, any other Lender. 9.16 Defaulting Lenders. (a)
Notwithstanding the provisions of Section 2.14 hereof, the Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by the Borrowers
to the Agent for the Defaulting Lender’s benefit or any proceeds of Collateral
that would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, the Agent shall transfer any
such payments (i) first, to the Swing Line Lender to the extent of any Swing
Line Loans that were made by the Swing Line Lender and that were required to be,
but were not, paid by the Defaulting Lender, (ii) second, to the L/C Issuer, to
the extent of the portion of a Letter of Credit Disbursement that was required
to be, but was not, paid by the Defaulting Lender, (iii) third, to each
Non-Defaulting Lender 125



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen132.jpg]
ratably in accordance with their Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of a Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (iv) to the Cash
Collateral Account, the proceeds of which shall be retained by the Agent and may
be made available to be re-advanced to or for the benefit of the Borrowers (upon
the request of the Lead Borrower and subject to the conditions set forth in
Section 4.02) as if such Defaulting Lender had made its portion of the Loans (or
other funding obligations) hereunder, and (v) from and after the date on which
all other Obligations have been paid in full, to such Defaulting Lender. Subject
to the foregoing, the Agent may hold and, in its discretion, re-lend to the
Borrowers for the account of such Defaulting Lender the amount of all such
payments received and retained by the Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Applicable Percentages in
connection therewith) and for the purpose of calculating the fee payable under
Section 2.09(a), such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Commitment shall be deemed to be zero; provided, that the
foregoing shall not apply to any of the matters governed by Section 10.01(a)
through (c). The provisions of this Section 9.16 shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which all
of the Non-Defaulting Lenders, the Agent, the L/C Issuer, and the Borrowers
shall have waived, in writing, the application of this Section 9.16 to such
Defaulting Lender, or (z) the date on which such Defaulting Lender pays to the
Agent all amounts owing by such Defaulting Lender in respect of the amounts that
it was obligated to fund hereunder, and, if requested by the Agent, provides
adequate assurance of its ability to perform its future obligations hereunder
(on which earlier date, so long as no Event of Default has occurred and is
continuing, any remaining cash collateral held by the Agent pursuant to Section
9.16(b) shall be released to the Borrowers). The operation of this Section 9.16
shall not be construed to increase or otherwise affect the Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by any Borrower of its duties and obligations hereunder to the
Agent, the L/C Issuer, the Swing Line Lender, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle the Borrowers, at their
option, upon written notice to the Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to the Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Assumption in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than any Other Liabilities, but including (1) all interest, fees (except any
Commitment Fees or Letter of Credit Fees not due to such Defaulting Lender in
accordance with the terms of this Agreement), and other amounts that may be due
and payable in respect thereof, and (2) an assumption of its Applicable
Percentage of its participation in the Letters of Credit); provided, that any
such assumption of the Commitment of such Defaulting Lender shall not be deemed
to constitute a waiver of any of the Credit Parties’ or the Loan Parties’ rights
or remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 9.16 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 9.16 shall control and govern. (b) If any Swing Line
Loan or Letter of Credit is outstanding at the time that a Lender becomes a
Defaulting Lender then: (i) such Defaulting Lender’s participation interest in
any Swing Line Loan or Letter of Credit shall be reallocated among the
Non-Defaulting Lenders in accordance with 126



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen133.jpg]
their respective Applicable Percentages but only to the extent (x) the
Outstanding Amount sum of all Non-Defaulting Lenders’ Credit Extensions after
giving effect to such reallocation does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time; (ii) if the reallocation described in clause
(b)(i) above cannot, or can only partially, be effected, the Borrowers shall
within one Business Day following notice by the Agent (x) first, prepay such
Defaulting Lender’s participation in any outstanding Swing Line Loans (after
giving effect to any partial reallocation pursuant to clause (b)(i) above) and
(y) second, cash collateralize such Defaulting Lender’s participation in Letters
of Credit (after giving effect to any partial reallocation pursuant to clause
(b)(i) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such L/C
Obligations are outstanding; provided, that the Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s participations in Letters of
Credit if such Defaulting Lender is also the L/C Issuer; (iii) if the Borrowers
cash collateralize any portion of such Defaulting Lender’s participation in
Letters of Credit Exposure pursuant to this Section 9.16(b), the Borrowers shall
not be required to pay any Letter of Credit Fees to the Agent for the account of
such Defaulting Lender pursuant to Section 2.03 with respect to such cash
collateralized portion of such Defaulting Lender’s participation in Letters of
Credit during the period such participation is cash collateralized; (iv) to the
extent the participation by any Non-Defaulting Lender in the Letters of Credit
is reallocated pursuant to this Section 9.16(b), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.03 shall be adjusted
in accordance with such reallocation; (v) to the extent any Defaulting Lender’s
participation in Letters of Credit is neither cash collateralized nor
reallocated pursuant to this Section 9.16(b), then, without prejudice to any
rights or remedies of the L/C Issuer or any Lender hereunder, all Letter of
Credit Fees that would have otherwise been payable to such Defaulting Lender
under Section 2.03 with respect to such portion of such participation shall
instead be payable to the L/C Issuer until such portion of such Defaulting
Lender’s participation is cash collateralized or reallocated; (vi) so long as
any Lender is a Defaulting Lender, the Swing Line Lender shall not be required
to make any Swing Line Loan and the L/C Issuer shall not be required to issue,
amend, or increase any Letter of Credit, in each case, to the extent (x) the
Defaulting Lender’s Applicable Percentage of such Swing Line Loans or Letter of
Credit cannot be reallocated pursuant to this Section 9.16(b) or (y) the Swing
Line Lender or the L/C Issuer, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Line Lender or the L/C Issuer,
as applicable, and the Borrowers to eliminate the Swing Line Lender’s or L/C
Issuer’s risk with respect to the Defaulting Lender’s participation in Swing
Line Loans or Letters of Credit; and (vii) The Agent may release any cash
collateral provided by the Borrowers pursuant to this Section 9.16(b) to the L/C
Issuer and the L/C Issuer may apply any such cash collateral to the payment of
such Defaulting Lender’s Applicable Percentage of any Letter of Credit
Disbursement that is not reimbursed by the Borrowers pursuant to Section 2.03.
Subject to Section 10.26, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting 127



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen134.jpg]
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. 9.17
Lender Press Releases. Each Credit Party executing this Agreement agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of the Agent or its Affiliates or
referring to this Agreement or the other Loan Documents without at least two (2)
Business Days’ prior notice to the Agent and without the prior written consent
of the Agent unless (and only to the extent that) such Credit Party or Affiliate
is required to do so under applicable Law and then, in any event, such Credit
Party or Affiliate will consult with the Agent before issuing such press release
or other public disclosure. 9.18 Providers. Each provider of Bank Products and
Cash Management Services (each, a “Provider”) in its capacity as such shall be
deemed a third party beneficiary hereof and of the provisions of the other Loan
Documents for purposes of any reference in a Loan Document to the parties for
whom the Agent is acting. The Agent hereby agrees to act as agent for such
Providers and, by virtue of entering into an agreement in respect of Bank
Products or Cash Management Services (each, a “Specified Agreement”), the
applicable Provider automatically shall be deemed to have appointed each Agent
as its agent and to have accepted the benefits of the Loan Documents. It is
understood and agreed that the rights and benefits of each Provider under the
Loan Documents consist exclusively of such Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to the
Agent and the right to share in payments and collections out of the Collateral
as more fully set forth herein. In addition, each Provider, by virtue of
entering into a Specified Agreement, automatically shall be deemed to have
agreed that the Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release Bank Products Reserves and reserves in
respect of Cash Management Services and that if reserves are established there
is no obligation on the part of the Agent to determine or insure whether the
amount of any such reserve is appropriate or not. The Agent shall have no
obligation to calculate the amount due and payable with respect to any Other
Liabilities, but may rely upon a written notice from the applicable Provider
provided pursuant to Section 9.12(a). In the absence of an updated written
notice, the Agent shall be entitled to assume that the amount due and payable to
the applicable Provider is the amount last certified to the Agent by such
Provider as being due and payable (less any distributions made to such Provider
on account thereof). Borrowers may obtain Bank Products or Cash Management
Services from any Provider, although Borrowers are not required to do so. Each
Borrower acknowledges and agrees that no Provider has committed to provide any
Bank Products or Cash Management Services and that any provision of any Bank
Products or Cash Management Services by any Provider is in the sole and absolute
discretion of such Provider. ARTICLE X MISCELLANEOUS 10.01 Amendments, Etc. No
amendment or waiver of any provision of this Agreement or any other Loan
Document (other than Swap Contracts, Bank Products or Cash Management Services),
and no Consent to any departure by any Loan Party therefrom, shall be effective
unless in writing signed by the Agent, with the Consent of the Required Lenders,
and the Lead Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Agent, and each such waiver or Consent shall be effective
only in the 128



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen135.jpg]
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall: (a) increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written Consent of such Lender; (b) as to any Lender,
postpone any date fixed by this Agreement or any other Loan Document for (i) any
scheduled payment (including the Maturity Date) or mandatory prepayment of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents without the written Consent of such Lender entitled to such
payment, or (ii) any scheduled or mandatory reduction or termination of the
Aggregate Commitments hereunder or under any other Loan Document without the
written Consent of such Lender; (c) as to any Lender, reduce the principal of,
or the rate of interest specified herein on, any Loan held by such Lender, or
(subject to clause (iv) of the second proviso to this Section 10.01) any fees or
other amounts payable hereunder or under any other Loan Document to or for the
account of such Lender, without the written Consent of each Lender entitled to
such amount; provided, however, that only the Consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or to reduce any fee payable hereunder; (d) as to
any Lender, change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written Consent of
such Lender; (e) change any provision of this Section or the definition of
“Required Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender; (f) except as expressly permitted hereunder or
under any other Loan Document, release, or limit the liability of, any Loan
Party without the written Consent of each Lender; (g) except for Permitted
Dispositions, release all or substantially all of the Collateral from the Liens
of the Security Documents without the written Consent of each Lender; (h) except
as provided in Section 2.15, increase the Aggregate Commitments without the
written Consent of each Lender; (i) change the definition of the term “Borrowing
Base” or any component definition thereof if as a result thereof the amounts
available to be borrowed by the Borrowers would be increased without the written
Consent of each Lender, provided that the foregoing shall not limit the
discretion of the Agent to change, establish or eliminate any Reserves; (j)
modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for which a
Permitted Overadvance may remain outstanding without the written Consent of each
Lender; and 129



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen136.jpg]
(k) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender; and, provided further, that (i) no
amendment, waiver or Consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
Consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or Consent shall, unless
in writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any other Loan
Document; (iv) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; (v) any amendment
contemplated by Section 1.09 in connection with a Benchmark Transition Event or
an Early Opt-In Election shall be effective as contemplated by such Section
1.09. Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party. If any Lender
does not Consent (a “Non-Consenting Lender”) to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the Consent
of each Lender and that has been approved by the Required Lenders, the Lead
Borrower may replace such Non-Consenting Lender in accordance with Section
10.13; provided that such amendment, waiver, consent or release can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Lead Borrower to be made pursuant to this
paragraph). 10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except as provided in subsection (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows: (i) if to the Loan Parties, the Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address specified for such Person on Schedule 10.02; and (ii) if to any
other Lender, to the address, telecopier number, electronic mail address
specified in its Administrative Questionnaire. Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b). 130



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen137.jpg]
(b) Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor. (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Loan Parties’ or the Agent’s transmission of Borrower Materials or any
other communications through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages). (d) Change of Address, Etc. Each of the Loan Parties, the Agent, the
L/C Issuer and the Swing Line Lender may change its address or telecopier for
notices and other communications hereunder, or, solely with respect to
communications, may change its telephone number, by notice to the other parties
hereto. Each other Lender may change its address or telecopier number for
notices and other communications hereunder by notice to the Lead Borrower, the
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record (i)
an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. 131



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen138.jpg]
(e) Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including, without
limitation, all Requests for Credit Extensions) purportedly given by or on
behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties (including, without limitation, pursuant to any Requests for Credit
Extensions). All telephonic communications with the Agent may be recorded by the
Agent, and each of the parties hereto hereby consents to such recording. 10.03
No Waiver; Cumulative Remedies . No failure by any Credit Party to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein and in the other Loan Documents are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether any Credit Party may have had notice
or knowledge of such Default or Event of Default at the time. 10.04 Expenses;
Indemnity; Damage Waiver. (a) Costs and Expenses. Subject to the provisions of
Section 6.10, the Borrowers shall pay all Credit Party Expenses. (b)
Indemnification by the Loan Parties. The Loan Parties shall indemnify the Agent
(and any sub-agent thereof), each other Credit Party, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless (on an after tax basis) from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the reasonable and out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee limited in the case
of counsel to one primary counsel to Agent, and to the extent appropriate, one
local counsel to Agent in each relevant jurisdiction (it being agreed that, in
the case of any actual or perceived conflict of interest between or among any
Indemnitee, such Indemnitee shall be deemed not to be similarly situated and
each such Indemnitee shall be entitled to additional counsel)), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agent (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit,
any bank advising or confirming a Letter of Credit or any other nominated person
with respect to a Letter of Credit seeking to be reimbursed or indemnified or
compensated, and any third party seeking to enforce the rights of a Borrower,
beneficiary, nominated person, transferee, assignee of Letter of Credit
proceeds, or holder of an instrument or document related to any Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from 132



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen139.jpg]
any property owned or operated by any Loan Party or any of its Subsidiaries, or
any Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, (iv) any claims of, or amounts paid by any Credit Party to, a
Blocked Account Bank or other Person which has entered into a control agreement
with any Credit Party hereunder, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any of the Loan Parties’
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for a breach
in bad faith if such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Paragraph (b) of this Section shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. (c) Reimbursement by Lenders. Without
limiting their obligations under Section 9.14 hereof, to the extent that the
Loan Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it, each Lender severally
agrees to pay to the Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
the L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d). (d) Waiver of
Consequential Damages, Etc. To the fullest extent permitted by applicable Law,
the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. (e) Payments. All amounts due
under this Section shall be payable on demand therefor. (f) Survival. The
agreements in this Section shall survive the resignation of the Agent and the
L/C Issuer, the assignment of any Commitment or Loan by any Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations. 133



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen140.jpg]
10.05 Payments Set Aside . To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement. 10.06 Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written Consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 10.06(b), (ii) by
way of participation in accordance with the provisions of subsection Section
10.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 10.06(f) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions: (i) Minimum
Amounts. (A) In the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and (B) In
any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be 134



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen141.jpg]
less than $10,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed and shall be
deemed given if the Lead Borrower has not responded to a request for such
consent within ten (10) Business Days); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans; (iii) Required
Consents. No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition: (A) the
consent of the Lead Borrower (such consent not to be unreasonably withheld or
delayed and which shall be deemed given if the Lead Borrower has not responded
to a request for such consent within ten (10) Business Days) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; and (B) the consent of the Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and (D) the consent of the Swing Line Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the assignment of any Commitment. (iv) Assignment
and Assumption. The parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, provided, however, that the Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire. Subject to acceptance and recording
thereof by the Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 135



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen142.jpg]
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d). (c) Register. The Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at the Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, the Loan Parties
or the Agent, sell participations to any Person (other than a natural person or
the Loan Parties or any of the Loan Parties’ Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section, the
Loan Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements and limitations therein, including
the requirements under Section 3.01(e) and (f)), 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the 136



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen143.jpg]
contrary. For the avoidance of doubt, the Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register. (e) Limitations
upon Participant Rights. A Participant shall not be entitled to receive any
greater payment under Section 3.01 or 3.04 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Lead Borrower's prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Lead Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Loan
Parties, to comply with Section 3.01(e) as though it were a Lender. (f) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (g)
Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon thirty (30) days’ notice to the Lead Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the
Lead Borrower, Wells Fargo may resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans pursuant to Section 2.03(c)). If Wells Fargo resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit. 10.07 Treatment of Certain Information;
Confidentiality 137



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen144.jpg]
. Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self- regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to any Credit Party or any of their respective Affiliates on a
non-confidential basis from a source other than the Loan Parties, or (i)
Information pertaining to this Agreement routinely provided by arrangers to data
service providers or market data collectors, including league table providers,
that serve the lending industry. For purposes of this Section, “Information”
means all information received from the Loan Parties or any Subsidiary thereof
relating to the Loan Parties or any Subsidiary thereof or their respective
businesses, other than any such information that is available to any Credit
Party on a non-confidential basis prior to disclosure by the Loan Parties or any
Subsidiary thereof, provided that, in the case of information received from any
Loan Party or any Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. 10.08 Right of Setoff . If an Event of Default shall have
occurred and be continuing or if any Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Agent or the Required Lenders, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of 138



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen145.jpg]
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Lead Borrower and the Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. 10.09 Interest Rate
Limitation . Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. 10.10
Counterparts; Integration; Effectiveness . This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, pdf or other electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Agreement. 10.11 Survival . All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Credit
Parties, regardless of any investigation made by any Credit Party or on their
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities and (z) any
Obligations that may thereafter arise under Section 10.04. 139



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen146.jpg]
10.12 Severability . If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 10.13 Replacement of Lenders . If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that: (a) the
Borrowers shall have paid to the Agent the assignment fee specified in Section
10.06(b); (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts); (c) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and (d) such assignment does not conflict
with applicable Laws. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. 10.14 Governing Law; Jurisdiction; Etc. (a)
GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN 140



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen147.jpg]
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c) WAIVER OF VENUE. EACH LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE
OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. (e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN
PARTY AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR
COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AS THE AGENT MAY
ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS WITH RESPECT TO ANY SUCH ACTION. 10.15 Waiver of Jury Trial . EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO 141



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen148.jpg]
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 10.16 No Advisory or
Fiduciary Responsibility . In connection with all aspects of each transaction
contemplated hereby, the Loan Parties each acknowledge and agree that: (i) the
credit facility provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Loan Parties, on the one hand,
and the Credit Parties, on the other hand, and each of the Loan Parties is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
each Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Credit Parties has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any of the Credit Parties has
advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty. 10.17 Patriot Act
Notice . Each Lender that is subject to the requirements of the Patriot Act
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, and, as applicable, the Canadian Economic Sanctions and Export
Control Laws, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Patriot Act and, as applicable, the
Canadian Economic Sanctions and Export Control Laws. In addition, Agent and each
Lender shall have the right to periodically conduct due diligence (including,
without limitation, in respect of information and documentation as may
reasonably be requested by the Agent or any Lender from time to time for
purposes of compliance by the Agent or such Lender with applicable Laws
(including, without limitation, the Patriot Act and other “know your customer”
and Anti-Money Laundering Laws), and any policy or procedure implemented by the
Agent or such Lender to comply therewith) on all Loan Parties, their senior
management and key principals and legal and beneficial owners. Each Loan Party
agrees to cooperate in respect of the conduct of such due diligence and further
agrees that the reasonable costs and charges for any such due diligence by Agent
shall constitute Credit Party Expenses hereunder and be for the account of
Borrowers. 142



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen149.jpg]
10.18 Foreign Asset Control Regulations . Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading With the Enemy Act")
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the "Foreign Assets
Control Regulations") or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive Order"), (b) the Patriot
Act, and (c) as applicable, the Canadian Economic Sanctions and Export Control
Laws. Furthermore, none of the Borrowers or their Affiliates (a) is or will
become a "blocked person" as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control Regulations or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such "blocked person" or in any manner violative of any such order. 10.19 Time
of the Essence . Time is of the essence of the Loan Documents. 10.20 Reserved.
10.21 Tombstone; Press Releases. Each Loan Party consents to the publication by
the Agent, any Lender or their respective representatives of advertising
material, including any “tombstone,” press release or comparable advertising, on
its website or in other marketing materials of Agent, relating to the financing
transactions contemplated by this Agreement using any Loan Party’s name, product
photographs, logo, trademark or other insignia. The Agent or such Lender shall
provide a draft reasonably in advance of any advertising material, “tombstone”
or press release to the Lead Borrower for review and comment prior to the
publication thereof. The Agent and the Lenders reserve the right to provide to
industry trade organizations and loan syndication and pricing reporting services
information necessary and customary for inclusion in league table measurements.
10.22 Additional Waivers. (a) The Obligations are the joint and several
obligation of each Loan Party. To the fullest extent permitted by applicable
Law, the obligations of each Loan Party shall not be affected by (i) the failure
of any Credit Party to assert any claim or demand or to enforce or exercise any
right or remedy against any other Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement or any other Loan Document, or (iii) the failure to perfect
any security interest in, or the release of, any of the Collateral or other
security held by or on behalf of the Agent or any other Credit Party. (b) The
obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by 143



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen150.jpg]
the failure of the Agent or any other Credit Party to assert any claim or demand
or to enforce any remedy under this Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
any default, failure or delay, willful or otherwise, in the performance of any
of the Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Loan Party or that would otherwise
operate as a discharge of any Loan Party as a matter of law or equity (other
than the indefeasible payment in full in cash of all the Obligations after the
termination of the Commitments). (c) To the fullest extent permitted by
applicable Law, each Loan Party waives any defense based on or arising out of
any defense of any other Loan Party or the unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any other Loan Party, other than the indefeasible payment in full
in cash of all the Obligations and the termination of the Commitments. The Agent
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales,
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Obligations, make any other accommodation with any other
Loan Party, or exercise any other right or remedy available to them against any
other Loan Party, without affecting or impairing in any way the liability of any
Loan Party hereunder except to the extent that all the Obligations have been
indefeasibly paid in full in cash and the Commitments have been terminated. Each
Loan Party waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security. (d)
Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an "Accommodation Payment"), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower's Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the "Allocable Amount" of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without (a)
rendering such Borrower "insolvent" within the meaning of Section 101 (31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act ("UFTA")
or Section 2 of the Uniform Fraudulent Conveyance Act ("UFCA"), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA. 144



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen151.jpg]
10.23 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. 10.24 Attachments. The exhibits, schedules
and annexes attached to this Agreement are incorporated herein and shall be
considered a part of this Agreement for the purposes stated herein, except that
in the event of any conflict between any of the provisions of such exhibits and
the provisions of this Agreement, the provisions of this Agreement shall
prevail. 10.25 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under the Facility Guaranty in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.25 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.25, or otherwise under the Facility Guaranty, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 10.25
constitute, and this Section 10.25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. 10.26
Acknowledgment and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an Affected Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such Affected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or 145



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen152.jpg]
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority. 10.27 Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 10.27, the following terms have
the following meanings: “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. 146



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen153.jpg]
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). [remainder
of page intentionally left blank] 147



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen154.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written. CASPER SLEEP INC., as Lead Borrower and a Borrower By: /s/ Michael P.
Monahan Name: Michael Monahan Title: Chief Financial Officer CASPER SCIENCE LLC,
as a Borrower By: /s/ Michael P. Monahan Name: Michael Monahan Title: Treasurer
CASPER SLEEP RETAIL LLC, as a Borrower By: /s/ Michael P. Monahan Name: Michael
Monahan Title: Treasurer



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen155.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By: /s/ Cory Loftus Name: Cory
Loftus Title: Managing Director



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen156.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION as L/C Issuer, as a Lender and Swing Line
Lender By: /s/ Cory Loftus Name: Cory Loftus Title: Managing Director



--------------------------------------------------------------------------------



 
[exhibit101creditagreemen157.jpg]
Table of Schedules and Exhibits Schedule 1.01 Borrowers Schedule 1.02 Guarantors
Schedule 1.03 Existing Letters of Credit Schedule 2.01 Commitments and
Applicable Percentages Schedule 5.01 Loan Parties’ Organizational Information
Schedule 5.06 Litigation Schedule 5.08(b)(1) Owned Real Estate Schedule
5.08(b)(2) Leased Real Estate Schedule 5.09 Environmental Matters Schedule 5.10
Insurance Schedule 5.13 Subsidiaries; Other Equity Investments Schedule 5.17
Intellectual Property Matters Schedule 5.18 Collective Bargaining Agreements
Schedule 5.21(a) DDAs Schedule 5.21(b) Credit Card Arrangements Schedule 5.24
Material Contracts Schedule 6.02 Financial and Collateral Reporting Schedule
7.01 Existing Liens Schedule 7.02 Existing Investments Schedule 7.03 Existing
Indebtedness Schedule 7.09 Affiliate Transactions Schedule 10.02 Agent’s Office;
Certain Addresses for Notices Exhibit A Form of LIBOR Rate Loan Notice Exhibit B
Form of Swing Line Loan Notice Exhibit C-1 Form of Note Exhibit C-2 Form of
Swing Line Note Exhibit D Form of Compliance Certificate Exhibit E Form of
Assignment and Assumption Exhibit F Form of Borrowing Base Certificate Exhibit G
Form of Credit Card Notification Exhibit H Form of Facility Guaranty Exhibit I-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit I-2 Form of U.S. Tax
Compliance Certificate (For Foreign Participants That Are Not Partnerships for
U.S. Federal Income Tax Purposes) Exhibit I-3 Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Partnerships for U.S. Federal
Income Tax Purposes) Exhibit I-4 Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------



 